                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION


    In re:                                                 Chapter 11

    REMINGTON OUTDOOR COMPANY, INC., et                    Case No. 20-81688-CRJ11
    al.,1
                                                           Adv. Case No. ______________
                                  Debtors.


    ROUNDHILL GROUP LLC

                    Plaintiff,

             vs.

    REMINGTON OUTDOOR COMPANY, INC., et
    al.,

                    Defendant.




        COMPLAINT FOR DECLARATORY RELIEF, BREACH OF CONTRACT AND
                           INJUNCTIVE RELIEF

             Roundhill Group LLC ("Plaintiff") an interested party in the bankruptcy of Remington

Outdoor Company, Inc., et al. (collectively, "Defendants"), brings this action against Defendants

and alleges as follows:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding
Company, LLC (9899); FGI Operating Company, LLC (9774); Remington Arms Company, LLC
(0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance,
Inc. (0109); Remington Arms Distribution Company, LLC (4655); Huntsville Holdings LLC
(3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters are located at 100 Electronics
Boulevard SW, Huntsville, AL 35824.




Case 21-80033-CRJ                Doc 1   Filed 03/05/21 Entered 03/05/21 15:49:37       Desc Main
                                         Document     Page 1 of 99
                      STATEMENT OF JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157 and 1334.
       2.     This adversary proceeding arises in, and is related to, Defendants' bankruptcy cases,

which was commenced through the filing of a voluntary petitions for relief under Chapter 11 of

the Bankruptcy Code by Defendants on July 27, 2020 in the Northern District of Alabama.

       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1409, as this adversary

proceeding arises under Title 11 or arises under or relates to a case under Title 11 which is pending

in this District and does not involve a consumer debt less than $5,000.00.

       4.      This action is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

       5.      To the extent this action is deemed to not be a core proceeding, Plaintiff consents

to the entry of a final order by the bankruptcy court.

                                             PARTIES

       6.      Plaintiff is a duly formed limited liability company, and pursuant to that certain

Asset Purchase Agreement, dated as of September 26, 2020 which was amended and restated on

October 7, 2020 (the "Roundhill APA"), was the successful buyer of Defendants' non-Marlin

firearms business and all related assets.

       7.      Defendants are chapter 11 debtors in the above-captioned bankruptcy case and were

sellers under the Roundhill APA.

                                  GENERAL ALLEGATIONS

       8.      Pursuant to the amended Sale Order (docket #983) entered on October 13, 2020,

Plaintiff purchased the Acquired Assets (as defined in the Roundhill APA) for $13,000,000.00. A

true and correct copy of the amended Sale Order including the Asset Purchase Agreement is

attached as Exhibit A. Plaintiff timely and fully paid the $13,000,000.00 purchase price under the




Case 21-80033-CRJ         Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37             Desc Main
                                   Document     Page 2 of 99
APA, and has timely and completely satisfied all other obligations under the Roundhill APA

except as waived or excused by virtue of Defendants' numerous breaches of the Roundhill APA.

       9.        The Acquired Assets include, but are not limited to, "all of [Defendants'] owned (i)

equipment, machinery, furniture, fixtures and improvements, tooling and spare parts and any other

tangible personal property (including without limitation consumables located at the premises of

the Business) that is in any of the foregoing cases primarily used for the ownership, operation or

management of the Business (the “Owned FF&E”), and (ii) to the extent assignable, rights to any

warranties and licenses received from manufacturers and sellers of the Owned FF&E."

       10.       At the time Plaintiff and Defendants closed under the Roundhill APA, a

considerable amount of Acquired Assets were housed at, on, or in (the "Huntsville Acquired

Assets") that certain real property located at 100 Electronic Blvd. SW, Huntsville, Alabama 35824

(the "Huntsville Facility").

       11.       Section 3.2 of the Roundhill APA, titled "Seller's Deliveries" provides that "[a]t the

Closing, [Defendants] shall deliver or cause to be delivered to [Plaintiff]…all of the Acquired

Assets, together with one or more duly executed bills of sale, endorsed certificates of title and

other evidence of transfer of motor vehicles and instruments of conveyance appropriate for the

applicable Acquired Assets, each as reasonably requested by [Plaintiff] and otherwise in form and

substance customary for transactions of this nature and reasonably acceptable to [Plaintiff] and

[Defendants]."

       12.       The Huntsville Acquired Assets are included within the Acquired Assets that

Defendants are required to "deliver or cause to be delivered" to Plaintiff.

       13.       Plaintiff and Defendants entered into an Amendment #2 to the Roundhill APA,

adding Section 3.2(k) to the Roundhill APA, which provided:




Case 21-80033-CRJ          Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37              Desc Main
                                    Document     Page 3 of 99
             Timely Removal. Notwithstanding the provisions of Section 3.2(a) and Section
             3.2(i) of this Agreement, if Buyer has not physically removed all of the
             Huntsville Other Assets from the Owned Real Property at Huntsville, Alabama
             by the close of business, Central Time, on Monday, February 15, 2021, then
             Buyer and Seller hereby agree that Buyer must remove all of the Huntsville
             Other Assets from the Owned Real Property at Huntsville, Alabama by no later
             than the close of business, Central Time, on the date that is thirty (30) calendar
             days after the delivery by Seller, on or after Saturday, January 16, 2021, of a
             Notice to Buyer demanding removal by Buyer of the Huntsville Other Assets.
             If Buyer has not removed all Huntsville Other Assets on the Owned Real
             Property at Huntsville, Alabama by the close of business, Central Time, on the
             thirtieth (30th) calendar day after delivery of such Notice from Seller, then any
             Huntsville Other Assets remaining at the Owned Real Property at Huntsville,
             Alabama shall be automatically and permanently forfeited to Seller or Seller's
             assignees, and neither Seller nor any assignee thereof will thenceforth have
             any obligation to Buyer (or any assignee or successor thereof) with respect to
             any and all such remaining Huntsville Other Assets.

       14.      Pursuant to an agreement among and between Plaintiff and Defendants, the

deadline for removal of the Huntsville Acquired Assets was extended to 5:00 pm on February 26,

2021 (the "Removal Deadline") so the parties could continue settlement discussions to resolve

issues relating to, among other things, Plaintiff's assertion that the Removal Deadline under Section

3.2(k) is inapplicable and unenforceable due to Defendants' failure to make the Huntsville

Acquired Assets available for removal.

                                   FIRST CLAIM FOR RELIEF

              [ Declaratory Relief that the Removal Deadline is Unenforceable ]

       15.      Plaintiff hereby incorporates by reference paragraphs 1 through 14 and re-alleges

these paragraphs as though set forth in full.

       16.      Due to unexpected delays that were caused in large part by logistical issues of

Defendants, a dispute has arisen as to the enforceability of Section 3.2(k) and the Removal

Deadline. Specifically, Plaintiff is in the position of potentially losing the value of all Huntsville




Case 21-80033-CRJ          Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37              Desc Main
                                    Document     Page 4 of 99
Acquired Assets based upon unilateral actions taken by Defendants to jeopardize Plaintiff's

realization of value from the Roundhill APA.

        17.     Plaintiff is informed and believes, and based thereon alleges that Chuck Rink, COO

of Remington Outdoor Company, was handling the preparation and decommissioning of the

firearm equipment, including the Huntsville Acquired Assets, sold by Defendants to the various

parties. Mr. Rink prioritized Ruger’s purchased equipment over the Huntsville Acquired Assets

and also chose the staffing levels at the Huntsville facility and the Illion facility.

        18.     Unfortunately, Mr. Rink passed away in late-November of 2020. Plaintiff is

informed and believes, and based thereon alleges that shortly after Mr. Rink's passing, Mr. Hogue,

the VP, Operational Services & Project Management at Huntsville, replaced Mr. Rink for purposes

of addressing the Huntsville Acquired Assets. It took Mr. Hogue approximately two weeks to get

up to speed before he determined that Mr. Rink underestimated the amount of work required to

make the Huntsville Acquired Assets ready for removal from the Huntsville location.

        19.     Plaintiff is informed and believes, and based thereon alleges that Mr. Rink

determined that the Huntsville staff, in particular, was severely understaffed due to both Mr. Rink’s

underestimation of the amount of work needed to decommission the Huntsville Acquired Assets

and overly aggressive cuts in the workforce (coupled with the Huntsville staff leaving at an

unexpectedly rapid pace to find new jobs before their originally anticipated end date).

        20.     Plaintiff is informed and believes, and based thereon alleges that in late December,

Mr. Hogue received approval from Defendants to hire CR Mechanical to fill the gap left by the

understaffing of estate employees. CR Mechanical received a five-week contract that began on

approximately January 5, 2021 and lasted through the first week of February 2021. At the

completion of the contract, CR Mechanical had not completed the decommissioning process for




Case 21-80033-CRJ          Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37              Desc Main
                                    Document     Page 5 of 99
the Huntsville Acquired Assets and requested an extension of the contract for an additional week

(with the associated cost) to complete the job. Defendants rejected CR Mechanical’s request

leaving a significant amount of equipment remaining to be decommissioned.

       21.     The decommissioning process for the Huntsville Acquired Assets is a multi-step

process that must be completed by a qualified specialist. The Huntsville Acquired Assets cannot

be moved until this process is complete. Generally, the decommissioning process involves: (a)

blocking each axis of movement with wood; (b) the draining of hazardous fluids (80-100 gallons

per machine) and wiping the internal lines and tanks to prevent the dripping of hazardous materials

during the transportation process; (c) disconnecting the machine from electricity; (d) disconnecting

the machines from compressed air lines; and (e) disconnecting the machines from coolant lines.

In order to properly decommission the Huntsville Acquired Assets, trained mechanics, electricians

and plumbers are required.

       22.     Furthermore, in order to remove a significant portion of the Huntsville Acquired

Assets, interior, non-load bearing walls (some with and some without utilities in the walls) which

were built after the Huntsville Acquired Assets was put in place, would need to be removed.

       23.     Plaintiff removed two portions of a wall in one area, and shortly thereafter,

Defendants and Defendants' agents instructed Plaintiff not to remove any additional walls or move

any Huntsville Acquired Assets that were attached to the Huntsville facility until further notice.

Defendants than set out a complex and unnecessarily onerous process of “negotiation” for the

removal of walls and to detach Huntsville Acquired Assets on a “case by case basis” for each

affected piece of equipment.

       24.     Plaintiff's representatives and agents were on site full time at the Huntsville Facility

for several weeks attempting to work with Defendants and its staff to remove the Huntsville




Case 21-80033-CRJ         Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37               Desc Main
                                   Document     Page 6 of 99
Acquired Assets, but have been met with onerous conditions and unnecessary restrictions imposed

by Defendants that have been made it unduly difficult, if not impossible, to remove the Huntsville

Acquired Assets.

        25.     Due to the aforementioned restrictions and conditions imposed by Defendants,

Defendants have failed "to deliver or cause to be delivered" the Huntsville Acquired Assets to

Plaintiff.

        26.     As a result of Defendants' failure to fully and completely comply with their duties

and obligations under Section 3.2 of the Roundhill APA, Plaintiff is entitled to a declaratory

judgment finding Section 3.2(k) and the Removal Deadline unenforceable so as to avoid the

irreparable harm Plaintiff will suffer should the Huntsville Acquired Property improperly be

deemed forfeited.

                                SECOND CLAIM FOR RELIEF

                                       [ Injunctive Relief ]

        27.     Plaintiff hereby incorporates by reference paragraphs 1 through 26 and re-alleges

these paragraphs as though set forth in full.

        28.     Defendants have refused to deliver, or cause to delivered, the Huntsville Acquired

Property to Plaintiff.

        29.     Defendants' failure to deliver, or cause to be delivered, the Huntsville Acquired

Assets will cause irreparable damage to Plaintiff and its ability to operate the firearms business

purchased under the Roundhill APA. The Huntsville Acquired Property is specifically designed,

modified, suited and tailored to manufacture non-Marlin firearms. The Huntsville Acquired

Property cannot be effectively or efficiently replaced before Plaintiff suffers significant and

irreparable harm associated with loss of business opportunity, loss of good will and/or an inability




Case 21-80033-CRJ         Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37            Desc Main
                                   Document     Page 7 of 99
to operate its business. Without the Huntsville Acquired Property, Plaintiff's business will be

destroyed.

        30.    Pursuant to Federal Rule of Bankruptcy Procedure 7065, the Court should issue a

preliminary and permanent injunction restraining Defendant, and all others acting for them, from

interfering in any way with the Huntsville Acquired Property.

        31.    Pursuant to Federal Rule of Bankruptcy Procedure 7065, the Court should issue a

preliminary and permanent injunction requiring Defendants to deliver, or cause to be delivered,

the Huntsville Acquired Property to Plaintiff.

        32.    The applicable principles of equity dictate that Defendants be preliminarily and

permanently enjoined from directly or indirectly transferring, selling, assigning, pledging,

hypothecating, encumbering, dissipating or distributing the Huntsville Acquired Property.

        33.    The applicable principles of equity dictate that Defendants be preliminarily and

permanently mandated to deliver, or cause to be delivered, the Huntsville Acquired Property to

Plaintiff.

                                  THIRD CLAIM FOR RELIEF

                                      [ Breach of Contract ]

        34.    Plaintiff hereby incorporates by reference paragraphs 1 through 14 and re-alleges

these paragraphs as though set forth in full.

        35.    The Roundhill APA provides that Plaintiff “shall receive a nonexclusive, perpetual,

worldwide, royalty-free license to use Patents Nos. 10,254,063 and 10,718,584” (the “Ruger

License”). Similarly, Section 1.7 of Ruger’s asset purchase agreement (the “Ruger APA”)

provides, in relevant part, that “Buyer agrees to enter into a non-exclusive, perpetual, worldwide,




Case 21-80033-CRJ         Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37            Desc Main
                                   Document     Page 8 of 99
royalty-free license in favor of the buyer or buyers of the Non-Marlin Business to use Patents Nos.

10,254,063 and 10,718,584 in the Non-Marlin Business.”

        36.      Plaintiff and Ruger hit an impasse in their negotiation of the Ruger License based

upon Ruger’s untenable position that it will only provide the Ruger License if deemed non-

transferrable.

        37.      Ruger's insistence that the Ruger License be non-transferrable is a restriction not

present in the Roundhill APA or the Ruger APA.

        38.      The Ruger License was part of the consideration to be exchanged between Plaintiff

and Defendant under the Roundhill APA.

        39.      Plaintiff has not received the Ruger License as required under the Roundhill APA.

        40.      Defendants have failed to, and have refused to, deliver the Ruger License to

Plaintiff. Furthermore, Defendants have failed to, and has refused to, cause the Ruger License to

be delivered to Plaintiff.

        41.      Defendants' failure to deliver the Ruger License to Plaintiff is a breach of the

Roundhill APA. Defendants' failure to cause the Ruger License to be delivered to Plaintiff is a

breach of the Roundhill APA.

        42.      As a direct result of Defendants' aforementioned breach of the Roundhill APA,

Plaintiff has been harmed, and continues to be harmed, in an amount to be proven at trial – but in

no event less than $1,500,000.00.

                                 FOURTH CLAIM FOR RELIEF

                                       [ Breach of Contract ]

        43.      Plaintiff hereby incorporates by reference paragraphs 1 through 14 and re-alleges

these paragraphs as though set forth in full.




Case 21-80033-CRJ            Doc 1   Filed 03/05/21 Entered 03/05/21 15:49:37           Desc Main
                                     Document     Page 9 of 99
       44.     Among the Acquired Assets purchased by Plaintiff was a substantial amount of

equipment, machinery, furniture, fixtures and improvements, tooling and spare parts and any other

tangible personal property primarily used for the ownership, operation or management of the

Defendants' pre-petition non-Marlin firearms business.

       45.     Notwithstanding the Roundhill APA providing that Plaintiff was purchasing all of

the Acquired Assets primarily used for the ownership, operation or management of the Defendants'

pre-petition non-Marlin firearms business, Defendants improperly provided a substantial number

of Plaintiff's Acquired Assets to Ruger (the "Misallocated Assets").

       46.     Once Plaintiff became aware that Defendants were to provide the Misallocated

Assets to Ruger, Plaintiff informed Defendants' agents that Plaintiff objected and claimed

ownership of the Misallocated Assets.

       47.     Section 1.8 of the Roundhill APA contains a “cooperate in good faith with any other

purchasers” provision, which is substantively identical to that of Section 1.7 of the Ruger APA.

Despite the Roundhill APA and the Ruger APA containing these “cooperation” provisions,

Defendants and their agents acted as a middle-man in the Ruger equipment dispute since the

Effective Date of the Roundhill APA.

       48.     Rather than Ruger cooperating in good faith with Plaintiff to resolve the

Misallocated Assets dispute, Ruger worked directly with Defendants and Defendants' agents.

Defendants and Ruger entered into an amended Ruger APA attempting to revise the original APA

to permit Ruger to take possession of the Misallocated Assets.

       49.     To add insult to injury, neither Plaintiff nor its known counsel were served with the

motion to amend the Ruger APA (a point further exacerbated by the fact that the motion was set




Case 21-80033-CRJ        Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37             Desc Main
                                 Document      Page 10 of 99
on shortened notice and an order approving same was entered less than three days after it was

apparently filed).

       50.     The Roundhill APA was not amended to provide that the Misallocated Assets were

Ruger's property.

       51.     Given that the Roundhill APA provides that Plaintiff was purchasing all assets

primarily used in connection with the “Business,” the Misallocated Assets clearly fall within this

category and Plaintiff properly purchased these Misallocated Assets.

       52.     Defendants' and Ruger’s attempt to amend the Ruger APA is ineffective and does

not alter or impact Plaintiff's claim to the Misallocated Assets – specifically because the order

approving the Roundhill APA predates the subsequent order amending the Ruger APA (and

because the Roundhill APA was not reciprocally amended or modified to accommodate the

changes made to the Ruger APA).

       53.     Defendants' failure to provide the Misallocated Assets to Plaintiff is a breach of the

Roundhill APA.

       54.     As a direct result of Defendants' aforementioned breach of the Roundhill APA,

Plaintiff has been harmed, and continues to be harmed, in an amount to be proven at trial – but in

no event less than $3,500,000.00.

       WHEREFORE, Plaintiff demands judgment in its favor and against Defendants, as

follows:

       A.      Declaratory relief judgment providing that Section 3.2(k) of the Roundhill APA

and the Removal Deadline or unenforceable;

       B.      A judgment against Defendants preliminarily and permanently enjoining and

preventing Defendants from directly or indirectly transferring, selling, assigning, pledging,




Case 21-80033-CRJ        Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37              Desc Main
                                 Document      Page 11 of 99
hypothecating, encumbering, dissipating, or distributing the Huntsville Acquired Property until

judgment in this proceeding has been satisfied;

       C.      A judgment against Defendants preliminarily and permanently mandating that

Defendants must deliver, or cause to be delivered, the Huntsville Acquired Property to Plaintiff;

       D.      A judgment against Defendants for breach of the Roundhill APA for failure to

deliver, or cause to be delivered, the Ruger License in an amount to be proven at trial, but in no

event less than $1,500,000.00;

       E.      A judgment against Defendants for breach of the Roundhill APA for failure to

provide Plaintiff the Misallocated Assets, in an amount to be proven at trial, but in no event less

than $3,500,000.00

       F.      Such other and further relief as the Court deems just and proper.



                                          SHULMAN BASTIAN FRIEDMAN & BUI LLP



DATED: March 5, 2021                      By:            /s/ Ryan D. O'Dea
                                                  James C. Bastian, Jr., admitted pro hac vice
                                                  Ryan D. O'Dea, admitted pro hac vice
                                                  Attorneys for Plaintiff Roundhill Group LLC




Case 21-80033-CRJ        Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37             Desc Main
                                 Document      Page 12 of 99
                                      EXHIBIT A

          Order Amending Order Approving the Sale of Certain of the Debtors’
         Assets Free and Clear of All Claims, Liens and Interests [Doc. No. 983]




Case 21-80033-CRJ    Doc 1    Filed 03/05/21 Entered 03/05/21 15:49:37             Desc Main
                             Document      Page 13 of 99
                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-CRJ11

                        Debtors.                              Jointly Administered

                                                              RE: Docket Nos. 29, 905, 932


      ORDER AMENDING ORDER APPROVING THE SALE OF CERTAIN OF THE
    DEBTORS’ ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court for hearing on October 7, 2020 upon the motion

(the “Motion”)2 [Docket No. 932] by Remington Outdoor Company, Inc., (“Remington” or the

“Company”), and its affiliated debtors and debtors in possession (collectively the “Debtors”) in

the above-captioned Chapter 11 cases (the “Chapter 11 Cases”) seeking entry of an order (this

“Order”) amending the Order Approving the Sale of Certain of the Debtors’ Assets Free and

Clear of All Claims, Liens, and Interests [Docket No. 905] (the “Sale Order”), regarding the sale

of certain of the Debtors’ assets to Roundhill Group, LLC (the “Buyer”), to substitute the Asset

Purchase Agreement, dated as of September 26, 2020 attached to the Sale Order as Exhibit A (the

“Asset Purchase Agreement”) for the Amended and Restated Asset Purchase Agreement,

attached hereto as Exhibit 1 (the “Amended Asset Purchase Agreement”); and the Court having


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
  Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




Case
Case 21-80033-CRJ
     20-81688-CRJ11Doc
                     Doc
                       1 983
                          Filed Filed
                                03/05/21
                                      10/13/20
                                            Entered
                                                 Entered
                                                     03/05/21
                                                          10/13/20
                                                              15:49:37
                                                                   10:35:35
                                                                         Desc Desc
                                                                              Main
                        Main
                         Document
                             DocumentPage  Page
                                             14 of1 99
                                                    of 3
considered the Motion and the exhibits attached thereto; and the Court having jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court having found that venue of this

proceeding in this District is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and sufficient notice of the Motion having been given under the circumstances; and the Court

having determined that sufficient cause exists to enter this Order; and after due deliberation and

consideration, and for good and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Motion is APPROVED as set forth herein.

       2.      The Asset Purchase Agreement attached to the Sale Order as Exhibit A shall be

deleted in its entirety and replaced with the Amended Asset Purchase Agreement, attached hereto

as Exhibit 1. All references to the “Asset Purchase Agreement” in the Sale Order shall mean the

Amended Asset Purchase Agreement.

       3.      Except as expressly modified in this Order, no other terms of the Sale Order or the

exhibits attached thereto shall be modified.

       4.      This Court retains jurisdiction over all matters arising from or related to the

interpretation or implementation of this Order.

       5.      Notwithstanding the provisions of Bankruptcy Rules 6004(h), this Order shall not

be stayed for fourteen (14) days after its entry and shall be effective immediately upon entry.



Dated this the 13th day of October, 2020.

                                                     /s/ Clifton R. Jessup, Jr.
                                                     Clifton R. Jessup, Jr.
                                                     United States Bankruptcy Judge




Case
Case 21-80033-CRJ
     20-81688-CRJ11Doc
                     Doc
                       1 983
                          Filed Filed
                                03/05/21
                                      10/13/20
                                            Entered
                                                 Entered
                                                     03/05/21
                                                          10/13/20
                                                              15:49:37
                                                                   10:35:35
                                                                         Desc Desc
                                                                              Main
                        Main
                         Document
                             DocumentPage  Page
                                             15 of2 99
                                                    of 3
                                    Exhibit 1

                        Amended Asset Purchase Agreement




Case
Case 21-80033-CRJ
     20-81688-CRJ11Doc
                     Doc
                       1 983
                          Filed Filed
                                03/05/21
                                      10/13/20
                                            Entered
                                                 Entered
                                                     03/05/21
                                                          10/13/20
                                                              15:49:37
                                                                   10:35:35
                                                                         Desc Desc
                                                                              Main
                        Main
                         Document
                             DocumentPage  Page
                                             16 of3 99
                                                    of 3
                                                                   EXECUTION




                           AMENDED AND RESTATED

                         ASSET PURCHASE AGREEMENT

                                   by and among

                            ROUNDHILL GROUP, LLC

                                     as Buyer,

                                        and

                     REMINGTON OUTDOOR COMPANY, INC.

                                        and

     EACH OF THE SUBSIDIARIES OF REMINGTON OUTDOOR COMPANY, INC.,

                                     as Seller

                 SET FORTH ON THE SIGNATURE PAGES HERETO

                            Dated as of October __, 2020




Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             17 of
                                                1 of
                                                   9980
                                                 TABLE OF CONTENTS

                                                                                                                                       Page

ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS .................................... 6
          Section 1.1               Transfer of Acquired Assets ................................................................ 6
          Section 1.2               Excluded Assets ................................................................................... 9
          Section 1.3               Assumption of Liabilities................................................................... 12
          Section 1.4               Retention of Liabilities ...................................................................... 12
          Section 1.5               Assumed Leases and Assumed Contracts; Cure Amount .................. 13
          Section 1.6               Non-Assignment of Acquired Assets................................................. 15
          Section 1.7               Further Conveyances and Assumptions ............................................. 15
ARTICLE 2. CONSIDERATION ............................................................................................... 16
          Section 2.1               Consideration ..................................................................................... 16
          Section 2.2               Good Faith Deposit ............................................................................ 16
ARTICLE 3. CLOSING AND DELIVERIES............................................................................. 16
          Section 3.1               Closing ............................................................................................... 16
          Section 3.2               Seller’s Deliveries .............................................................................. 17
          Section 3.3               Buyer’s Deliveries ............................................................................. 18
ARTICLE 4. REPRESENTATIONS AND WARRANTIES ...................................................... 19
          Section 4.1               Representations and Warranties of Seller .......................................... 19
          Section 4.2               Representations and Warranties of Buyer.......................................... 21
          Section 4.3               Warranties Exclusive; Schedules ....................................................... 23
          Section 4.4               Survival of Representations and Warranties ...................................... 23
ARTICLE 5. COVENANTS OF THE PARTIES ....................................................................... 24
          Section 5.1               Covenants of Seller ............................................................................ 24
          Section 5.2               Covenants of Buyer............................................................................ 25
ARTICLE 6. ADDITIONAL AGREEMENTS ........................................................................... 27
          Section 6.1               Bankruptcy Matters ............................................................................ 27
          Section 6.2               Transition Arrangements ................................................................... 28
          Section 6.3               Further Assurances............................................................................. 28
ARTICLE 7. EMPLOYEES AND EMPLOYEE BENEFITS .................................................... 29
          Section 7.1               Transferred Employees ...................................................................... 29
          Section 7.2               Employment Tax Reporting............................................................... 29
          Section 7.3               Benefits .............................................................................................. 29
          Section 7.4               WARN Act......................................................................................... 30
          Section 7.5               Third Party Beneficiary...................................................................... 30
ARTICLE 8. TAXES ................................................................................................................... 30
          Section 8.1               Taxes Related to Purchase of Assets ................................................. 30
          Section 8.2               Cooperation on Tax Matters .............................................................. 30
          Section 8.3               Allocation of Purchase Price .............................................................. 31
ARTICLE 9. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES .................. 31




Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             18 of
                                                2 of
                                                   9980
                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                     Page

         Section 9.1              Conditions Precedent to Performance by Seller ................................ 31
         Section 9.2              Conditions Precedent to Performance by Buyer ................................ 33
ARTICLE 10. TERMINATION .................................................................................................. 34
         Section 10.1             Conditions of Termination ................................................................. 34
         Section 10.2             Effect of Termination; Remedies ....................................................... 35
ARTICLE 11. MISCELLANEOUS ............................................................................................ 36
         Section 11.1             Successors and Assigns...................................................................... 36
         Section 11.2             Governing Law; Jurisdiction.............................................................. 36
         Section 11.3             WAIVER OF JURY TRIAL .............................................................. 37
         Section 11.4             Expenses ............................................................................................ 37
         Section 11.5             Broker’s and Finder’s Fees ................................................................ 37
         Section 11.6             Severability ........................................................................................ 37
         Section 11.7             Notices ............................................................................................... 38
         Section 11.8             Amendments; Waivers ....................................................................... 39
         Section 11.9             Time of Essence ................................................................................. 39
         Section 11.10            Public Announcements ...................................................................... 39
         Section 11.11            Entire Agreement ............................................................................... 40
         Section 11.12            Parties in Interest................................................................................ 40
         Section 11.13            Bulk Sales Laws ................................................................................. 40
         Section 11.14            Construction ....................................................................................... 40
         Section 11.15            Counterparts and Facsimile................................................................ 40
ARTICLE 12. DEFINITIONS ..................................................................................................... 41
         Section 12.1             Certain Terms Defined ....................................................................... 41
         Section 12.2             All Terms Cross-Referenced.............................................................. 48


                                                        SCHEDULES

Schedule 1.1(i)         -    Assumed Business Contracts
Schedule 1.1(k)         -    Assumed Outbound IP Licenses
Schedule 1.2(q)         -    Excluded Assets
Schedule 1.3(b)         -    Assumed Liabilities
Schedule 1.4(n)         -    Excluded Liabilities
Schedule 1.5(a)         -    Estimated Cure Amount
Schedule 4.1(g)         -    Compliance with Law
Schedule 4.1(h)         -    Contracts
Schedule 4.1(i)         -    Material Permits
Schedule 4.1(j)         -    Acquired Intellectual Property
Schedule 11.5           -    Brokers and Finders
Schedule 12.1(a)        -    Tradenames
Schedule 12.1(b)        -    Permitted Liens




Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             19 of
                                                3 of
                                                   9980
                                     EXHIBIT

Exhibit 1      -   Bidding Procedures Order
Exhibit 2      -   Trademark License Agreement




                                         4
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             20 of
                                                4 of
                                                   9980
                               AMENDED AND RESTATED
                             ASSET PURCHASE AGREEMENT

        THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this
“Agreement”), dated as of October __, 2020, is entered into by and among Remington Outdoor
Company, Inc., a Delaware corporation and debtor-in-possession (“ROC”), each of the
subsidiaries of ROC set forth on the signature pages to this Agreement (collectively with ROC,
“Seller”), and the Roundhill Group, LLC (“Buyer”), or a Buyer Acquisition Vehicle as assignee
in accordance with Section 11.1. Capitalized terms used in this Agreement are defined or cross-
referenced in Article 12.

                                           RECITALS

      A.     Buyer and Seller entered into that certain Asset Purchase Agreement (the “Initial
Agreement”) dated as of September 26, 2020 (the “Effective Date”).

      B.     Buyer and Seller desire to hereby amend, pursuant to paragraph 45 of the Sale
Order (as defined below), the Initial Agreement, it being the Seller's judgment that such
amendment does not have a material adverse effect on the Seller's bankruptcy estates.

         C.     Seller is engaged in the manufacture, design, marketing and sale of shotguns,
rifles, handguns and modular firearms and related components and accessories other than the
Marlin Business (the “Business”). On July 27, 2020 (the “Petition Date”), Seller filed a voluntary
petition for relief under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101, et seq.
(the “Bankruptcy Code”) in the United States Bankruptcy Court for the Northern District of
Alabama (the “Bankruptcy Court” and the case arising under such petition, the “Bankruptcy
Case”).

       D.     On the Petition Date, Seller filed a Motion for (I) an Order Establishing Bidding
Procedures and Granting Related Relief and (II) an Order or Orders Approving the Sale of the
Debtors’ Assets (the “Bidding Procedures Motion”) pursuant to which Seller sought, and the
Bankruptcy Court approved, the Bidding Procedures Order attached hereto as Exhibit 1 (the
“Bidding Procedures Order”).

        E.     Buyer desires to purchase the Acquired Assets free and clear of Liens, Claims and
Interests (other than Permitted Liens), except for assumption of the Assumed Liabilities from
Seller, and Seller desires to sell, convey, assign and transfer to Buyer, the Acquired Assets
together with the Assumed Liabilities, all in the manner and subject to the terms and conditions
set forth in this Agreement and in accordance with Sections 105, 363 and 365 and other
applicable provisions of the Bankruptcy Code.

       F.      Buyer, in exchange for the transfer to Buyer of the Acquired Assets, desires to
provide certain consideration (as set forth below) to Seller.

       G.     The Acquired Assets and Assumed Liabilities are assets and liabilities of Seller,
which are to be purchased and assumed by Buyer pursuant to an order of the Bankruptcy Court
approving such sale pursuant to Sections 105, 363 and 365 of the Bankruptcy Code (the “Sale


                                                5
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             21 of
                                                5 of
                                                   9980
Order”), which order includes the authorization for the assumption by Seller and assignment to
Buyer of certain executory contracts and unexpired leases and liabilities thereunder under
Section 365 of the Bankruptcy Code, all in the manner and subject to the terms and conditions
set forth in this Agreement and the Sale Order and in accordance with the applicable provisions
of the Bankruptcy Code.

       H.      This Agreement is conditioned upon Vista Outdoor, Inc. ("Vista") being the
successful bidder for Debtors' ammunition business and related assets.

                                         STATEMENT OF AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements herein contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, Seller and
Buyer (a) agree that the Initial Agreement is hereby amended, restated and replaced in its entirety
by this Agreement, and (b) otherwise agree as follows:

                ARTICLE 1. PURCHASE AND SALE OF THE ACQUIRED ASSETS.

                Section 1.1 Transfer of Acquired Assets. At the Closing, upon and subject to
the terms and conditions set forth in this Agreement, Seller shall sell to Buyer, and Buyer shall
acquire from Seller, all of Seller’s right, title and interest in and to the Acquired Assets free and
clear of all Liens, Claims and Interests (other than Permitted Liens and the Assumed Liabilities).
For all purposes under this Agreement, the term “Acquired Assets” shall not include any
Excluded Assets, and shall mean all of the other properties, assets, Interests and rights of Seller
existing as of the Closing Date, of any kind or nature, real or personal, tangible or intangible, that
in each case primarily relate to the ownership, operation and management of the Business,
including, but not limited to:

                            (a)         The following real property (the "Owned Real Property"):


                           1.       Gun Factory
                                    14 Hoefler Avenue1
                                    Ilion, NY 13357

                           2.       Steam Plant Parcel
                                    Accessible via Commerce Street2
                                    Ilion, NY 13357

                           3.       Handgun Barrel Factory
                                    5900 Highway 321 North
                                    Lenoir City, TN 37771

        1
          Parcel Nos.: 120.37-4-1, 120.37-4-3, 120.37-4-29, 120.37-4-71, 120.37-4-77, 120.37-4-81, 120.37-5-8,
120.37-5-16, 120.37-5-36, 120.45-1-20.1
        2
            Parcel No.: 119.36-1-13.3


                                                        6
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             22 of
                                                6 of
                                                   9980
                     4.     Auxiliary Property
                            6035 Hwy 321
                            Lenoir City, TN 37771

                     (b)     all Leases pursuant to which Seller has the right to possess, use,
       lease or occupy (or grant others the right to possess, use, lease or occupy) any Leased
       Real Property used in Seller’s ownership, operation and management of the Business,
       together with all security and other deposits related thereto, prepaid rent and
       appurtenances thereto and associated therewith (collectively, the “Assumed Leases”);

                       (c)    all Leasehold Improvements of Seller located on the Leased Real
       Property that is subject to the Assumed Leases (the “Assumed Leased Real Property”);

                      (d)    all of Seller’s owned (i) equipment, machinery, furniture, fixtures
       and improvements, tooling and spare parts and any other tangible personal property
       (including without limitation consumables located at the premises of the Business) that
       is in any of the foregoing cases primarily used for the ownership, operation or
       management of the Business (the “Owned FF&E”), and (ii) to the extent assignable,
       rights to any warranties and licenses received from manufacturers and sellers of the
       Owned FF&E;

                      (e)     all of Seller’s (i) equipment, machinery, furniture, fixtures and
       improvements, tooling and spare parts primarily used for the ownership, operation or
       management of the Business, that are in each case leased pursuant to any Contract (the
       “Assumed FF&E Leases” and the equipment, machinery, furniture, fixtures and
       improvements, tooling and spare parts so leased, the “Leased FF&E”), (ii) rights under
       the Assumed FF&E Leases, and (iii) to the extent assignable, rights to any warranties
       and licenses received from manufacturers and lessors of the Leased FF&E;

                     (f)     all of Seller’s (i) owned cars, trucks and other motor vehicles
       primarily used in connection with the Business (the “Owned Motor Vehicles”), and (ii)
       rights to the warranties and licenses received from manufacturers and sellers of the
       Owned Motor Vehicles;

                      (g)      (ii) all proceeds and recoveries from, policies (but not, for the
       avoidance of doubt, any Insurance Policies themselves) to the extent attributable to any
       of the Acquired Assets only to the extent in respect of periods on or after the Effective
       Date) (the rights described in this Section 1.1(h) being collectively the “Assumed Policy
       Rights”);

                     (h)    all Contracts set forth on Schedule 1.1(i) (collectively, the
       “Assumed Business Contracts” and, together with the Assumed FF&E Leases, the
       Assumed Inbound IP Licenses, the Assumed Outbound IP Licenses, and the Assumed
       Motor Vehicle Leases, the “Assumed Contracts”);




                                              7
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             23 of
                                                7 of
                                                   9980
                      (i)    to the extent transferable under applicable Law, all Permits issued
       to Seller that are primarily used in connection with the ownership, operation and/or
       management of the Business, and all pending applications therefor;

                      (j)    all (i) registered and unregistered Intellectual Property owned and
       primarily used by Seller in connection with the ownership, operation and/or
       management of the Business, other than Excluded Assets, and any and all corresponding
       rights that, now or hereafter, may be secured throughout the world (collectively, the
       “Acquired Intellectual Property”), and (ii) to the extent transferable under applicable
       Law, all agreements under which Intellectual Property is licensed to Seller and used
       primarily in connection with the ownership, operation and/or management of the
       Business, other than the Trademark License Agreement (collectively, the “Assumed
       Inbound IP Licenses”);

                      (k)     the agreements listed on Schedule 1.1(k) under which Seller has
       granted licenses, sublicenses, or similar rights, permissions or franchises to use any
       Acquired Intellectual Property (the “Assumed Outbound IP Licenses”);

                      (l)    all sales orders or other commitments of Seller to purchasers of
       goods, services or products produced or sold by the Business (the “Customer Orders”);

                      (m)     all right, title and interest in and to all inventory, supplies and
       finished goods within the scope of the operations of the Business and located on the
       Owned Real Property and the Leased Real Property or (to the extent within the scope of
       the operations of the Business) in the possession of any third-party bailees (collectively,
       the “Inventory”);

                       (n)     all (i) rights to refunds relating to, and prepaid expenses and
       deposits attributable to, any Purchase Orders, Customer Orders, Assumed Contracts and
       Inventory, and all rights under credit card merchant accounts, (ii) prepaid charges and
       deposits in respect of telephone, electricity, water and sewer and other utilities provided
       to the above-referenced Owned Real Property and the Assumed Leased Real Property,
       (iii) prepaid common area maintenance expenses relating to any Assumed Lease to the
       extent in respect of periods on or after the Closing Date and security deposits for any
       Assumed Lease, (iv) ordinary holdbacks (including ordinary credit card holdback
       payments or protection reserves) in connection with or relating to any Acquired Asset
       and (v) other deposits, prepaid charges and expenses paid by Seller and other rights of
       Seller in connection with or primarily relating to any Acquired Asset;

                     (o)     all goodwill, including all goodwill associated with the Business,
       with the Acquired Intellectual Property, and with any of the other Acquired Assets;

                      (p)    Claims held by Seller that relate to Acquired Assets;

                     (q)     all other tangible or intangible assets of Seller primarily used in
       connection with the ownership, operation and/or management of the Business;




                                               8
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             24 of
                                                8 of
                                                   9980
                        (r)    to the extent permitted by applicable Law (and other than all
        Documents of Seller held by Seller or Seller’s counsel related to the Retained
        Litigation), all Documents that are primarily used in, held for use in or intended to be
        used in, or that primarily relate to, the Acquired Assets, the Assumed Liabilities or the
        Business; provided, that Buyer shall provide Seller with reasonable access (during
        business hours with reasonable prior notice and without cost to Seller) to the same
        following the Closing to the extent reasonably necessary to permit Seller to wind-down
        and liquidate its estate after the Closing; and provided, further, that Seller shall keep
        such information confidential in accordance with all requirements of applicable Law;

                       (s)     all contents of the Remington Museum including all firearms of
        every nature which are owned by Seller, including but not limited to all antique,
        collectible, and historic firearms owned by Seller whether located at the Ilion, NY
        Remington Arms Museum or at any other location or on loan or display elsewhere or
        located at any other location including firearms on loan to Bass Pro Outdoor World,
        LLC, Buffalo Bill Center of the West, and elsewhere;

                       (t)    all antique, collectible, and historic firearms owned by Seller
        whether not considered part of the Ilion, NY Remington Museum or at any other
        location or on loan or display elsewhere or located at any other location including
        firearms on loan to Bass Pro Outdoor World, LLC, Buffalo Bill Center of the West, and
        elsewhere;

                       (u)     all antique, collectible, and historic firearms owned by Seller not
        considered part of the Ilion, NY Remington Arms Museum or at any other location or on
        loan or display elsewhere or located at any other location including firearms on loan to
        Bass Pro Outdoor World, LLC, Buffalo Bill Center of the West, and elsewhere;

                         (v)     all rights and title to the shares of capital stock (and any other
        equity interests or rights convertible into equity interests) (the “RLC Shares”) of
        Remington Licensing Corporation, a Delaware corporation, that are owned by RA
        Brands, L.L.C., a Delaware limited liability company (provided, that, Buyer reserves the
        right, in its sole discretion to assign to a third party or classify the assets described in this
        subsection (h) as an Excluded Asset at any time prior to the Closing Date; provided
        further that any such deduction shall have no effect on the Purchase Price); and

                       (w)    all artwork owned by Seller wherever located, including all
        artwork on loan or display outside the company including but not limited to all artwork
        located at the Remington Arms Museum location including artwork on loan to Bass Pro
        Outdoor World, LLC, Buffalo Bill Center of the West, and elsewhere.

               Section 1.2 Excluded Assets. Except as provided in Section 1.1, the Acquired
Assets shall not include any right, title or interest of any Person other than Seller in any property
or asset, or Seller’s right, title and interest in, to and under properties and assets not used in
connection with the ownership, operation and/or management of the Business, and shall
specifically exclude the following properties, Contracts, Leases, and other assets, interests and




                                                   9
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                            Entered
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPagePage
                                             25 of
                                                9 of
                                                   9980
rights of Seller (all such items not being acquired by Buyer being referred to in this Agreement
as the “Excluded Assets”):

                        (a)     all rights of every nature and description (other than Assumed
        Policy Rights) under or arising out of all insurance policies of Seller (the “Insurance
        Policies”), including without limitation (i) with respect to Claims arising prior to the
        Effective Date (ii) to the extent of coverage of any Excluded Liabilities, (iii) under those
        insurance policies covering any tort liabilities that are not Assumed Liabilities, (iv)
        under the D&O Insurance, and (v) under those insurance policies covering liabilities and
        Claims against Seller and its affiliates relating to the Excluded Employee Liabilities);

                       (b)    any asset that is not owned or leased by Seller or not used or held
        for use in connection with the ownership, operation and management of the Business;

                         (c)     any minute books, stock ledgers, corporate seals and stock
        certificates of Seller, and other similar books and records that Seller is required by Law
        to retain and all Tax Returns, financial statements and corporate or other entity filings;
        provided that (i)Seller shall provide Buyer with reasonable access to the same following
        the Closing to the extent relating to the Acquired Assets and when reasonably requested
        by Buyer; and (ii) Buyer shall be entitled upon reasonable request to be provided with
        copies of all such records, at its own expense, and provided, further, that Seller shall
        notify Buyer before disposing of any such records and upon Buyer’s reasonable request
        shall transfer them to Buyer;

                       (d)    all (i) prepaid premiums in respect of all Insurance Policies, (ii)
        retainers, prepayments or on-account cash paid to Seller’s professionals and advisors,
        including any carve-out under any DIP Facility or cash collateral arrangements (whether
        retained in the Bankruptcy Case or otherwise), and (iii) other deposits, prepaid charges
        and expenses paid by Seller to the extent in connection with or relating to any Excluded
        Asset;

                      (e)     all rights to or claims for refunds, overpayments or rebates of Pre-
        Closing Taxes, including any refunds, overpayments or rebates of Pre-Closing Taxes for
        any Straddle Period, other than, in any of the foregoing cases, any such refunds,
        overpayments or rebates that are attributable to Taxes actually paid by Buyer;

                       (f)     all shares of capital stock (and any other equity interests or rights
        convertible into equity interests) issued by any Seller entity;

                       (g)     all Documents exclusively relating to any Excluded Asset
        provided, that Seller shall provide Buyer with reasonable access at Buyer’s sole cost and
        expense, including the ability to make copies (during business hours with reasonable
        prior notice and subject to then- applicable COVID Restrictions) to the same to the
        extent reasonably related to the Acquired Assets;

                     (h)    all Documents exclusively relating to any Employees who do not
        become Transferred Employees; provided that, to the extent permitted by applicable



                                                10
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             26 10
                                                of 99
                                                   of 80
       Law, Seller shall make copies of such Documents available to Buyer if reasonably
       related to addressing or defending any such Employees’ claims against Buyer;

                       (i)     subject to Section 1.6, any asset that requires the consent of a
       third party to be transferred, assumed or assigned hereunder as to which, by the Closing
       Date (and after giving effect to the entry of the Sale Order and any other Order of the
       Bankruptcy Court eliminating any contractual right of third parties to withhold such
       consent), such consent to transfer, assumption or assignment has not been effected or
       excused (for clarity, all liabilities associated with each such asset are excluded from
       Assumed Liabilities pursuant to Section 1.4(a));

                      (j)     all Employee Benefit Plans and all assets of, and Contracts
       exclusively relating to or associated with such plans;

                       (k)    all Cash and all accounts or notes receivable held by Seller, and
       any security, claim, remedy or other right related to any of the foregoing;

                     (l)   any rights of Seller under this Agreement or any Ancillary
       Agreement to which Seller is a party, including without limitation any rights relating to
       the Purchase Price;

                      (m)     copies of all Historic Firearms Books and Records of Seller
       provided, that Seller shall provide Buyer with reasonable access at Buyer’s sole cost and
       expense, including the ability to make copies (during business hours with reasonable
       prior notice and subject to then- applicable COVID Restrictions) to the same to the
       extent reasonably related to the Acquired Assets;

                        (n)     all Documents of Seller held by Seller or Seller’s counsel relating
       to (i) any litigation against Seller or (ii) the Excluded Employee Liabilities;

                      (o)     the D&O Insurance, and all proceeds thereof;

                      (p)    all rights of recovery, rights of set-off, rights of indemnity,
       contribution or recoupment, warranties, guarantees, rights, remedies, counter-claims,
       cross-claims and defenses related to any Excluded Liability;

                       (q)     any properties, Contracts, Leases, or other assets, interests and
       rights of Seller that (i) do not relate to the ownership, operation or management of the
       Business or (ii) are otherwise set forth on Schedule 1.2(q);

                      (r)     all Avoidance Actions;

                       (s)   Claims held by Seller against any party that are covered by, relate
       to or are based upon any Insurance Policies (including the D&O Insurance);

                     (t)    all assets subject to an Ammunitions Business Bid (as defined in
       the Bidding Procedures Order);



                                               11
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             27 11
                                                of 99
                                                   of 80
                      (u)    all assets primarily used in the Marlin Business, including all
        trademarks, service marks and logos containing Marlin or an abbreviation or derivation
        thereof;

                       (v)     all trademarks, service marks and logos containing Remington or
        an abbreviation or derivation thereof;

                      (w)     all trademarks, service marks, logos and domain names related to
        the Non-Core Brands, and all Intellectual Property primarily used in connection with the
        products and services manufactured and sold under the Non-Core Brands;

                       (x)     the list of “Licensed Trademarks” affixed as Appendix B to the
        Trademark License Agreement between Vista Outdoor, Inc. and Buyer in substantially
        the form set forth in Exhibit 2 (the “Trademark License Agreement”); and

                        (y)     any real property owned by of Seller other than the Owned Real
        Property.

               Section 1.3 Assumption of Liabilities. At the Closing, Buyer shall assume,
and Buyer agrees to thereafter pay, perform and discharge when due, and indemnify, defend and
hold harmless Seller, its Affiliates and all of their respective Related Persons from and against,
the following liabilities (all items in this Section 1.3 being, collectively, the “Assumed
Liabilities”):

                      (a)     all liabilities and unperformed and unfulfilled obligations of Seller
        under the terms of any Assumed Contract or Assumed Lease (including all premium
        finance arrangements of Seller for Assumed Contracts), and the Cure Amount in
        connection with the assignment of the Assumed Leases and the Assumed Contracts to,
        and the assumption of the Assumed Leases and the Assumed Contracts by, Buyer;

                        (b)     all liabilities and obligations of Seller set forth on Schedule
        1.3(b);

                        (c)     all liabilities and obligations for Post-Closing Taxes (including
        those relating to the Post-Closing portion of any Straddle Period);

                        (d)     all liabilities and obligations for Transaction Taxes; and

                      (e)     all liabilities under the CBA, as revised and amended to reflect the
        terms of Section 7.1 herein and to exclude any liability for unpaid wages, benefits or
        Pension Plan obligations.

               Section 1.4 Retention of Liabilities. Buyer is assuming only the Assumed
Liabilities and is not assuming any other liability or obligation of whatever nature, whether
presently in existence or arising hereafter. All such other liabilities and obligations shall be
retained by and remain liabilities and obligations of Seller (all such liabilities and obligations not
being assumed being herein referred to as the “Excluded Liabilities”). The Excluded Liabilities
include, without limitation, the following liabilities and obligations:


                                                 12
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             28 12
                                                of 99
                                                   of 80
                      (a)     all liabilities and obligations under or relating to the Excluded
       Assets;

                     (b)     all liabilities and obligations of Seller under or relating to the
       Priority Term Loan, the FILO Facility, the Exit Term Loan or the Intercompany Note;

                      (c)    all liabilities and obligations relating to any Employee Benefit
       Plans (the "Excluded Employee Liabilities");

                       (d)     all liabilities and obligations for Pre-Closing Taxes (including
       those related to the Pre-Closing portion of any Straddle Period);

                     (e)      all liabilities and obligations of Seller arising under or incurred in
       connection with the negotiation, preparation, execution and performance of this
       Agreement, the Ancillary Agreements to which Seller is a party and the transactions
       contemplated hereby and thereby, including, without limitation, fees and expenses of
       counsel, accountants, consultants, advisers and others;

                     (f)    all liabilities of, and Claims against, Seller arising from and in
       connection with grants of restricted common unit/share awards and stock options by
       Seller;

                    (g)     any liabilities and obligations of Seller under this Agreement, or
       under any Ancillary Agreement to which Seller is a party;

                      (h)     all liabilities under any Qualifying Excluded Contracts and
       Leases;

                      (i)     all State of Alabama Project Development Liabilities;

                      (j)     all City of Huntsville Project Development Liabilities;

                      (k)     the Retained Litigation;

                       (l)   all other liabilities and obligations arising out of or relating to
       Seller's ownership, operation or management of the Business and the Acquired Assets
       prior to the Closing;

                     (m)     all liabilities and obligations under the Pension Plan and
       otherwise payable to employees not retained by Buyer; and

                      (n)     all liabilities set forth on Schedule 1.4(n).

             Section 1.5     Assumed Leases and Assumed Contracts; Cure Amount.

                     (a)    At such time as is specified in the Sale Order, pursuant to Section
       365 of the Bankruptcy Code, Seller shall assume and assign to Buyer and Buyer shall
       assume from Seller, the Assumed Leases and the Assumed Contracts. The amounts



                                               13
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             29 13
                                                of 99
                                                   of 80
       necessary, pursuant to Section 365 of the Bankruptcy Code, to cure any and all defaults
       and to pay all actual or pecuniary losses that have resulted from any such defaults under
       any Assumed Lease or Assumed Contract (such aggregate amount, the “Cure Amount”)
       shall be paid by Buyer, in each case as and when finally determined by the Bankruptcy
       Court pursuant to the procedures set forth in the Sale Order and this Agreement.
       Schedule 1.5(a) contains Seller’s estimate as of the Effective Date of the Cure Amount.
       Buyer may, in its sole discretion (but subject to the limitations in Section 1.5(d)), amend
       Schedule 1.2(q) to indicate the rejection of any executory contracts at any time prior to
       the date of a final hearing to approve the sale of the Acquired Assets (the “Sale
       Hearing”), upon written notice to Seller; provided that the definition or interpretation of
       (i) “Acquired Assets” for the purposes of Section 1.3 only and (ii) “Assumed Liabilities”
       and “Excluded Liabilities” for any purposes under this Agreement, shall not reflect any
       such amendment without the prior written consent of Seller.

                      (b)     Seller shall timely serve the motion seeking entry of the Sale
       Order to all parties to Leases and Contracts and, subject to Section 1.6 and the
       performance of Buyer’s obligations in Section 5.2, Seller shall use commercially
       reasonable efforts to cause the Assumed Leases and Assumed Contracts to be assumed
       by Seller and assigned to Buyer pursuant to Section 365 of the Bankruptcy Code, and
       Seller shall comply with all requirements under Section 365 of the Bankruptcy Code
       necessary to assign and delegate to Buyer all of Seller’s rights and obligations under the
       Assumed Leases and Assumed Contracts.

                     (c)     Notwithstanding any provision in this Agreement to the contrary,
       if for any reason Buyer fails to pay the Cure Amount in respect of any Assumed
       Contract or Assumed Lease when due and payable pursuant to this Agreement, the Sale
       Order or any other Order of the Bankruptcy Court, (i) Seller shall be under no obligation
       whatsoever to pay or otherwise satisfy such Cure Amount or any other liability or
       obligation under such Assumed Contract or Assumed Lease, (ii) Buyer shall indemnify
       and hold harmless Seller in respect of such Cure Amount, liability or obligation as well
       as any expenses (including legal fees and expenses) incurred by Seller in defending any
       claim for payment of the Cure Amount or any other liability or obligation arising under
       such Contract or Lease asserted by the counterparty thereto and (iii) Seller may reject,
       and nothing in this Agreement shall prohibit Seller from rejecting, such Contract or
       Lease.

                       (d)    Notwithstanding any provision in this Agreement to the contrary,
       at any time prior to the Sale Hearing, Buyer may designate in writing to Seller any
       Contract or Lease as an Excluded Liability (and amend Schedule 1.2(q) for such
       purposes only), only if the rejection of such Contract or Lease would not give rise to a
       Claim in favor of the counterparty thereto having administrative priority or any other
       priority senior to a general unsecured Claim against the bankruptcy estate of Seller (the
       “Qualifying Excluded Contracts and Leases”). Seller may reject, and nothing in this
       Agreement shall prohibit Seller from rejecting, the Qualifying Excluded Contracts and
       Leases.




                                              14
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             30 14
                                                of 99
                                                   of 80
                Section 1.6 Non-Assignment of Acquired Assets.              Notwithstanding any
provision of this Agreement to the contrary, this Agreement shall not constitute an agreement to
assign or transfer and shall not affect the assignment or transfer of any Acquired Asset if (a) an
attempted assignment thereof, without the approval, authorization or consent of, or granting or
issuance of any license or permit by, any party thereto other than Seller (each such action, a
“Necessary Consent”), would constitute a breach thereof (after giving effect to any waiver by the
applicable counterparty, or any elimination of such approval, authorization or consent
requirement by operation of the Sale Order) or in any way adversely affect the rights or
obligations of Buyer thereunder and such Necessary Consent is not obtained and (b) the
Bankruptcy Court shall not have entered an Order providing that such Necessary Consent is not
required because the transfer thereof shall be deemed by the Bankruptcy Court to be (x) effective
and (y) not a breach thereof, notwithstanding the failure to obtain such Necessary Consent. In
such event, Seller and Buyer will use their commercially reasonable efforts to obtain the
Necessary Consents with respect to any such Acquired Asset or any claim or right or any benefit
arising thereunder for the assignment thereof to Buyer as Buyer may reasonably request;
provided, however, that Seller shall not be obligated to pay any consideration therefor to any
third party from whom consent or approval is requested (other than the applicable Cure Amount)
or to initiate any litigation or legal proceedings to obtain any such consent or approval. If such
Necessary Consent is not obtained, or if such Acquired Asset or an attempted assignment thereof
would otherwise be ineffective or would adversely affect the rights of Seller thereunder so that
Buyer would not in fact receive all such rights, Seller and Buyer will cooperate in a mutually
agreeable arrangement, to the extent feasible and at no out-of-pocket expense to Seller or Buyer,
under which Buyer would obtain the benefits and assume the obligations (to the extent otherwise
constituting Assumed Liabilities hereunder) thereunder in accordance with this Agreement,
including subcontracting, sublicensing or subleasing to Buyer, or under which Seller would
enforce for the benefit of, and at the direction of, Buyer, with Buyer assuming Seller’s
obligations (to the extent otherwise constituting Assumed Liabilities hereunder), any and all
rights of Seller thereunder.

               Section 1.7    Further Conveyances and Assumptions.

                       (a)     Seller shall deliver to Buyer at the Closing such Employee
        Records as is reasonably necessary for Buyer to transition the Transferred Employees
        into Buyer’s records, as well as all other Documents included in the Acquired Assets.

                         (b)    At the Closing, and from time to time thereafter, Seller and Buyer
        shall, and Seller and Buyer shall cause their respective Affiliates to, execute,
        acknowledge and deliver all such further actions, as may be reasonably necessary or
        appropriate to sell, transfer, convey, assign and deliver fully to Buyer and its respective
        successors or permitted assigns, all of the properties, rights, titles, interests, estates,
        remedies, powers and privileges intended to be conveyed to Buyer under this Agreement
        and to assure fully to Seller and its successors and permitted assigns, the assumption of
        the liabilities and obligations intended to be assumed by Buyer under this Agreement,
        and to otherwise make effective or evidence the transactions contemplated by this
        Agreement.




                                               15
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             31 15
                                                of 99
                                                   of 80
                 Section 1.8 Conflicts with Other Bidders. In the event of any conflict regarding
the Acquired Assets or Assumed Liabilities between this Agreement and agreements governing
other sales of Seller’s assets in the Bankruptcy Case (the “Other Agreements”) defined herein or
therein, Buyer shall cooperate in good faith with any other purchasers of Seller’s assets pursuant
to the Other Agreements, whether before or after the Closing Date, to ensure all assets or
liabilities are adequately apportioned between the parties in order to reflect the intent of Buyer
and any such other purchasers hereunder and thereunder. Without limitation to the foregoing, (a)
upon the request of Seller, Buyer shall enter into a non-exclusive, perpetual, worldwide, royalty-
free license in favor of the buyer or buyers of Non-Core Brands to use those patents reasonably
requested and identified by Seller and (b) Buyer shall receive a non-exclusive, perpetual,
worldwide, royalty-free license to use Patents Nos. 10,254,063 and 10,718,584 in the Business.

                               ARTICLE 2. CONSIDERATION

               Section 2.1 Consideration. The aggregate consideration for the sale and
transfer to Buyer of the Acquired Assets (the “Purchase Price”) shall be:

       (a)     Thirteen Million United States Dollars (US $13,000,000.00) (the “Gross Closing
Cash Payment”), to be adjusted pursuant to Section 2.2(b), and paid and delivered in accordance
with Section 3.3(a); and

       (b)     assumption of the Assumed Liabilities.

               Section 2.2    Good Faith Deposit.

                       (a)     Buyer has paid to Seller the amount of Five Million United States
        Dollars (US $5,000,000.00) by wire transfer of immediately-available funds (the “Good
        Faith Deposit”). The Good Faith Deposit shall not be subject to any Lien, attachment,
        trustee process or any other judicial process of any creditor of either of Seller or Buyer
        and shall be deposited in a segregated deposit account of Seller and held in trust to be
        administered solely in accordance with the terms of this Agreement and the Bidding
        Procedures Order. Upon the Closing, the Good Faith Deposit shall be an Excluded
        Asset and shall not be subject to any restrictions under this Agreement.

                      (b)   If the Closing occurs, the Gross Closing Cash Payment shall be
        reduced by the amount of the Good Faith Deposit (such resulting amount, the “Net
        Closing Cash Payment”), to be paid and delivered in accordance with Section 3.3(a).

                        (c)     If this Agreement is terminated pursuant to Section 10.1, the
        Good Faith Deposit shall be repaid to Buyer or retained by Seller in the amounts and at
        the times set forth in Section 10.2(a) through Section 10.2(c).

                          ARTICLE 3. CLOSING AND DELIVERIES

              Section 3.1 Closing. Subject to the terms and conditions set forth herein, the
consummation of the transactions contemplated by this Agreement (the “Closing”) shall take
place remotely by the electronic exchange of documents and signatures, or such other place as
may be agreed upon, at 7:00 a.m., local Pacific Time, on the third (3rd) Business Day following


                                               16
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             32 16
                                                of 99
                                                   of 80
the satisfaction or, to the extent permitted by this Agreement, waiver of each of the conditions set
forth in Article IX of this Agreement (other than those conditions that, by their nature, are to be
satisfied at the Closing, but subject to the satisfaction, or waiver to the extent permitted by this
Agreement, of such conditions), or such other date as may be agreed to by Seller and Buyer,
which date shall not be earlier than the first day following the entry of the Sale Order by the
Bankruptcy Court (the “Closing Date”).

               Section 3.2    Seller’s Deliveries. At the Closing, Seller shall deliver or cause to
be delivered to Buyer:

                        (a)     With the exception of all firearm-related Acquired Assets
        requiring Buyer to hold certain licenses or permits (the "Permitted Assets"), including
        but not limited to a Federal Firearms License, or similar license, issued by the Bureau of
        Alcohol, Tobacco, Firearms and Explosives, all of the Acquired Assets, together with
        one or more duly executed bills of sale, endorsed certificates of title and other evidence
        of transfer of motor vehicles and instruments of conveyance appropriate for the
        applicable Acquired Assets, each as reasonably requested by Buyer and otherwise in
        form and substance customary for transactions of this nature and reasonably acceptable
        to Buyer and Seller; provided that Seller’s conveyance of deliverables relating to the
        Owned Real Property shall be governed by Section 3.2(g). Seller shall maintain
        possession of the Permitted Assets until a point-in-time when Buyer holds all requisite
        permits and/or licenses necessary to take possession of the Permitted Assets. No later
        than five (5) Business days after Buyer holds permits and/or licenses required under
        applicable Law to take possession of the Permitted Assets, Buyer shall deliver written
        notice of obtaining such permits and Seller shall turn over all Permitted Assets to Buyer
        upon receipt of such notice. Notwithstanding anything to the contrary in this
        Agreement, if Buyer is unable to obtain all requisite Permits sufficient under applicable
        Law to take possession of the Permitted Assets within seventy-five (75) days after the
        Effective Date (the "FFL Cutoff Date"), unless Buyer shall within 2 Business Days after
        the FFL Cutoff Day pay to Seller in immediately available funds the sum of Two
        Hundred and Fifty Thousand United States Dollars (US$ 250,000), in which event the
        FFL Cutoff Date shall for all purposes under this Agreement be one hundred (100) days
        after the Effective Date, then Seller may terminate this Agreement and retain the Good
        Faith Deposit, and if the Closing has already occurred, (1) Seller may in its sole
        discretion retain the Gross Closing Cash Payment as forfeited by Buyer and (2) Buyer
        shall either (a) return all of the Permitted Assets to Seller previously delivered by Seller
        to Buyer or (b) transfer all of the Permitted Assets to a third-party designee of Buyer
        with all requisite Permits sufficient under applicable Law to take possession of the
        Permitted Assets;

                       (b)     one or more duly executed assignment and assumption
        agreements for the Assumed Contracts and the Assumed Liabilities, in form and
        substance customary for transactions of this nature and reasonably acceptable to Buyer
        and Seller (each, an “Assignment and Assumption Agreement”);

                      (c)    one or more duly executed assignment and assumption
        agreements for the Assumed Leases, in form and substance customary for transactions


                                                17
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             33 17
                                                of 99
                                                   of 80
        of this nature and reasonably acceptable to Buyer and Seller (each, an “Assignment and
        Assumption of Lease”);

                        (d)    one or more duly executed assignments of (i) the trademark and
        patent registrations and applications included in the Acquired Intellectual Property
        registered in the name of Seller, in a form suitable for recording in the U.S. Patent and
        Trademark Office (and equivalent offices in jurisdictions outside the United States), (ii)
        the Internet domain name registrations and applications included in the Acquired
        Intellectual Property registered in the name of Seller, in a form suitable for filing with all
        applicable domain name registries, and (iii) general assignments of all other Acquired
        Intellectual Property, in each case in form and substance customary for transactions of
        this nature and reasonably acceptable to Buyer and Seller (each, an “Acquired
        Intellectual Property Assignment”);

                       (e)    the officer’s certificate required to be delivered pursuant to
        Section 9.2(a) and Section 9.2(b);

                      (f)     one or more affidavits executed by Seller, in the form prescribed
        under Treasury Regulation Section 1.1445-2(b), that Seller is not a foreign person within
        the meaning of Section 1445(f)(3) of the Code;

                     (g)    quitclaim deeds, or their equivalent in the applicable state, for the
        Owned Real Property, executed by Seller; and

                      (h)     a duly executed Limited Power of Attorney to enable Buyer to
        execute on Seller’s behalf any further documents necessary to record the assignment to
        Buyer of Acquired Intellectual Property.

               Section 3.3    Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to
be delivered to Seller:

                       (a)      cash in an amount equal to the Net Closing Cash Payment, by
        wire transfer of immediately available funds to the account or accounts of Seller
        identified by Seller in writing reasonably in advance of the Closing;

                       (b)     one or more duly executed Assignment and Assumption
        Agreements;

                       (c)     one or more duly executed Acquired Intellectual Property
        Assignments;

                       (d)    the officer’s certificate required to be delivered pursuant to
        Section 9.1(a) and Section 9.1(b); and

                      (e)     such other documents, instruments and certificates as Seller may
        reasonably request to transfer, assign and delegate the Assumed Liabilities to Buyer in
        accordance with the terms and conditions hereof.



                                                 18
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             34 18
                                                of 99
                                                   of 80
                 ARTICLE 4. REPRESENTATIONS AND WARRANTIES

              Section 4.1 Representations and Warranties of Seller. Seller represents and
warrants to Buyer as follows:

                       (a)     Corporate Organization. Each entity comprising Seller is duly
       formed or incorporated and validly existing and in good standing under the laws of its
       respective state of domicile. Subject to any necessary authority from the Bankruptcy
       Court, each entity comprising Seller has the requisite corporate or limited liability
       company power and authority to conduct the Business as now being conducted and to
       carry out its obligations under this Agreement.

                      (b)    Qualification to do Business. Each entity comprising Seller is
       duly qualified to do business and is in good standing in every jurisdiction in which the
       character of the properties owned or leased by it or the nature of the business(es)
       conducted by it makes such qualification necessary.

                       (c)    Authorization and Validity. Each entity comprising Seller has the
       corporate or limited liability company power and authority necessary to enter into this
       Agreement and each Ancillary Agreement to which Seller is a party and, subject to the
       Bankruptcy Court’s entry of the Sale Order, to carry out its obligations hereunder and
       thereunder. The execution and delivery of this Agreement has been duly authorized, and
       at or before Closing the execution and delivery of the Ancillary Agreements to which
       Seller is a party will be duly authorized, by all necessary corporate or limited liability
       company action by the boards of directors or managers of Seller, and no other corporate
       or limited liability company proceedings are necessary for the performance by Seller of
       its obligations under this Agreement or the consummation by Seller of the transactions
       contemplated by this Agreement. This Agreement has been duly and validly executed
       and delivered by Seller, and at Closing the Ancillary Agreement to which Seller is a
       party will be duly and validly executed and delivered by Seller, and, subject to the
       Bankruptcy Court’s entry of the Sale Order and assuming due authorization, execution
       and delivery by Buyer, is the Agreement is, and each of the Ancillary Agreements to
       which Seller is a party will be at Closing, is a valid and binding obligation of Seller
       enforceable against Seller in accordance with its terms.

                        (d)    No Conflict or Violation. Neither the execution and delivery by
       Seller of this Agreement or any of the Ancillary Agreements to which Seller is a party,
       nor (subject to the Bankruptcy Court’s entry of the Sale Order) the consummation of the
       transactions contemplated by this Agreement or the Ancillary Agreements to which
       Seller is a party, nor compliance by Seller with any of the provisions hereof or thereof,
       will (x) conflict with or result in any breach of any provision of the respective
       certificates of incorporation or formation of Seller or the respective by-laws or operating
       agreements of Seller, or (y) violate any provision of law, regulation, rule or other legal
       requirement of any Government (“Law”) or any order, judgment or decree of any court
       or Government (“Order”) applicable to Seller or any of its properties or assets, except, in
       either of the foregoing cases (x) and (y), for any conflict or violation as would not
       reasonably be expected to cause a Material Adverse Effect.


                                              19
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             35 19
                                                of 99
                                                   of 80
                      (e)     Consents and Approvals. The execution, delivery and
       performance of this Agreement and the Ancillary Agreements to which Seller is a party
       do not and will not require the consent or approval of, or filing with, any Government or
       any other Person, other than (i) as may be required to be obtained by Seller after the
       Closing in order for Buyer to own or operate any of the Acquired Assets; (ii) the entry of
       the Sale Order by the Bankruptcy Court; or (iii) for such consents, approvals and filings,
       of which the failure to obtain or make would not, individually or in the aggregate, have a
       material adverse effect on the ability of Buyer to consummate the transactions
       contemplated by this Agreement or by the Ancillary Agreements to which Buyer is a
       party.

                      (f)     Title and Ownership. Except as would not have a Material
       Adverse Effect, Seller has good title to, or right by license, lease or other agreement to
       use, the Acquired Assets. Subject to the entry of the Sale Order, at the Closing, Seller
       will have the right to transfer the Acquired Assets to Buyer free and clear of all Liens,
       other than Liens included in the Assumed Liabilities and Permitted Liens.

                      (g)    Compliance with Law. Except as set forth on Schedule 4.1(g) or
       would not otherwise reasonably be expected to cause a Material Adverse Effect, (i)
       Seller has operated the Business in material compliance with all applicable Laws, and
       (ii) except as may result from the Bankruptcy Case, Seller has not received written
       notice of any violation of any applicable Laws, nor is Seller in default with respect to
       any Order applicable to the Acquired Assets.

                       (h)    Contracts and Leases. As of the Effective Date, other than as set
       forth on Schedule 4.1(h) or in motions or other pleadings or similar items filed with the
       Bankruptcy Court, neither Seller nor, to Seller’s Knowledge, any other party to any of
       the Assumed Contracts or Assumed Leases has commenced any action against any of
       the parties to such Assumed Contracts or Assumed Leases or given or received any
       written notice of any material default or violation under any Assumed Contract or
       Assumed Lease that was not withdrawn or dismissed, except only for those defaults that
       will be cured in accordance with the Sale Order (or that need not be cured under the
       Bankruptcy Code to permit the assumption and assignment of the Assumed Contracts
       and Assumed Leases).          Assuming due authorization, execution, delivery and
       performance by the other parties thereto, each of the Assumed Contracts and Assumed
       Leases is, or will be at the Closing, valid, binding and in full force and effect against
       Seller, except as otherwise set forth on Schedule 4.1(h).

                      (i)     Permits. Schedule 4.1(i) sets forth a complete and correct list of
       all material Permits currently held by Seller in connection with the Business (“Material
       Permits”), and all such Material Permits at the current locations of the Business are,
       except as would not cause a Material Adverse Effect, in full force and effect.

                       (j)    Intellectual Property. Schedule 4.1(j) sets forth an accurate and
       complete list of all registrations and applications for Acquired Intellectual Property
       owned by the Sellers. The Sellers are the sole and exclusive owners of the Acquired
       Intellectual Property owned by the Sellers (including as set forth on Schedule 4.1(j)) free


                                              20
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             36 20
                                                of 99
                                                   of 80
       and clear of all Liens pursuant to the Sale Order. Except as limited by section
       365(c)(1)(A) of the Bankruptcy Code, Sellers own all right, title and interest to, or are
       valid licensees with respect to, the Acquired Intellectual Property, and, at Closing, will
       convey the Acquired Intellectual Property to Buyer free and clear of Liens pursuant to
       the Sale Order. To the Sellers’ Knowledge, (i) no Person is engaging in any activity that
       materially infringes, dilutes, misappropriates or violates any Acquired Intellectual
       Property and (ii) no claim has been asserted to any Seller in writing that the use of any
       Acquired Intellectual Property or the operation of the Business infringes, dilutes,
       misappropriates or violates the Intellectual Property of any third party.

               Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as follows:

                      (a)     Corporate Organization. Buyer is a limited liability company
       duly formed, validly existing and in good standing under the Laws of the jurisdiction of
       its formation. Buyer has the requisite corporate power and authority to own its
       properties and assets and to conduct its business as now conducted and to carry out its
       obligations under this Agreement and each of the Ancillary Agreements to which Buyer
       is a party.

                       (b)     Qualification to do Business. Buyer will as of the Closing Date
       be duly qualified to do business as a foreign limited liability company in good standing
       in every jurisdiction in which the character of the properties owned or leased by it or the
       nature of the business(es) conducted by it makes such qualification necessary.

                       (c)   Authorization and Validity. Buyer has the requisite corporate
       power and authority necessary to enter into this Agreement and each of the Ancillary
       Agreements to which Buyer is a party, and to carry out its obligations hereunder and
       thereunder, subject to the Bankruptcy Court’s entry of the Sale Order, to carry out its
       obligations hereunder and thereunder. The execution and delivery of this Agreement
       and those Ancillary Agreements to which Buyer is a party have been duly authorized by
       all necessary corporate action by the board of directors (or equivalent), and no other
       corporate proceedings are necessary for the performance by Buyer of its obligations
       under this Agreement and each of the Ancillary Agreements to which Buyer is a party,
       or the consummation by Buyer of the transactions contemplated hereby or thereby. This
       Agreement and each of the Ancillary Agreements to which Buyer is a party have been
       duly and validly executed and delivered by Buyer, and at Closing each Ancillary
       Agreement will be duly and are validly executed and delivered by Buyer, and, subject to
       the Bankruptcy Court’s entry of the Sale Order and assuming due authorization,
       execution and delivery by Seller, the Agreement is, and each of the Ancillary
       Agreements will be at Closing, a valid and binding obligations of Buyer enforceable
       against it in accordance with their respective terms. Scott Soura is the sole member of
       Buyer and has as of the Closing ensured that Buyer and any Buyer Acquisition Vehicle
       has sufficient funds necessary to consummate the transactions contemplated by this
       Agreement.




                                              21
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             37 21
                                                of 99
                                                   of 80
                       (d)     No Conflict or Violation. Neither the execution and delivery by
       Buyer of this Agreement or any of the Ancillary Agreements to which Buyer is a party,
       nor (subject to the Bankruptcy Court’s entry of the Sale Order) the consummation of the
       transactions contemplated hereby or thereby, nor compliance by Buyer with any of the
       provisions hereof or thereof, will (i) conflict with or result in any breach of any
       provision of the certificate of incorporation or by-laws (or equivalent documents) of
       Buyer, (ii) violate any provision of Law, or any Order applicable to Buyer or any of its
       properties or assets, or (iii) automatically result in a modification, violation or breach of,
       or constitute (with or without notice or lapse of time or both) a default (or give rise to
       any right, including but not limited to, any right of termination, amendment, cancellation
       or acceleration) under, any of the terms, conditions or provisions of any contract,
       indenture, note, bond, lease, license or other agreement to which Buyer is a party or by
       which it is bound or to which any of its properties or assets is subject, except as would
       not materially and adversely affect the ability of Buyer to consummate the transactions
       contemplated by this Agreement or any of the Ancillary Agreements.

                      (e)     Consents and Approvals.           The execution, delivery and
       performance of this Agreement and the Ancillary Agreements to which Buyer is a party
       do not and will not require the consent or approval of, or filing with, any Government or
       any other Person, other than (i) as may be required to be obtained by Buyer after the
       Closing in order to own or operate any of the Acquired Assets; (ii) for entry of the Sale
       Order by the Bankruptcy Court; or (iii) for such consents, approvals and filings, of
       which the failure to obtain or make would not, individually or in the aggregate, have a
       material adverse effect on the ability of Buyer to consummate the transactions
       contemplated by this Agreement or by the Ancillary Agreements to which Buyer is a
       party.

                     (f)    Adequate Assurances Regarding Assumed Contracts and
       Assumed Leases. Buyer is and will be capable of satisfying the conditions contained in
       Sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Assumed
       Contracts and Assumed Leases.

                       (g)    Financial Capability. Buyer and any Buyer Acquisition Vehicle
       currently has or at Closing will have available funds necessary to consummate the
       transactions contemplated by this Agreement, including the acquisition of the Acquired
       Assets and assumption of the Assumed Liabilities, and the payment therefor (i) to Seller
       of the Purchase Price and (ii) of any Cure Amount, and to perform its obligations under
       this Agreement and the Ancillary Agreements to which Buyer is a party on the terms
       and subject to the conditions contemplated hereby and thereby.

                      (h)    Investigation by Buyer. Buyer has conducted its own independent
       review and analysis of the Business, the Acquired Assets and the Assumed Liabilities,
       operations, technology, assets, liabilities, financial condition and prospects of the
       Business as formerly carried on by Seller and acknowledges that Seller has provided
       Buyer with reasonable access to the personnel, properties, premises and records of the
       Business for this purpose. Buyer has conducted its own independent review of all
       Orders of, and all motions, pleadings, and other submissions to, the Bankruptcy Court in


                                                22
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             38 22
                                                of 99
                                                   of 80
        connection with the Bankruptcy Case. In entering into this Agreement, Buyer has relied
        solely upon its own investigation and analysis, and Buyer (i) acknowledges that neither
        Seller nor any of its Affiliates or Related Persons makes or has made any representation
        or warranty, either express or implied, as to the accuracy or completeness of any of the
        information provided or made available to Buyer or its Affiliates or Related Persons,
        except for the representations and warranties contained in Section 4.1 (which are subject
        to the limitations and restrictions contained in this Agreement); and (ii) agrees, to the
        fullest extent permitted by Law, that none of Seller, its Affiliates or any of their
        respective Related Persons shall have any liability or responsibility whatsoever to Buyer
        or its Affiliates or Related Persons on any basis (including, without limitation, in
        contract or tort, under federal or state securities Laws or otherwise, but excluding
        misrepresentation or concealment arising from actual fraud of Seller) based upon any
        information provided or made available, or statements made, to Buyer or its Affiliates or
        Related Persons (or any omissions therefrom), including, without limitation, in respect
        of the specific representations and warranties of Seller set forth in this Agreement,
        except, with regard to Seller, for the representations and warranties contained in Section
        4.1 and, with respect to such representations and warranties, subject to the limitations
        and restrictions contained in this Agreement.

              Section 4.3    Warranties Exclusive; Schedules.

                      (a)     The representations and warranties contained in Article 4 are the
        only representations or warranties given by the parties to this Agreement and all other
        express or implied warranties are disclaimed. Without limiting the foregoing, the
        Acquired Assets are otherwise conveyed “AS IS”, “WHERE IS” and “WITH ALL
        FAULTS” and all warranties of merchantability or fitness for a particular purpose are
        disclaimed. WITHOUT LIMITING THE FOREGOING, SELLER AND SELLER’S
        AFFILIATES AND THEIR RESPECTIVE RELATED PERSONS HAVE MADE NO
        REPRESENTATION OR WARRANTY CONCERNING (A) ANY USE TO WHICH
        THE ACQUIRED ASSETS MAY BE PUT, (B) ANY FUTURE REVENUES, COSTS,
        EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS, FINANCIAL
        CONDITION OR PROSPECTS THAT MAY RESULT FROM THE OWNERSHIP,
        USE OR SALE OF THE ACQUIRED ASSETS OR THE ASSUMPTION OF THE
        ASSUMED LIABILITIES, (C) ANY OTHER INFORMATION OR DOCUMENTS
        MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR RELATED PERSONS
        OR (D) THE CONDITION OF THE ACQUIRED ASSETS INCLUDING, WITHOUT
        LIMITATION, COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR OTHER
        LAWS. SELLER AND SELLER’S AFFILIATES AND RELATED PERSONS HAVE
        MADE NO REPRESENTATIONS OR WARRANTIES IN ANY OTHER
        AGREEMENT.

                        (b)    The disclosure of any matter or item in any schedule hereto shall
        not be deemed to constitute an acknowledgement that any such matter is required to be
        disclosed or is material or that such matter would result in a Material Adverse Effect.

               Section 4.4 Survival of Representations and Warranties.              None of the
representations or warranties of Seller set forth in this Agreement or any Ancillary Agreement or


                                               23
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             39 23
                                                of 99
                                                   of 80
in any certificate delivered pursuant to Section 9.2(a) or Section 9.2(b) shall survive the Closing
(and, for the avoidance of doubt, all covenants set forth in this Agreement or any Ancillary
Agreement shall survive in accordance with their respective terms).

                        ARTICLE 5. COVENANTS OF THE PARTIES

               Section 5.1    Covenants of Seller. Seller covenants as follows:

                       (a)     Commercially Reasonable Efforts. Between the Effective Date
        and the Closing Date, Seller shall use commercially reasonable efforts to (except as may
        be disclosed to Buyer) (i) obtain all necessary consents, waivers, authorizations and
        approvals of all Governments, and of all other Persons, required to be obtained by Seller
        in connection with the execution, delivery and performance by it of this Agreement and
        the Ancillary Agreements to which Seller is a party, (ii) take, or cause to be taken, all
        actions, and to do, or cause to be done, all things necessary or proper, consistent with
        applicable Law, to consummate and make effective in an expeditious manner the
        transactions contemplated by this Agreement and the Ancillary Agreements, and (iii)
        maintain the Acquired Assets substantially in accordance with Seller’s current practices
        and procedures (as adjusted for the effects of any COVID Restrictions).

                 (b)    Access to Properties and Documents; Confidentiality. Seller shall afford
 to Buyer, and to the accountants, counsel and representatives of Buyer, reasonable access
 (subject to any COVID Restrictions) during normal business hours throughout the period from
 the Effective Date until the Closing Date (or the earlier termination of this Agreement pursuant
 to Article 10) to all Documents of Seller relating to the Acquired Assets and the Assumed
 Liabilities. Upon reasonable prior notice, Seller shall also afford Buyer reasonable access,
 taking into account any COVID Restrictions and Seller’s resources and other commitments,
 during normal business hours, to all Acquired Assets, and to Seller’s executive officers,
 accountants, counsel, employees and other representatives, throughout the period prior to the
 Closing Date (or the earlier termination of this Agreement pursuant to Article 10). The rights
 of access contained in this Section 5.1(b) are granted subject to, and on, the following terms and
 conditions: (i) any such investigation shall not include physical testing or sampling and will be
 conducted in a reasonable manner; (ii) all information provided to Buyer or its agents or
 representatives by or on behalf of Seller or its agents or representatives (whether pursuant to
 this Section 5.1(b) or otherwise) will be governed and protected by the Confidentiality
 Agreement, dated as of September 8, 2020, by and between Buyer and ROC (the
 “Confidentiality Agreement”); and (iii) such rights of access shall not affect or modify the
 conditions set forth in Article 9 in any way. Buyer shall indemnify, defend and hold harmless
 (i) Seller, (ii) the lessors of any Leased Real Property, and (iii) Seller’s and such lessors’
 respective Affiliates and Related Persons from and against any and all claims, demands, causes
 of action, losses, damages, liabilities, costs and expenses (including, without limitation,
 attorneys’ fees and disbursements) suffered or incurred by such Persons in connection with (A)
 Buyer’s or its accountants, counsel and representatives entry upon the Leased Real Property in
 connection with their exercise of the right of access pursuant to this Section 5.1(b), and (B) any
 and all other activities undertaken by Buyer or its accountants, counsel and representatives with
 respect to any such Leased Real Property in connection with their exercise of the right of access
 pursuant to this Section 5.1(b).


                                                24
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             40 24
                                                of 99
                                                   of 80
                (c)    Operation of the Business. Except as otherwise contemplated or permitted
 by this Agreement or the Ancillary Agreements, would not constitute a Material Adverse
 Effect, or with the prior consent of Buyer (such consent not to be unreasonably withheld,
 conditioned or delayed), or in connection with any Order relating to the Bankruptcy Case,
 between the Effective Date and the Closing Date, Seller shall (i) use commercially reasonable
 efforts to safeguard and maintain the Acquired Assets in their condition as of the Effective Date
 (except for ordinary wear and tear) and prevent any destruction thereof or material damage
 thereto between the Effective Date and the Closing Date, (ii) not enter into, materially amend or
 terminate any Assumed Contract or Assumed FF&E Lease outside of the ordinary course of
 business where such amendment or termination would have a material and adverse effect on the
 value of the Acquired Assets taken as a whole and (iii) notify Buyer of any notices relating to or
 proposed changes affecting Seller's insurance policies covering any of the Acquired Assets.
 Notwithstanding the foregoing, nothing in this Agreement shall restrict Seller from rejecting
 any Contract or Lease that is not an Assumed Contract or Assumed FF&E Lease.

              Section 5.2     Covenants of Buyer. Buyer covenants as follows:

                        (a)    Commercially Reasonable Efforts.             Buyer shall use all
        commercially reasonable efforts to (i) obtain all consents and approvals of all
        Governments, and all other Persons, required to be obtained by Buyer to effect the
        transactions contemplated by this Agreement and the Ancillary Agreements, and (ii)
        take, or cause to be taken, all action, and to do, or cause to be done, all things necessary
        or proper, consistent with applicable Law, to consummate and make effective in an
        expeditious manner the transactions contemplated by this Agreement and the Ancillary
        Agreements.

                        (b)     Adequate Assurances Regarding Assumed Contracts and
        Assumed Leases. With respect to each Assumed Contract and Assumed Lease that (i) is
        not a Qualifying Excluded Contract and Lease, Buyer shall provide adequate assurance
        of the future performance of such Assumed Contract or Assumed Lease by Buyer and
        (ii) is a Qualifying Excluded Contract and Lease, Buyer shall undertake reasonable
        efforts to provide adequate assurance of the future performance of such Assumed
        Contract or Assumed Lease by Buyer; provided that, for clarity the failure to provide
        adequate assurance shall not be a breach of this Section 5.2(b)(ii) if Buyer has
        undertaken reasonable efforts to provide such assurance. Buyer agrees that it will
        promptly take all actions as are reasonably requested by Seller to assist in obtaining the
        Bankruptcy Court’s entry of the Sale Order, including, without limitation, furnishing
        affidavits, financial information or other documents or information for filing with the
        Bankruptcy Court and making Buyer’s employees and representatives available to
        testify before the Bankruptcy Court.

                      (c)     Cure of Defaults. Buyer shall, without any adjustment to the
        Purchase Price, as of the Closing or, in respect of any Assumed Lease or Assumed
        Contract for which the Bankruptcy Court does not enter an Order fixing the Cure
        Amount until after the Closing, then immediately following the entry of such Order,
        cure any and all defaults under the Assumed Contracts and Assumed Leases (other than


                                                25
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             41 25
                                                of 99
                                                   of 80
        Qualifying Excluded Contracts and Leases), including paying the applicable Cure
        Amount, which defaults are required to be cured under the Bankruptcy Code, so that
        such Assumed Contracts and Assumed Leases may be assumed by Seller and assigned
        to Buyer in accordance with the provisions of Section 365 of the Bankruptcy Code.

                         (d)    Performance under Assumed Contracts and Assumed Leases.
        Buyer shall (i) from and after the Closing Date, assume all obligations and liabilities of
        Seller under the Assumed Contracts and Assumed Leases, (ii) from and after the Closing
        Date, take all actions necessary to satisfy its obligations and liabilities under the terms
        and conditions of each of the Assumed Contracts and Assumed Leases, and
        (iii) indemnify, defend and hold harmless Seller, Seller’s Affiliates, and all of their
        respective Related Persons from and against any damages, losses, costs, expenses and
        other liabilities arising out of a breach of this Section 5.2(d) or any of Buyer’s other
        covenants contained in this Agreement or any Ancillary Agreements to which Buyer is a
        party.

                       (e)     Indemnification for Use of Real Property. Buyer shall indemnify,
        defend and hold harmless (i) Seller, (ii) the lessors of any Leased Real Property, and (iii)
        Seller’s and such lessors’ respective Affiliates and Related Persons from and against any
        and all claims, demands, causes of action, losses, damages, liabilities, costs and
        expenses (including, without limitation, attorneys’ fees and disbursements) suffered or
        incurred by such Persons in connection with (A) Buyer’s or Buyer’s agents’ or
        representatives’ entry upon the Owned Real Property or the Leased Real Property in
        connection with their exercise of the right of access pursuant to Section 5.1(b), and (B)
        any and all other activities undertaken by Buyer or Buyer’s agents or representatives
        with respect to any such Owned Real Property or Leased Real Property.

                        (f)     Released Claims. Effective as of the Closing Date, Buyer, on
        behalf of itself and its Affiliates and each of their respective employees, directors,
        officers, shareholders, and advisors, hereby covenants and agrees that it shall not (i)
        assert any Claims that constitute Acquired Assets to the extent such Claims have been,
        or are at any time thereafter, released by or on behalf of Seller or any other Person
        pursuant to the Plan, an Order of the Bankruptcy Court, or otherwise or (ii) pursue,
        prosecute or assert any rights related to any Claims against employees, officers of
        directors of Seller, including by way of offset or recoupment.

               Section 5.3    Real Property Matters. From and after the Effective Date until the
Closing (or the earlier termination of this Agreement pursuant to Article 10), Seller shall, at no
out-of-pocket cost or expense to Seller, use commercially reasonable efforts to assist Buyer in
obtaining the following:

               (a)     a commitment for a 2006 ALTA Owner’s Title Insurance Policy for all
real property to be purchased by Buyer (such policy together with a copy of all documents
referenced therein, the “Title Commitment”), issued by a title insurance company satisfactory to
Buyer (the “Title Company”), provided that, (A) any failure to obtain the Title Commitment for
any reason other than Seller’s failure to assist Buyer pursuant to this Section 5.3 shall not be a
breach of or default under of this Agreement, and (B) Buyer obtaining the Title Commitment or


                                                26
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             42 26
                                                of 99
                                                   of 80
a title insurance policy (“Title Policy”) resulting therefrom, or any other form of title insurance,
shall not be a condition to Buyer’s performance of its obligations under this Agreement or
Buyer’s consummation of the transactions contemplated by this Agreement; and

                       (b)    a survey for all real property to be purchased by Buyer, dated no
earlier than the Effective Date, prepared by a surveyor licensed in the jurisdiction where each
real property to be acquired by Buyer is located and conforming to 2016 ALTA/ACSM
Minimum Detail Requirements for Land Title Surveys (the “Survey”).

                          ARTICLE 6. ADDITIONAL AGREEMENTS

               Section 6.1    Bankruptcy Matters.

                        (a)     Backup Bidder. In the event that Buyer is designated as the
        “Backup Bidder” in accordance with and as defined in the Bidding Procedures Order,
        Buyer agrees that it will keep the Backup Bid (as defined in the Bidding Procedures
        Order) open and irrevocable until the earlier of 5:00 p.m. (prevailing Central Time) on
        the date that is sixty (60) days after the date of entry of the Bankruptcy Court’s Order
        approving the Alternative Transaction and the closing date of the Alternative
        Transaction. Notwithstanding anything to the contrary in this Agreement, Seller may
        also identify and enter into agreements respecting (x) a “back-up” bid relating to an
        Alternative Transaction, and/or (y) a liquidation sale of all or a portion of the Inventory
        and the other assets of Seller, in either case to become effective in the event Buyer does
        not perform in accordance with the terms of this Agreement.

                      (b)     Notice to Holders of Liens, Claims and Interests. Seller has
        provided notice of the intent to seek entry of the Sale Order to all holders of Liens,
        Claims and Interests in accordance with the Bankruptcy Code, the Federal Rules of
        Bankruptcy Procedure, the Local Rules for the Bankruptcy Court and any other
        applicable Order of the Bankruptcy Court.

                       (c)    Entry of Sale Order. Seller has filed with the Bankruptcy Court
        one or more motions which, collectively, seek the entry of the Sale Order. The Sale
        Order provides that, without limitation and notwithstanding anything to the contrary in
        this Agreement (including any Assumed Contract), Buyer is not liable for, and is taking
        the Acquired Assets free of, any Excluded Liability. Seller and Buyer shall use
        reasonable best efforts to cooperate, assist and consult with each other to secure the
        entry of the Sale Order, and to consummate the transactions contemplated by this
        Agreement, including furnishing affidavits or other documents or information for filing
        with the Bankruptcy Court for the purposes, among others, of providing necessary
        assurances of performance by Buyer under this Agreement. In the event that any Orders
        of the Bankruptcy Court relating to this Agreement shall be appealed by any Person (or
        a petition for certiorari or motion for reconsideration, amendment, clarification,
        modification, vacation, stay, rehearing or reargument shall be filed with respect to any
        such Order), Seller and Buyer will cooperate in determining and pursuing the response
        to any such appeal, petition or motion and Seller and Buyer shall use their commercially
        reasonable efforts to obtain an expedited resolution of any such appeal, petition or


                                                27
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             43 27
                                                of 99
                                                   of 80
        motion. For purposes of this Section 6.1(c) only, commercially reasonable efforts shall
        without limitation require each party to this Agreement to pay its costs and expenses
        reasonably required in connection with preparing and seeking entry of the Sale Order by
        the Bankruptcy Court and resolution of any appeal therefrom.

               Section 6.2    Transition Arrangements.

                       (a)      Access Covenant. Upon reasonable request from Seller, during
        reasonable hours, and subject to the terms of the Confidentiality Agreement, Buyer will
        for a period of two (2) years following the Closing Date provide to Seller, and the
        accountants, counsel and representatives of Seller, including any administrator of the
        Plan or Seller's estate, such access to the pre-closing books and records relating to the
        Business as is reasonably necessary to permit Seller to monetize any Excluded Assets
        and otherwise liquidate its estate after the Closing and confirmation of the Plan and to
        conclude the Bankruptcy Case, including the administration of the Plan, reconciliation
        and litigation of claims and making of distributions contemplated under the Plan or
        otherwise. Such access will include (a) reasonable access to Buyer’s personnel,
        information technology systems and books and records and (b) the use of office space
        for individuals and office support of appropriate secretaries or clerks for employees of
        Seller engaged in such wind-down and liquidation process. Buyer will provide such
        services free of any charges, fees or rents, provided that Seller will reimburse Buyer for
        reasonable out-of-pocket costs and expenses incurred by Buyer in connection with
        providing such services (which for the avoidance of doubt will not include salaries paid
        to Buyer’s consultants or employees or Buyer’s overhead but may include temporary
        service workers (at customary and reasonable hourly costs) if needed based upon the
        reasonable time demands of the regular work of Buyer’s employees and the reasonable
        time demands of Seller's employees engaged in the liquidation).

                        (b)   Transitional License. Effective upon the Closing, for a period not
        to exceed one hundred and eighty (180) calendar days, Buyer shall grant Seller a non-
        exclusive, royalty-free right and license to use the Acquired Intellectual Property,
        including the Business Name, in connection with the wind-down and liquidation of
        Seller’s estate and the conclusion of the Bankruptcy Case, including for purposes of
        administering a plan of liquidation of the Excluded Assets, reconciling claims and
        making distributions.

                       (c)     Transitional Regulatory Matters. From the Effective Date until
        the Closing Date, Buyer and Seller shall each use commercially reasonable efforts to
        cooperate in the registration of Buyer as licensee, as of and conditional upon the
        Closing, under the ATF Licenses. Without limitation to the foregoing, Buyer shall file
        all required applications for the ATF Licenses by the close of business on the date that is
        seven (7) calendar days after the date of entry of the Sale Order, and shall within one
        Business Day thereafter provide Buyer reasonable evidence of same.

               Section 6.3 Further Assurances. At the request and the sole expense of the
requesting party, either party shall, at any time after the Closing Date, execute and deliver such



                                               28
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             44 28
                                                of 99
                                                   of 80
documents as the other party or its counsel may reasonably request to effectuate the purposes of
this Agreement.

                  ARTICLE 7. EMPLOYEES AND EMPLOYEE BENEFITS

                Section 7.1 Transferred Employees. Within seventy-five (75) days after entry
of the Sale Order, Buyer shall offer employment to at least two hundred (200) union Employees
related to Debtors' non-Marlin-related firearms business at the Ilion facility. Each such offer
shall include a waiver of any costs related to the termination of employment of such Employees
by Seller in connection with the transactions contemplated by this Agreement (including without
limitation any severance or WARN Act payments), as against Buyer, Seller and their respective
Affiliates. If the Closing occurs, any such Employees who accept any such offer no later than
five (5) days after the Closing Date are referred to in this Agreement as the “Transferred
Employees”.

             Section 7.2 Employment Tax Reporting.            With respect to Transferred
Employees, Buyer and Seller shall use the standard procedure set forth in Revenue Procedure
2004-53, 2004-34 I.R.B. 320, for purposes of employment Tax reporting.

                 Section 7.3 Benefits. From and after the Closing (or with respect to any
Transferred Employee who is on an approved leave of absence as of the Closing, from and after
his or her return to work), Buyer shall, or shall cause an Affiliate of Buyer to, provide (whether
under existing or newly-established Buyer compensation or benefits plans (collectively, the
“Buyer Plans”)) to each Transferred Employee and their eligible dependents benefits under the
Buyer Plans that are no less favorable to the applicable Transferred Employee in the aggregate
than the practice, plans, policies or Contracts in effect for such Transferred Employee
immediately prior to the Closing, provided that Buyer shall not assume any unpaid or unfunded
liabilities which may be owed to Transferred Employees for periods prior to retention or
employment by Buyer. If applicable, for purposes of eligibility, vesting and the calculation of
the eligibility for and amount of vacation, sick pay, severance or other benefits under the Buyer
Plans providing benefits to Transferred Employees, Buyer shall credit each Transferred
Employee with his or her years of service with Seller to the same extent as such Transferred
Employee was entitled immediately prior to the Closing to credit for such service under any
similar Employee Benefit Plan; provided, however, that no such service recognition shall result
in any duplication of benefits or apply to any defined benefit pension plans. In addition, to the
extent it has the right to do so, Buyer shall use commercially reasonable efforts to (a) waive
under any health or welfare plans maintained by Buyer for Transferred Employees any pre-
existing condition limitations and eligibility waiting periods for Transferred Employees and their
eligible dependents (but only to the extent such pre-existing condition limitations, eligibility
waiting periods and evidence of insurability requirements were satisfied under Seller’s
comparable health plans as of the Closing Date), and (b) provide that dollar amount of all
eligible expenses incurred by Transferred Employees and their eligible dependents during the
calendar year in which the Closing Date occurs shall be taken into account for purposes of
satisfying the applicable deductibles, co-payments or out-of-pocket limitations for such calendar
year under the relevant Buyer’s health or welfare plans.




                                               29
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             45 29
                                                of 99
                                                   of 80
               Section 7.4    WARN Act. Buyer and Seller agree that:

                       (a)   Except as provided under the terms of the amended and modified
        CBA referenced hereinabove, Buyer shall not, at any time prior to ninety (90) days after
        the Closing Date, effectuate a “plant closing” or “mass layoff” (as those terms are
        defined in the WARN Act) affecting the Transferred Employees without complying in
        full with the WARN Act.

                Section 7.5 Third Party Beneficiary. No provision of this Article 7 shall
(a) create any third party beneficiary or other rights in any Employee or former employee
(including any beneficiary or dependent thereof) of Seller, Buyer or any other Person,
(b) constitute or create, or be deemed to constitute or create, an employment agreement or
employee benefit plan, (c) constitute or be deemed to constitute an amendment to any employee
benefit plan sponsored or maintained by Seller or Buyer, or (d) alter or change the employment
at-will status of any Employees.

                                      ARTICLE 8. TAXES.

                Section 8.1 Taxes Related to Purchase of Assets. All recording and filing fees
and all federal, state and local sales, transfer, excise, value-added or other similar Taxes,
including, without limitation, all state and local Taxes in connection with the transfer of the
Acquired Assets, but excluding all income taxes and other fees based upon gain realized by
Seller as a result of the sale of the Acquired Assets (collectively, “Transaction Taxes”), that may
be imposed by reason of the sale, transfer, assignment and delivery of the Acquired Assets, and
which are not exempt under Section 1146(a) of the Bankruptcy Code, shall be paid by Buyer.
Buyer and Seller agree to cooperate to determine the amount of Transaction Taxes payable in
connection with the transactions contemplated under this Agreement, and Seller agrees to assist
Buyer reasonably in the preparation and filing of any and all required returns for or with respect
to such Transaction Taxes with any and all appropriate taxing authorities.

               Section 8.2    Cooperation on Tax Matters.

                        (a)     Buyer and Seller agree to furnish or cause to be furnished to each
        other, as promptly as practicable, such information and assistance relating to the
        Acquired Assets and the Assumed Liabilities as is reasonably necessary for the
        preparation and filing of any Tax Return, claim for refund or other required or optional
        filings relating to Tax matters, for the preparation for and proof of facts during any Tax
        audit, for the preparation for any Tax protest, for the prosecution or defense of any suit
        or other proceeding relating to Tax matters and for the answer to any governmental or
        regulatory inquiry relating to Tax matters.

                        (b)     Buyer agrees to retain possession, at its own expense, of all
        accounting, business, financial and Tax records and information (i) relating to the
        Acquired Assets or the Assumed Liabilities that are in existence on the Closing Date and
        transferred to Buyer hereunder and (ii) coming into existence after the Closing Date that
        relate to the Acquired Assets or the Assumed Liabilities before the Closing Date, for a
        period of at least six (6) years from the Closing Date, and will give Seller notice and an



                                                30
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             46 30
                                                of 99
                                                   of 80
        opportunity to retain any such records in the event that Buyer determines to destroy or
        dispose of them after such period. In addition, from and after the Closing Date, Buyer
        agrees that it will provide access to Seller and its attorneys, accountants and other
        representatives (after reasonable notice and during normal business hours and without
        charge) to those portions of books, records, documents and other information that relate
        solely to the Acquired Assets or the Assumed Liabilities as Seller may reasonably deem
        necessary to (x) properly prepare for, file, prove, answer, prosecute and/or defend any
        such Tax Return, claim, filing, tax audit, tax protest, suit, proceeding or answer or (y)
        administer or complete any cases under Chapter 11 of the Bankruptcy Code of Seller.
        Such access shall include, without limitation, access to any computerized information
        retrieval systems relating to the Acquired Assets or the Assumed Liabilities as they
        existed on or before the Closing, unless such access cannot be limited to the appropriate
        information, in which case, Buyer may, at its reasonable discretion, retrieve electronic
        data compilations of the appropriate information.

                        (c)    If Seller receives any refund, overpayment or rebate of Taxes
        (including any refund, overpayment or rebate relating to any Straddle Period) that is
        attributable to Taxes paid by Buyer, it shall promptly, and in no case later than ten (10)
        Business Days after receipt thereof, pay such refund, overpayment or rebate over to
        Buyer net of any reasonable cost or expense incurred in connection with such refund,
        overpayment or rebate.

                        (d)    Seller shall prepare and file all Tax Returns for any Pre-Closing
        Taxes, whether or not such Tax Returns are required to be filed after the Closing Date,
        and Seller shall timely pay all Taxes reflected on such Tax Returns. Buyer shall prepare
        and file, or cause to be prepared and filed (with Seller’s reasonable cooperation) all Tax
        Returns with respect to Post-Closing Taxes. Buyer and Seller shall reasonably cooperate
        in the preparation of any Tax Returns described in this Section 8.2(d).

                       (e)     Buyer and Seller will cooperate and Buyer shall use commercially
        reasonable efforts to cause the Buyer or any Buyer Acquisition Vehicle to be registered
        with the Alcohol and Tobacco Tax and Trade Bureau as a “manufacturer” for purposes
        of the Firearms Ammunition and Excise Tax on or before the Closing Date.

                 Section 8.3 Allocation of Purchase Price. Promptly (and in any event within
sixty (60) days) following the Closing Date, Seller shall deliver a schedule to Buyer allocating
the Purchase Price among the Acquired Assets (the “Allocation”). Seller and Buyer will
cooperate to resolve any disputes regarding the Allocation and to file with the Internal Revenue
Service their respective Forms 8594 as provided for in Section 1060 of the Code on a basis
consistent with the Allocation, and the Allocation shall be reflected on any Tax Returns required
to be filed as a result of the transactions contemplated by this Agreement.

       ARTICLE 9. CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES.

                Section 9.1 Conditions Precedent to Performance by Seller. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one or more of which


                                               31
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             47 31
                                                of 99
                                                   of 80
(other than the conditions contained in Section 9.1(c)(i) and Section 9.1(c)(ii)) may be waived by
Seller in its sole discretion:

                        (a)            Trademark License Agreement.             This Agreement is
        conditioned upon entry into the Trademark License Agreement, pursuant to which Vista
        will provide an exclusive license the use of certain Remington Brand-related
        Trademarks, for Buyer’s continued use in segments of the Business outside of the
        Ammunitions Business following the Closing (such agreement or agreements being
        collectively, the “IP Back-License”), including Buyer's development, manufacture,
        marketing and/or sale of (1) Firearms; (2) Receivers; (3) Barrels; (4) Stocks; (5) Grips;
        (6) Rails; (7) Butts; (8) Triggers; (9) Safeties; (10) Iron Sights (excluding any electronic,
        or optical sights, and any scopes); (11) Flash suppressors; (12) Recoil compensators;
        (13) Heatshields; (14) Silencers; (15) Sight adjustment tools; (16) Gunsmithing tools
        and kits; (17) Books and manuals (firearms related); (18) Magazines; (19) Gun Cases
        and (20) anything that is or can be affixed to or installed within a firearm of any kind.

                       (b)     Representations and Warranties of Buyer. All representations and
        warranties made by Buyer in Section 4.2 shall be accurate in all material respects on and
        as of the Closing Date as if again made by Buyer on and as of such date, except for (i)
        those representations and warranties that speak solely as of a specific date and that were
        true and correct as of such date, and (ii) inaccuracies that do not result in a material
        adverse effect on Buyer’s ability to perform its obligations hereunder, and Seller shall
        have received a certificate, dated as of the Closing Date and signed by a duly authorized
        officer of Buyer, solely in such capacity on behalf of Buyer, to that effect.

                       (c)     Performance of the Obligations of Buyer. Buyer shall have
        performed in all material respects all obligations required under this Agreement to be
        performed by it on or before the Closing Date (except with respect to the obligation to
        pay the Good Faith Deposit and the Purchase Price in accordance with the terms of this
        Agreement, which obligations shall be performed in all respects), and Seller shall have
        received a certificate, dated as of the Closing Date and signed by a duly authorized
        officer of Buyer, solely in such capacity on behalf of Buyer, to that effect.

                        (d)     Consents and Approvals. The Bankruptcy Court shall have
        entered the Sale Order, and no Order staying, modifying, or amending the Sale Order
        shall be in effect on the Closing Date.

                        (e)   No Violation of Orders. No preliminary or permanent injunction
        or other Order that declares this Agreement invalid or unenforceable in any respect or
        which prevents the consummation of the transactions contemplated by this Agreement
        shall be in effect.

                      (f)     Cure of Defaults. At or prior to the Closing, any and all defaults
        under the Assumed Contracts and Assumed Leases (other than Qualifying Excluded
        Contracts and Leases) that are required to be cured under the Bankruptcy Code shall
        have been cured, so that such Assumed Contracts and Assumed Leases may be assumed




                                                32
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             48 32
                                                of 99
                                                   of 80
        by Seller and assigned to Buyer in accordance with the provisions of Section 365 of the
        Bankruptcy Code.

                      (g)    Vista Closing. The Closing, as defined in that certain Asset
        Purchase Agreement entered into by and between Seller and Vista Outdoor Inc. in
        connection with the auction held under the Bidding Procedures Order, shall have been
        consummated

                        (h)    Ilion Investment Reserve. On or prior to Closing, Buyer shall
        have deposited no less than Two Million Dollars (US$2,000,000) (the “Reserve
        Amount”) into a segregated reserve account, which Reserve Amount shall be used only
        to fund either (a) capital improvements and modernization costs of the Ilion, New York
        facility or (b) payment of salaries, wages, benefits, and the employer portion of payroll
        taxes in respect of such obligations and benefits for employees located at the Ilion, New
        York facility.

                        (i)     Buyer’s Deliveries. Buyer shall have delivered to Seller all of the
        items set forth in Section 3.3.

                Section 9.2 Conditions Precedent to Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one or more of which
(other than the conditions contained in Section 9.2(c)(i) and Section 9.2(c)(ii)) may be waived by
Buyer in its sole discretion:

                         (a)    Representations and Warranties of Seller. All representations and
        warranties made by Seller in Section 4.1 shall be accurate in all material respects on and
        as of the Closing Date as if again made by Seller on and as of such date, except for (i)
        those representations and warranties that speak solely as of a specific date and that were
        true and correct as of such date, and (ii) inaccuracies that do not result in a Material
        Adverse Effect, and Buyer shall have received a certificate, dated as of the Closing Date
        and signed by a duly authorized officer of Seller, solely in such capacity on behalf of
        Seller, to that effect.

                        (b)   Performance of the Obligations of Seller. Seller shall have
        performed all obligations required under this Agreement to be performed by it on or
        before the Closing Date, other than failures of performance (i) that do not result in a
        Material Adverse Effect or (ii) under those obligations of Seller set forth in Section
        6.2(c), and Buyer shall have received a certificate, dated as of the Closing Date and
        signed by a duly authorized officer of Seller, solely in such capacity on behalf of Seller,
        to that effect.




                                               33
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             49 33
                                                of 99
                                                   of 80
                       (c)     Consents and Approvals. The Bankruptcy Court shall have
       entered the Sale Order, and no Order staying, modifying, or amending the Sale Order
       shall be in effect on the Closing Date.

                    (d)     No Violation of Orders. No preliminary or permanent injunction
       or other Order that declares this Agreement invalid in any respect or prevents the
       consummation of the transactions contemplated by this Agreement shall be in effect.

                       (e)     Trademark License Agreement.         Buyer and Vista shall enter
       into the Trademark License Agreement, which provides for, among other things, use by
       Buyer of all (i) registered and unregistered Intellectual Property owned or used by Seller
       in connection with the ownership, operation and/or management of the Business and any
       and all corresponding rights that, now or hereafter, may be secured throughout the
       world, and (ii) to the extent transferable under applicable Law, Intellectual Property
       licensed to Seller in connection with the ownership, operation and/or management of the
       Business (collectively, the “Vista Acquired Intellectual Property”).

                       (f)     Seller’s Deliveries. Seller shall have delivered to Buyer all of the
       items set forth in Section 3.2.

                               ARTICLE 10. TERMINATION.

              Section 10.1 Conditions of Termination. This Agreement may be terminated at
any time before the Closing:

                      (a)     By mutual written consent of Seller and Buyer;

                       (b)     By Seller, by notice to Buyer, on or after the date that is 150
       calendar days after the Petition Date (the “Warranty Termination Date”), if the condition
       contained in Section 9.1(a) has not been satisfied or waived; provided, however, that
       Seller shall not have the right to terminate this Agreement under this Section 10.1(b) if
       Seller is then in material breach of this Agreement;

                      (c)    By Seller, by notice to Buyer, if Seller has previously provided
       Buyer with written notice of Buyer’s failure to perform any material covenant of Buyer
       contained in this Agreement and Buyer has failed within five (5) days after such notice
       to perform such covenant; provided, however, that Seller shall not have the right to
       terminate this Agreement under this Section 10.1(c) if Seller is then in material breach
       of this Agreement;

                      (d)      By Seller, by notice to Buyer, on or after the date that is 150
       calendar days after the Petition Date (the “Approval Termination Date”), if any
       condition contained in Section 9.1(c) or Section 9.1(d) has not been satisfied or waived;
       provided, however, that Seller shall not have the right to terminate this Agreement under
       this Section 10.1(d) if Seller is then in material breach of this Agreement;

                    (e)      By Buyer, by notice to Seller, on or after the Warranty
       Termination Date, if the condition contained in Section 9.2(a) has not been satisfied or


                                               34
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             50 34
                                                of 99
                                                   of 80
       waived; provided, however, that Buyer shall not have the right to terminate this
       Agreement under this Section 10.1(e) if Buyer is then in material breach of this
       Agreement;

                      (f)    By Buyer, by notice to Seller, if Buyer has previously provided
       Seller with written notice of a failure to perform any material covenant of Seller
       contained in this Agreement and Seller has failed within five (5) days after such notice
       to perform such covenant; provided, however, that Buyer shall not have the right to
       terminate this Agreement under this Section 10.1(f) if Buyer is then in material breach
       of this Agreement;

                      (g)     By Buyer, by notice to Seller, after the Approval Termination
       Date, if any condition contained in Section 9.2(c) or Section 9.2(d) has not been satisfied
       or waived; provided, however, that Buyer shall not have the right to terminate this
       Agreement under this Section 10.1(g) if Buyer is then in material breach of this
       Agreement;

                     (h)    By Buyer, by notice to Seller, or by Seller, by notice to Buyer, if
       the Bankruptcy Court enters an Order dismissing or converting the Bankruptcy Case into
       a case under Chapter 7 of the Bankruptcy Code, appointing a trustee in the Bankruptcy
       Case, or appointing an examiner with enlarged power related to the operation of the
       Business (beyond those set forth in Section 1106(a)(3) or (4) of the Bankruptcy Code)
       under Section 1106(b) of the Bankruptcy Code, or the occurrence of any of the
       foregoing;

                        (i)    By Seller, five (5) Business Days after notice to Buyer, if the
       Bankruptcy Court has not entered the Sale Order by the date that is 60 calendar days
       after the Petition Date;

                     (j)     Automatically, upon the earlier of (i) Seller consummating an
       Alternative Transaction, and (ii) sixty (60) days following the date upon which the
       Bankruptcy Court issues a Final Order approving an Alternative Transaction; and

                      (k)     As provided for in Section 3.2(a).

             Section 10.2 Effect of Termination; Remedies.

                       (a)     In the event of termination pursuant to Section 10.1, this
       Agreement shall become null and void and have no effect (other than Article 10, Article
       11, and Article 12, which shall survive termination), with no liability on the part of
       Seller or Buyer, or their respective Affiliates or Related Persons, with respect to this
       Agreement, except for (i) the liability of a party for its own expenses pursuant to Section
       11.4, (ii) the obligation of Buyer under Section 6.1(a) and (iii) any liability provided for
       in Section 10.2(b) through Section 10.2(d), inclusive.

                     (b)    If this Agreement is terminated pursuant to Section 10.1(a),
       Section 10.1(d), Section 10.1(e), Section 10.1(f), Section 10.1(g), Section 10.1(h),



                                               35
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             51 35
                                                of 99
                                                   of 80
        Section 10.1(i) or Section 10.1(j), then the Good Faith Deposit shall, within three (3)
        Business Days, be returned by Seller to Buyer.

                       (c)     If this Agreement is terminated pursuant to Section 10.1(b),
        Section 10.1(c) or Section 3.2(a), then Seller may, at its sole election (i) within three (3)
        Business Days, retain the Good Faith Deposit, as liquidated damages (the “Break Fee”),
        or (ii) without limitation to Seller’s remedies under clause (i) of this Section 10.2(c)
        require Buyer to specifically perform under the terms of this Agreement and each of the
        Ancillary Agreements to which Buyer is a party.

                        (d)     Notwithstanding anything to the contrary herein, but without
        limitation to the right to enforce covenants as set forth in Article VI (if the Closing shall
        have occurred) or the provisions of Section 3.2(a), (i) Seller’s entitlement to the Break
        Fee (to the extent provided for in this Agreement) will constitute liquidated damages
        (and not a penalty) and, if Seller retains such amount, then notwithstanding anything to
        the contrary contained herein, such Break Fee shall be the sole and exclusive remedy
        available to Seller and any other Person against Buyer, its Subsidiaries, and any of their
        respective Affiliates in connection with this Agreement and the transactions
        contemplated hereby (including as a result of the failure to consummate the Closing or
        for a breach or failure to perform hereunder or otherwise) and none of Buyer, its
        Subsidiaries or any of their respective Affiliates shall have any further liability relating
        to or arising out of this Agreement or the transactions contemplated hereby, and (ii)
        Buyer’s entitlement to the reimbursement of the Good Faith Deposit (to the extent
        provided for in this Agreement) shall be the sole and exclusive remedy (at law, in equity
        or otherwise) available to Buyer and any other Person against Seller, its Subsidiaries,
        and any of their respective Affiliates in connection with this Agreement and the
        transactions contemplated hereby (including as a result of the failure to consummate the
        Closing or for a breach or failure to perform hereunder or otherwise) and none of Seller,
        its Subsidiaries or any of their respective Affiliates shall have any further liability
        relating to or arising out of this Agreement or the transactions contemplated hereby.
        Each Party acknowledges that the agreements contained in this Section 10.2 are an
        integral part of the transactions contemplated by this Agreement, that without these
        agreements such Party would not have entered into this Agreement.

                                ARTICLE 11. MISCELLANEOUS.

                Section 11.1 Successors and Assigns. Prior to the Closing, neither Buyer nor
Seller shall assign this Agreement or any rights or obligations hereunder without the prior written
consent of the other, and any such attempted assignment without such prior written consent shall
be void and of no force and effect; provided that if Buyer wishes, upon prior written notice to
Seller, to assign its rights, obligations and liabilities hereunder no later than ten (10) days prior to
the Closing Date to a Buyer Acquisition Vehicle, such prior written consent of Seller shall not
unreasonably be withheld. This Agreement shall inure to the benefit of and shall be binding
upon the successors and permitted assigns of the parties to this Agreement.

             Section 11.2 Governing Law; Jurisdiction. This Agreement shall be construed,
performed and enforced in accordance with, and governed by, the Laws of the State of Delaware


                                                  36
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             52 36
                                                of 99
                                                   of 80
(without giving effect to the principles of conflicts of Laws thereof), except to the extent that the
Laws of such State are superseded by the Bankruptcy Code. For so long as Seller is subject to
the jurisdiction of the Bankruptcy Court, the parties to this Agreement irrevocably elect as the
sole judicial forum for the adjudication of any matters arising under or in connection with the
Agreement, and consent to the exclusive jurisdiction of, the Bankruptcy Court. After Seller is no
longer subject to the jurisdiction of the Bankruptcy Court, the parties to this Agreement
irrevocably elect as the sole judicial forum for the adjudication of any matters arising under or in
connection with this Agreement, and consent to the jurisdiction of, any state or federal court
having competent jurisdiction over the Northern District of Alabama.

           Section 11.3 WAIVER OF JURY TRIAL.   EACH PARTY TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.3.

                Section 11.4 Expenses. Except as expressly otherwise provided herein, each of
the parties to this Agreement shall pay its own expenses in connection with this Agreement and
the transactions contemplated by this Agreement, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated by this Agreement are
consummated. Buyer shall pay the cost of any surveys (without limitation to the restriction in
Section 5.1(b)(i)), title insurance policies and title reports ordered by Buyer.

               Section 11.5 Broker’s and Finder’s Fees. Each of the parties to this Agreement
represents and warrants that it has dealt with no broker or finder in connection with any of the
transactions contemplated by this Agreement other than as set forth on Schedule 11.5, whose
fees and expenses shall, as between the parties to this Agreement, be the responsibility of the
party indicated on Schedule 11.5, and, to such party’s Knowledge, no other broker or other
Person is entitled to any commission or broker’s or finder’s fee in connection with any of the
transactions contemplated by this Agreement or the Ancillary Agreements.

                Section 11.6 Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void or unenforceable,
said provision shall survive to the extent it is not so declared, and all of the other provisions of
this Agreement shall remain in full force and effect only if, after excluding the portion deemed to
be unenforceable, the remaining terms shall provide for the consummation of the transactions
contemplated by this Agreement in substantially the same manner as originally set forth at the
later of the date this Agreement was executed or last amended.



                                                 37
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             53 37
                                                of 99
                                                   of 80
              Section 11.7 Notices.

                       (a)     All notices, requests, demands and other communications under
       this Agreement shall be in writing and shall be deemed to have been duly given: (i) on
       the date of service, if served personally on the party to whom notice is to be given; (ii)
       when transmitted via electronic mail to the applicable electronic mail address set forth
       below if confirmation of receipt is obtained promptly after completion of transmission;
       (iii) on the day after delivery to Federal Express or similar overnight courier or the
       Express Mail service maintained by the United States Postal Service; or (iv) on the fifth
       (5th) day after mailing, if mailed to the party to whom notice is to be given, by first class
       mail, registered or certified, postage prepaid and properly addressed, to the party as
       follows:

      If to Seller:

              Remington Outdoor Company, Inc.
              100 Electronics Blvd., SW
              Huntsville, Alabama 35824
              Attention: Ken D'Arcy
              Email: ken.darcy@remington.com

      With a copy in either case to (which copy alone shall not constitute notice):

              O’Melveny & Myers LLP
              400 South Hope Street
              Los Angeles, California 90071
              Attention: John-Paul Motley, Esq., and Stephen H. Warren, Esq.
              Phone: (213) 430-6100 and (213) 430-7875, respectively
              Email: jpmotley@omm.com and swarren@omm.com, respectively

      If to Buyer:

              Attention: Scott Soura
              Email: soura@roundhillgroup.com
              888 SE 3 Avenue, Suite 500
              Fort Lauderdale, FL 33316

              With    a   copy   to   (which    copy    alone    shall   not   constitute   notice):

              Shulman Bastian Friedman & Bui, LLP
              100 Spectrum Center Drive, Suite 600
              Irvine, California 92618
              Attention: James C. Bastian, Jr., Esq.
              Email: jbastian@shulmanbastian.com




                                               38
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             54 38
                                                of 99
                                                   of 80
                      (b)     Any party may change its address for the purpose of this Section
        11.7 by giving the other party written notice of its new address in the manner set forth
        above.

               Section 11.8 Amendments; Waivers. This Agreement may be amended or
modified, and any of the terms, covenants, representations, warranties or conditions hereof may
be waived, only by a written instrument executed by the parties to this Agreement, or in the case
of a waiver, by the party waiving compliance. Any waiver by any party of any condition, or of
the breach of any provision, term, covenant, representation or warranty contained in this
Agreement, in any one or more instances, shall not be deemed to be or construed as a furthering
or continuing waiver of any such condition, or of the breach of any other provision, term,
covenant, representation or warranty of this Agreement.

              Section 11.9 Time of Essence. Time is of the essence in the performance of
each and every term of this Agreement.

                Section 11.10 Specific Performance. The provisions of this Agreement are
uniquely related to Seller's and its Affiliates' desire to consummate the transactions contemplated
by this Agreement, and such transactions represent a unique business opportunity at a unique
time for the Seller and its Affiliates. As a result, irreparable damage would occur to Seller and
its Affiliates in the event that any of the obligations of Buyer under this Agreement were not
performed in accordance with their specific terms. Although liquidated or other monetary
damages may be available for the breach of covenants and undertakings contained in this
Agreement, monetary damages would be difficult to ascertain and an inadequate remedy
therefor. Accordingly, if Buyer breaches or threatens to breach any provision of this Agreement,
then without limitation to Seller's rights under clause (i) of Section 10.2(c) Seller shall be entitled
to an injunction or injunctions, specific performance and any and all other equitable relief to
prevent or restrain breaches or threatened breaches of this Agreement, this being in addition to
any other remedies to which it is entitled at Law or equity. If Seller seeks an injunction or
injunctions to prevent breaches of this Agreement or seeking to enforce specifically the terms
and provisions of this Agreement, Seller shall not be required to provide, furnish or post any
bond or other security in connection with or as a condition to obtaining any such Order or
injunction. Buyer irrevocably waives any right it may have to require the provision, furnishing
or posting of any such bond or other security. If any action or proceeding should be brought in
equity to enforce the provisions of this Agreement, Buyer shall not allege, and hereby waives the
defense, that there is an adequate remedy at Law.

                Section 11.11 Public Announcements. Promptly after the execution and delivery
of this Agreement, the parties shall make a joint press release in form and substance reasonably
satisfactory to both of them regarding the transactions contemplated herein. Thereafter, no party
shall make any press release or public announcement concerning the transactions contemplated
by this Agreement without the prior written consent of the other party (such consent not to be
unreasonably withheld, conditioned or delayed) unless a press release or public announcement is
required by Law or Order of the Bankruptcy Court. If any such announcement or other
disclosure is required by Law or Order of the Bankruptcy Court, the disclosing party agrees to
give the nondisclosing party prior notice of, and an opportunity to comment on, the proposed
disclosure. Notwithstanding anything to the contrary in this Section 11.11, Seller (a) shall file


                                                  39
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             55 39
                                                of 99
                                                   of 80
this Agreement with the Bankruptcy Court in connection with obtaining the Sale Order and (b)
may disclose this Agreement to its equityholders and lenders to the extent required by the
provisions of any of Seller’s bylaws, credit agreements and other pre-existing contractual
obligations.

               Section 11.12 Entire Agreement. This Agreement (including the Ancillary
Agreements referenced herein), the Sale Order and the Confidentiality Agreement contain the
entire understanding between the parties to this Agreement with respect to the transactions
contemplated by this Agreement and supersede and replace all prior and contemporaneous
agreements and understandings, oral or written, with regard to such transactions. All schedules
to this Agreement and any documents and instruments delivered pursuant to any provision of this
Agreement are expressly made a part of this Agreement as fully as though completely set forth in
this Agreement.

               Section 11.13 Parties in Interest. Nothing in this Agreement is intended to or
shall confer any rights or remedies under or by reason of this Agreement on any Persons other
than Seller and Buyer and their respective successors and permitted assigns. Nothing in this
Agreement is intended to or shall relieve or discharge the obligations or liability of any third
Persons to Seller or Buyer. This Agreement is not intended to nor shall give any third Persons
any right of subrogation or action over or against Seller or Buyer.

               Section 11.14 Bulk Sales Laws. Buyer waives compliance by Seller and Seller
waives compliance by Buyer, with the provisions of the “bulk sales”, “bulk transfer” or similar
laws of any state other than any Laws which would exempt any of the transactions contemplated
by this Agreement from any Tax liability which would be imposed but for such compliance.

                Section 11.15 Construction. The article and section headings in this Agreement
are for reference purposes only and shall not affect the meaning or interpretation of this
Agreement. The parties to this Agreement have jointly participated in the negotiation and
drafting of this Agreement. In the event of an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties hereto and no
presumptions or burdens of proof shall arise favoring any party by virtue of the authorship of any
of the provisions of this Agreement. Each defined term used in this Agreement has a comparable
meaning when used in its plural or singular form. As used in this Agreement, the word
“including” and its derivatives means “without limitation” and its derivatives, the word “or” is
not exclusive and the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.

               Section 11.16 Counterparts and Facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall constitute the
same instrument. Executed signature pages to this Agreement may be delivered by electronic
mail and such electronic copies will be deemed as sufficient as if actual signature pages had been
delivered.




                                               40
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             56 40
                                                of 99
                                                   of 80
                                 ARTICLE 12. DEFINITIONS.

               Section 12.1 Certain Terms Defined. As used in this Agreement, the following
terms have the following meanings:

        “Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such other Person.

        “Alternative Transaction” means Seller consummating one or more transactions or series
of transactions, whether a going concern sale, liquidation or otherwise, that involves a sale of all
or substantially all of the Business or the Acquired Assets by Seller to a purchaser or purchasers
other than Buyer.

        “Ancillary Agreements” means, collectively, the Assignment and Assumption
Agreements, Assignment and Assumption of Leases, Acquired Intellectual Property
Assignments, quitclaim deeds, and other certificates, affidavits and releases delivered pursuant to
Article 3.

       “ATF” means the United States Bureau of Alcohol, Tobacco, Firearms and Explosives.

        “ATF Licenses” means all of those licenses issued by ATF as provided by the GCA and
the GCA’s implementing regulations that are necessary for Buyer to conduct the Business as
currently conducted.

        “Avoidance Actions” means any and all claims and remedies of Seller under Sections
510 and 542 through 553 of the Bankruptcy Code or under similar state laws including, without
limitation, fraudulent conveyance claims, and all other causes of action of a trustee and debtor-
in-possession under the Bankruptcy Code.

       “Business Day” means any day other than Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in Huntsville, Alabama are authorized by Law or
other governmental action to close.

        “Business Name” means “Remington,” either alone or in combination with other words,
graphics or designs, including all rights in said term as a trade name, trade mark, corporate name,
service mark and domain name, including without limitation those set forth on Schedule 12.1(a),
and any confusingly similar variation, derivative or transaction thereof.

        “Buyer Acquisition Vehicle” means a Creditworthy entity that is wholly-owned and
controlled by Buyer's parent entity.

         “Cash” means all cash and cash equivalents held by Seller, including all petty cash,
register cash, undeposited checks, cash in transit and marketable securities, in each case as of
immediately prior to the Closing (and including without limitation (i) the Good Faith Deposit,
(ii) the Net Closing Cash Payment, (iii) any fee reserves or escrows established by Seller, and
(iv) any cash in the Dominion Account (as defined in the Priority Term Loan)).

       “CBA” means that certain Collective Bargaining Agreement between Remington Arms


                                                41
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             57 41
                                                of 99
                                                   of 80
Company, LLC and International Union, United Mine Workers of America (2016-2022), as
amended or otherwise modified from time to time.

        “City of Huntsville Project Development Liabilities” means all liabilities arising under (i)
that certain Project Development Agreement dated as of February 27, 2014, by and among the
City of Huntsville, Alabama, Madison County, Alabama, The Industrial Development Board of
the City of Huntsville, and Seller, as amended or otherwise modified from time to time, (ii) that
certain note issued by Seller to the City of Huntsville on February 27, 2014 in the original
principal amount of $12,500,000 and (iii) that certain Mortgage and Security Agreement dated as
of February 27, 2014, by Seller in favor of the City of Huntsville.

        “Claims” encompasses the definition in Bankruptcy Code §101(5) and under this
Agreement also includes any and all liabilities, rights, credits, defenses, allowances, rebates,
choses in action, rights of recovery, set-off, causes of action, civil or criminal, any contributions
received from or owed to charitable or other organizations, assertions of legal or moral
responsibility, in each case known or unknown, pending or threatened, at law or in equity, direct
or derivative, liquidated or unliquidated, matured or unmatured, disputed or undisputed, choate
or inchoate, judgments, demands, rights of first refusal or offer, recoupment, rights of recovery,
reimbursement, contribution, indemnity, exoneration, rights under products liability, alter ego,
environmental, intellectual property (including any infringement thereof), tort, contract and any
other legal or equitable basis of liability, charges of any kind or nature, debts arising in any way
in connection with any agreements, acts or failures to act, and all pending, threatened, asserted or
unasserted actions against Seller or any of its Affiliates, or any of their respective current or
former officers, employees, agents or independent contractors, any of their assets or properties,
the Business, or any of their operations or activities arising out of or relating to any matter,
occurrence, action, omission or circumstance, and includes any Claims against Buyer under
doctrines of successor liability or any other ground or theory (which Claim may also be an
Interest or Lien).

       “Code” means the Internal Revenue Code of 1986, as amended.

       “Contract” means any contract, indenture, note, bond, lease, license, premium finance
arrangement, purchase order, sales order or other agreement to which Seller is a party; provided
that Contracts do not include any Lease or any employment or similar Contracts.

       “Creditworthy” means sufficiently capitalized, to the reasonable satisfaction of Seller
upon provision to Seller of substantiating documentary evidence, to be able to pay the Purchase
Price.

        “D&O Insurance” means the policy in effect as of the Effective Date that provides for
insurance from liability for current and former directors and officers of Seller, including
insurance from liabilities with respect to all claims (including, under “tail” insurance coverage,
those claims brought within six (6) years from the Closing Date) arising out of or relating to
events which occurred on or prior to the Closing Date (including in connection with the
transactions contemplated by this Agreement).

       “DIP Facility” means any debtor-in-possession financing advanced to Seller in the



                                                 42
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             58 42
                                                of 99
                                                   of 80
Bankruptcy Case.

        “Documents” means all files, documents, instruments, papers, books, reports, records,
tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title policies,
surveys, customer lists, regulatory filings, operating data and plans, technical documentation
(design specifications, functional requirements, operating instructions, logic manuals, flow
charts, etc.), user documentation (installation guides, user manuals, training materials, release
notes, working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials, in each case whether or not in electronic form.

        “Employee Benefit Plans” means (a) all “employee benefit plans,” as defined in Section
3(3) of ERISA, (b) all employment, consulting or other individual compensation agreements, and
(c) all bonus or other incentive, equity or equity-based compensation, deferred compensation,
severance pay, sick leave, vacation pay, salary continuation, disability, hospitalization, medical,
life insurance, scholarship programs or other plans, contracts, policies or arrangements that
provide for compensation for employee benefits as to which Seller has any obligation or liability,
contingent or otherwise.

       “Employee Liabilities” means all liabilities of Seller to or with respect to all Employees
whenever arising and liabilities of the type specified in Section 1114 of the Bankruptcy Code
owing to retired employees of Seller, including, for the avoidance of doubt, under the CBA.

        “Employee Records” means all employment and benefit records (in whatever form
maintained) in the possession of Seller or its agents and pertaining to any Transferred Employee,
or any spouse, dependent or other beneficiary of any such Transferred Employee.

        “Employees” means all individuals, as of the date of this Agreement, who are employed
by Seller (including Employees who are absent due to COVID Restrictions or vacation, family
leave, short-term disability, COVID 19-related furloughs or absences or other approved leave of
absence) in connection with the ownership, operation and management of the Business.

        “Environmental Laws” means all applicable federal, state and local statutes, ordinances,
rules, Orders, regulations and other provisions having the force of law, all judicial and
administrative Orders and determinations, and all common law concerning pollution or
protection of human health and the environment, including, without limitation, all those relating
to the presence, use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control
or cleanup of any hazardous materials.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “Exit Term Loan” means that certain Term Loan Agreement, dated as of May 15, 2018
(as amended by that certain Amendment No. 1, dated as of April 18, 2019, that certain
Amendment No. 2, dated as of May 1, 2019, that certain Amendment No. 3, dated as of August
15, 2019, that certain Amendment No. 4, dated as of February 21, 2020, and that certain
Amendment No. 5, dated as of March 27, 2020, and as it may be further amended, supplemented
or otherwise modified from time to time), by and among FGI Operating Company, LLC, the
guarantors party thereto from time to time, Ankura Trust Company, LLC, as administrative agent


                                                 43
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             59 43
                                                of 99
                                                   of 80
and collateral agent and the lenders party thereto.

        “FILO Facility” means that certain First Lien Last-Out Term Loan Agreement, dated as
of May 15, 2018 (as amended by that certain Amendment No. 1, dated as of April 18, 2019, that
certain Amendment No. 2, dated as of May 1, 2019, that certain Amendment No. 3, dated as of
August 15, 2019, that certain Amendment No. 4, dated as of October 11, 2019, that certain
Amendment No. 5 dated as of February 21, 2020, and that certain Amendment No. 6, dated as of
March 27, 2020, and as it may be further amended, supplemented or otherwise modified from
time to time), by and among FGI Operating Company, LLC, the guarantors party thereto from
time to time, Ankura Trust Company, LLC, as administrative agent and collateral agent and the
lenders party thereto.

        “Final Order” means an Order, ruling or judgment of any court of competent jurisdiction
that has not been reversed, stayed, modified or amended, and as to which no appeal, petition for
certiorari, motion or petition for rehearing or reargument is pending, and the deadline for any
such filing has expired.

        “GCA” means Gun Control Act of 1968 (Chapter 44 of Title 18, United States Code §
921 et seq).

        “Government” means any agency, division, subdivision, audit group, procuring office or
governmental or regulatory authority in any event or any adjudicatory body thereof, of the
United States, or any state, county or municipality thereof, including the employees or agents
thereof.

        “Historic Firearms Books and Records” means all historic books and records relating to
the sale of firearms included in the Acquired Assets, including all records required to be kept
pursuant to parts 447, 478, and, 479 of title 27, Code of Federal Regulations.

        “Income Tax” means any Tax based on, imposed on or measured by income, gross
receipts or profits, including any interest, penalty or other addition with respect thereto.

       “Income Tax Return” means any Tax Return with respect to Income Taxes.

        “Intellectual Property” means (1) all intellectual property arising from or in respect of the
following: (a) all patents and applications therefore, including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing thereon, (b) all
trademarks, service marks, trade names, service names, brand names, all trade dress rights, logos,
Internet domain names and corporate names and general intangibles of a like nature, including
the Business Name, together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals thereof, (c) copyrights and registrations and applications
therefore and works of authorship, and mask work rights, (d) all Software of Seller, (e)
confidential information, know-how, trade secrets and inventions, and (f) all other intellectual
property, (2) Seller’s rights pursuant to any Contract with Remington Licensing Corporation and
(3) all claims or causes of action arising out of or related to past, present or future infringement
or misappropriation of Seller’s rights or interests in intellectual property that is not an Excluded
Asset and any related remedies, including, without limitation, the right to sue for past, present or


                                                 44
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             60 44
                                                of 99
                                                   of 80
future infringement, misappropriation, or violation of rights related to the Intellectual Property
and collect damages therefor.

      “Intercompany Note” means that certain Amended and Restated Promissory Note issued
on April 18, 2019, for the principal amount of $100,000,000, by Remington Arms Company,
LLC in favor of FGI Holding Company, LLC.

         “Interests” means all rights and entitlements of any nature including, without limitation,
security interests, assignments of Liens or Claims, licenses, leases, contract rights, indentures,
instruments, licenses, options, escheatment, abandoned property, unclaimed property, covenants,
conditions, zoning, planning and any other restrictions, easements, encroachments, Permits or
other interests in property or limitations on the use of real property or irregularities in title, rights
of first refusal, rights to injunctive or other legal relief, any attributes of ownership, rights or
restrictions of any kind and nature, whenever incurred, scheduled or unscheduled, perfected or
unperfected, liquidated or unliquidated, matured or unmatured, legal or equitable (which
Interests may also be Liens or Claims).

        “Knowledge” or any other similar term or knowledge qualification means, with respect to
(i) Seller, the actual conscious knowledge of either of Ken D’Arcy (President and Chief
Executive Officer of ROC) or Mark Little (Vice President and Chief Financial Officer of ROC),
as of the date the applicable representation or warranty is made or deemed made under this
Agreement and (ii) Buyer, the actual conscious knowledge of Scott Soura (Manager of Buyer),
as of the date the applicable representation or warranty is made or deemed made under this
Agreement.

        “Leased Real Property” means all leasehold or subleasehold estates and other rights of
Seller to possess, use or occupy (or to grant others the right to possess, use or occupy) any land,
buildings, structures, improvements, fixtures or other interest in real property, in each of the
foregoing cases, to the extent possessed, used or occupied in connection with the Business.

        “Leasehold Improvements” means all buildings, structures, improvements and fixtures
that are owned by Seller and located on any Leased Real Property, regardless of whether title to
such buildings, structures, improvements or fixtures are subject to reversion to the landlord or
other third party upon the expiration or termination of the Lease for such Leased Real Property.

       “Leases” means all leases, ground leases, subleases, licenses and other agreements,
including all amendments, extensions, renewals, and other agreements with respect thereto,
pursuant to which Seller has the right to possess, use, lease or occupy (or to grant others the right
to possess, use or occupy) any Leased Real Property.

        “Lien” means any mortgage, pledge, security interest, encumbrance, lien (statutory or
other) or conditional sale agreement, other than (a) a lessor’s interest in, and any mortgage,
pledge, security interest, encumbrance, lien (statutory or other) or conditional sale agreement on
or affecting a lessor’s interest in, property underlying any leases; (b) any imperfection of title
with respect to any asset that does not materially interfere with the present occupancy, use or
marketability of such asset and the continuation of the present occupancy or use of such asset;
and (c) such covenants, conditions, restrictions, easements, encroachments or encumbrances that



                                                   45
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             61 45
                                                of 99
                                                   of 80
are not created pursuant to mortgages or other financing or security documents, or any other state
of facts, that do not materially interfere with the present occupancy or use of an asset.

       "Marlin Business" means the design, development, testing, manufacture, marketing, sale
and distribution of Marlin brand products (including discontinued products and those yet to be
launched) using the Marlin name.

        “Material Adverse Effect” means a state of facts, event, change or effect on the value of
the Acquired Assets that results in a material and adverse effect on the value of the Acquired
Assets taken as a whole, but excludes any state of facts, event, change or effect caused by events,
changes or developments relating to (A) changes resulting from, or from any motion, application,
pleading or Order filed relating to, the Bankruptcy Case; (B) any action of Seller taken pursuant
to, or any failure of Seller to take any action prohibited by, any Order of the Bankruptcy Court,
this Agreement or any of the Ancillary Agreements to which Seller is a party; (C) the public
disclosure of this Agreement or any of the Ancillary Agreements or any of the transactions
contemplated hereby or thereby, (D) changes, after the Effective Date, in United States generally
accepted accounting principles, (E) changes in general United States economic, monetary or
financial conditions, including changes in prevailing interest rates, credit availability, and the
credit markets generally, as well as changes in the commercial real estate markets in the
geographic regions in which Seller operates the Business, (F) changes in the firearms,
ammunition or sporting goods industries in general, (G) any acts of God, natural disasters,
terrorism, armed hostilities, sabotage, war (whether or not declared) or (H) any occurrence,
outbreak, escalation or worsening of, or furloughs or Government actions (including any
quarantine, “shelter in place”, “stay at home”, workforce reduction, social distancing, shut down,
closure, sequester or any other applicable Law, order, directive, guideline or recommendation by
any Government of competent jurisdiction (collectively, “COVID Restrictions”)) instituted in
response to, any epidemic, pandemic or other disease (including without limitation the COVID-
19 virus).

       "Non-Core Brands" means Bushmaster, DPMS, Dakota, Tapco, H & R, Stormlake, AAC
and Parker.

       “Owned Real Property” means all land and all buildings, structures, fixtures and other
improvements located thereon, and all easements, rights of way, servitudes, tenements,
hereditaments, appurtenances, privileges and other rights thereto, owned by Seller and used in
the ownership, operation or management of the Business, but only to the extent set forth in
Section 1.1(a).

        “Pension Plan” means Remington Arms Company, LLC Pension and Retirement Plan,
(f/k/a Remington Arms Company, Inc. Pension and Retirement Plan), as amended from time to
time, whereby the Marlin Firearms Co. Employees’ Pension Plan (a/k/a Marlin Firearms
Company Employees Pension Plan), as amended from time to time, was merged into the
Remington Arms Company, LLC Pension and Retirement Plan.

       “Permit” means any permit, license, authorization, registration or certificate obtained
from any Government.




                                                46
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             62 46
                                                of 99
                                                   of 80
        “Permitted Liens” mean: (a) all Liens set forth on Schedule 12.1(b); (b) Liens and
Interests consisting of (X) current Taxes and assessments, Liens for Taxes that are not yet
delinquent or that are being contested in good faith, reservations in patents, and all easements,
rights-of-way, encumbrances, Liens, covenants, conditions, restrictions, obligations, liabilities
and other matters as may appear on record, and similar matters that would be disclosed by an
accurate ALTA/ACSM survey of the Owned Real Property, and (Y) the applicable zoning and
use regulations or other Laws of any Government; (c) purchase money Liens securing payments
under capital lease arrangements; (d) all terms, conditions and restrictions under any applicable
Permits; and (e) the rights under the Acquired Intellectual Property granted under (1) that certain
Trademark License Agreement, by and between RA Brands and Crossman Corporation, a
Delaware corporation, dated as of January 18, 2016, as amended by Amendment #1 to
Trademark License Agreement, dated as of June 4, 2019 and as amended, supplemented and
modified from time to time, (2) that certain Trademark License Agreement, by and between RA
Brands and Gator Cases Inc., a Florida corporation, dated as of November 5, 2019, as amended
by Amendment #1 to Trademark License Agreement, dated as of August 19, 2020 and as
amended, supplemented and modified from time to time, and (3) that certain Exclusive
Trademark License Agreement, by and between RA Brands and Buck Knives, Inc., a Nevada
corporation, dated as of January 18, 2017, as amended, supplemented and modified from time to
time.

       “Person” means any individual, corporation, partnership, joint venture, association, joint-
stock company, trust, unincorporated organization or Government.

       “Plan” means a Joint Chapter 11 Plan filed by Seller with the Bankruptcy Court.

       “Post-Closing Taxes” means any Taxes, other than Transaction Taxes, imposed on the
Acquired Assets in respect of a taxable period (or portion thereof) beginning after the close of
business on the day prior to the Closing Date.

        “Pre-Closing Taxes” means any Taxes paid, payable, or that become payable, in
connection with Seller or any of its Affiliates or relating to the Business, in respect of a taxable
period (or portion thereof) ending as of the close of business on the day prior to Closing Date.

        “Priority Term Loan” means that certain Loan and Security Agreement, dated as of April
18, 2019 (as amended by that certain Amendment No. 1, dated May 1, 2019, that certain
Amendment No. 2, dated June 24, 2019, that certain Amendment No. 3, dated August 15, 2019,
that certain Amendment No. 4, dated October 11, 2019, that certain Amendment No. 5, dated
February 21, 2020, and that certain Amendment No. 6, dated March 27, 2020, and as it may be
further amended, supplemented or otherwise modified from time to time), by and among FGI
Operating Company, LLC, the guarantors party thereto, Cantor Fitzgerald Securities, as
administrative agent and initial collateral agent, and the lenders party thereto.

        “Related Person” means, with respect to any Person, all past, present and future directors,
officers, members, managers, stockholders, employees, controlling persons, agents,
professionals, attorneys, accountants, investment bankers or representatives of any such Person.

       “Retained Litigation” means all litigation and Claims arising or related to events prior to



                                                47
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             63 47
                                                of 99
                                                   of 80
the Closing.

       “Seller D&Os” means the current or former directors and officers insured under the D&O
Insurance.

       “Software” means any and all (a) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code or object
code, (b) databases and compilations, including any and all data and collections of data, whether
machine readable or otherwise, (c) descriptions, flow-charts and other work product used to
design, plan, organize and develop any of the foregoing, (d) screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and (e) all
Documents related to any of the foregoing.

        “State of Alabama Project Development Liabilities” means all liabilities under that
certain Project Agreement dated as of February 17, 2014, by and between the State of Alabama
and ROC, as amended or otherwise modified from time to time.

       “Straddle Period” means any taxable period beginning prior to, and ending after, the
Closing Date.

        “Subsidiary(ies)” means, when used with respect to any specified Person, any other
Person (a) of which the specified Person or any Subsidiary thereof is a general partner, (b) of
which the specified Person or a Subsidiary thereof own at least a majority of the securities or
other interests having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions for such other Person of which owns the
specified person or a Subsidiary thereof, or (c) that is directly or indirectly controlled by the
specified Person or any Subsidiary thereof.

       “Tax Return” means any report, return, information return, filing or other information,
including any schedules, exhibits or attachments thereto, and any amendments to any of the
foregoing required to be filed or maintained in connection with the calculation, determination,
assessment or collection of any Taxes (including estimated Taxes).

        “Taxes” means all taxes, however denominated, including any interest, penalties or
additions to tax that may become payable in respect thereof, imposed by any Government, which
taxes shall include all income taxes, payroll and employee withholding, unemployment
insurance, social security (or similar), sales and use, excise, franchise, gross receipts, occupation,
real and personal property, stamp, transfer, worker’s compensation, customs duties, registration,
documentary, value added, alternative or add-on minimum, estimated, environmental (including
taxes under section 59A of the Code) and other obligations of the same or a similar nature,
whether arising before, on or after the Closing Date; and “Tax” shall mean any one of them.

               Section 12.2 All Terms Cross-Referenced.                                   Each of the following terms is
defined in the Section set forth opposite such term:

Term                                                                                                                           Section

Acquired Assets .............................................................................................................. Section 1.1


                                                                   48
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             64 48
                                                of 99
                                                   of 80
Acquired Intellectual Property .....................................................................................Section 1.1(j)
Acquired Intellectual Property Assignment ................................................................ Section 3.2(d)
Affiliate ......................................................................................................................... Section 12.1
Agreement .......................................................................................................................... Preamble
Allocation........................................................................................................................ Section 8.3
Alternative Transaction ................................................................................................. Section 12.1
Approval Termination Date ...................................................................................... Section 10.1(d)
Assignment and Assumption Agreement.................................................................... Section 3.2(b)
Assignment and Assumption of Lease ........................................................................ Section 3.2(c)
Assumed Business Contracts .......................................................................................Section 1.1(i)
Assumed Contracts ......................................................................................................Section 1.1(i)
Assumed FF&E Leases ............................................................................................... Section 1.1(e)
Assumed Leased Real Property .................................................................................. Section 1.1(c)
Assumed Leases .......................................................................................................... Section 1.1(b)
Assumed Liabilities ........................................................................................................ Section 1.3
Assumed Motor Vehicle Leases ................................................................................. Section 1.1(g)
Assumed Policy Rights ............................................................................................... Section 1.1(h)
Avoidance Actions ........................................................................................................ Section 12.1
Bankruptcy Case .................................................................................................................. Recitals
Bankruptcy Code ................................................................................................................. Recitals
Bankruptcy Court ................................................................................................................. Recitals
Bidding Procedures Motion ................................................................................................. Recitals
Bidding Procedures Order.................................................................................................... Recitals
Break Fee .................................................................................................................. Section 10.2(c)
Business ............................................................................................................................... Recitals
Business Day ................................................................................................................. Section 12.1
Business Name .............................................................................................................. Section 12.1
Buyer .................................................................................................................................. Preamble
Buyer Acquisition Vehicle ............................................................................................ Section 12.1
Buyer Plans ..................................................................................................................... Section 7.3
Cash............................................................................................................................... Section 12.1
CBA .............................................................................................................................. Section 12.1
City of Huntsville Project Development Liabilities...................................................... Section 12.1
Claims ........................................................................................................................... Section 12.1
Closing ............................................................................................................................ Section 3.1
Closing Date.................................................................................................................... Section 3.1
Code .............................................................................................................................. Section 12.1
Confidentiality Agreement.......................................................................................... Section 5.1(b)
Contract ......................................................................................................................... Section 12.1
COVID Restrictions ...................................................................................................... Section 12.1
Creditworthy ................................................................................................................. Section 12.1
Cure Amount............................................................................................................... Section 1.5(a)
Customer Order ............................................................................................................Section 1.1(l)
Documents .................................................................................................................... Section 12.1
Effective Date .................................................................................................................... Preamble
Employee Benefit Plans ................................................................................................ Section 12.1



                                                                      49
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             65 49
                                                of 99
                                                   of 80
Employee Liabilities ..................................................................................................... Section 12.1
Employee Records ........................................................................................................ Section 12.1
Employees ..................................................................................................................... Section 12.1
Environmental Laws ..................................................................................................... Section 12.1
ERISA ........................................................................................................................... Section 12.1
Excluded Assets .............................................................................................................. Section 1.2
Excluded Employee Liabilities ................................................................................... Section 1.3(f)
Excluded Liabilities ........................................................................................................ Section 1.4
Final Order .................................................................................................................... Section 12.1
FFL Cutoff Date.......................................................................................................... Section 3.2(a)
Good Faith Deposit ..................................................................................................... Section 2.2(a)
Government................................................................................................................... Section 12.1
Gross Closing Cash Payment ...................................................................................... Section 2.1(a)
Intellectual Property ...................................................................................................... Section 12.1
Intercompany Note........................................................................................................ Section 12.1
Interests ......................................................................................................................... Section 12.1
Inventory ..................................................................................................................... Section 1.1(n)
Insurance Polcies ........................................................................................................ Section 1.2(a)
Law ............................................................................................................................. Section 4.1(c)
Leased FF&E .............................................................................................................. Section 1.1(e)
Leased Motor Vehicles ............................................................................................... Section 1.1(g)
Leased Real Property .................................................................................................... Section 12.1
Leasehold Improvements .............................................................................................. Section 12.1
Leases............................................................................................................................ Section 12.1
Lien ............................................................................................................................... Section 12.1
Material Adverse Effect ................................................................................................ Section 12.1
Material Permits .......................................................................................................... Section 4.1(g)
Necessary Consent .......................................................................................................... Section 1.6
Net Closing Cash Payment ......................................................................................... Section 2.2(b)
Order ........................................................................................................................... Section 4.1(c)
Owned FF&E .............................................................................................................. Section 1.1(d)
Other Agreements ........................................................................................................... Section 1.8
Owned Motor Vehicles ............................................................................................... Section 1.1(f)
Owned Real Property .................................................................................................... Section 12.1
Pension Plan .................................................................................................................. Section 12.1
Permitted Liens ............................................................................................................. Section 12.1
Person............................................................................................................................ Section 12.1
Petition Date......................................................................................................................... Recitals
Plan ............................................................................................................................... Section 12.1
Pre-Closing Income Taxes ............................................................................................ Section 12.1
Priority Term Loan ....................................................................................................... Section 12.1
Purchase Orders .........................................................................................................Section 1.1(m)
Purchase Price ................................................................................................................. Section 2.1
Qualifying Excluded Contracts and Leases ................................................................ Section 1.5(d)
Related Person .............................................................................................................. Section 12.1
Reserve Amount.................................................................................................... Section 9.2(b)(iii)



                                                                      50
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             66 50
                                                of 99
                                                   of 80
Retained Litigation........................................................................................................ Section 12.1
ROC ................................................................................................................................... Preamble
Sale Hearing ................................................................................................................ Section 1.5(a)
Sale Order ............................................................................................................................ Recitals
Seller .................................................................................................................................. Preamble
Seller’s Knowledge ....................................................................................................... Section 12.1
Software ........................................................................................................................ Section 12.1
State of Alabama Project Development Liabilities ....................................................... Section 12.1
Subsidiary(ies) .............................................................................................................. Section 12.1
Tax Return .................................................................................................................... Section 12.1
Taxes ............................................................................................................................. Section 12.1
Transaction Taxes ........................................................................................................... Section 8.1
Transferred Employees ................................................................................................... Section 7.1
WARN Act.................................................................................................................. Section 7.4(a)
Warranty Termination Date ...................................................................................... Section 10.1(b)




                                          [Signatures are on the following pages.]




                                                                       51
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             67 51
                                                of 99
                                                   of 80
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             68 52
                                                of 99
                                                   of 80
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             69 53
                                                of 99
                                                   of 80
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             70 54
                                                of 99
                                                   of 80
                                        EXHIBIT 1

                       (See attached copy of Bidding Procedures Order)




                                      S-1
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             71 55
                                                of 99
                                                   of 80
                                        EXHIBIT 2

                     (See attached form of Trademark License Agreement)




                                      S-2
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             72 56
                                                of 99
                                                   of 80
                                                                 EXECUTION




                            DISCLOSURE SCHEDULES

                                         to

                           AMENDED AND RESTATED

                         ASSET PURCHASE AGREEMENT

                                   by and among

                            ROUNDHILL GROUP, LLC

                                        and

                     REMINGTON OUTDOOR COMPANY, INC.

                                        and

      EACH OF THE SUBSIDIARIES OF REMINGTON OUTDOOR COMPANY, INC.

                            Dated as of October __, 2020




Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             73 57
                                                of 99
                                                   of 80
        These Disclosure Schedules (these “Schedules” and each a “Schedule”) are furnished pursuant to
the Amended and Restated Asset Purchase Agreement (the “Agreement”), dated as of October __, 2020,
by and among Remington Outdoor Company, Inc., a Delaware corporation and debtor-in-possession
(“ROC”), each of the subsidiaries of ROC set forth on the signature pages to the Agreement (collectively
with ROC, “Seller”), and Roundhill Group, LLC (“Buyer”). All capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Agreement, unless the context otherwise requires.

         These Schedules are hereby incorporated in and made a part of the Agreement as if set forth in full
therein and are an integral part of the Agreement. The information contained in these Schedules is disclosed
solely for purposes of the Agreement, and no information contained herein shall be deemed to be an
admission by any party to the Agreement to any third party of any matter whatsoever (including any
violation of law or breach of contract). These Schedules and the information and disclosures contained
herein are intended only to qualify and limit the representations, warranties or covenants of the Seller
contained in the Agreement and shall not be deemed to expand in any way the scope or effect of any of
such representations, warranties or covenants. In disclosing the information in these Schedules, Seller does
not waive any attorney-client privilege associated with such information or any protection afforded by the
work-product doctrine with respect to any of the matters disclosed or discussed herein. The disclosures in
these Schedules are to be taken as relating to the representations and warranties as a whole, notwithstanding
the fact that these Schedules are arranged by sections corresponding to the sections in the Agreement, or
that a particular section of the Agreement makes reference to a specific section of the Schedules, and
notwithstanding that a particular representation and warranty may not make a reference to the Schedules.
Disclosure of an item on one Schedule shall be deemed disclosure on all other Schedules.

         Neither the specification of any dollar amount in any representation or warranty nor the disclosure
of a document or information in these Schedules is intended, or shall be construed or offered in any dispute
between the parties to the Agreement as evidence of, the materiality of such dollar amount, document or
information, nor does it establish any standard of materiality upon which to judge the inclusion or omission
of any similar documents or information in such Schedule or any other Schedule. The headings and
descriptions of the disclosures herein are for convenience of reference only and are not intended and do not
alter the meaning of any provision of the Agreement or these Schedules.




                                                     2
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             74 58
                                                of 99
                                                   of 80
                                 Schedule 1.1(i)
                            Assumed Business Contracts

   None.




                                        3

Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             75 59
                                                of 99
                                                   of 80
                                 Schedule 1.1(k)
                           Assumed Outbound IP Licenses

   1. None




                                        4


Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             76 60
                                                of 99
                                                   of 80
                                 Schedule 1.2(q)
                                 Excluded Assets

1. None.




                                       5


Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             77 61
                                                of 99
                                                   of 80
                                  Schedule 1.3(b)
                                Assumed Liabilities

   1. None




                                        6

Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             78 62
                                                of 99
                                                   of 80
                                  Schedule 1.4(n)
                                Excluded Liabilities

   1. None




                                         7


Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             79 63
                                                of 99
                                                   of 80
                                  Schedule 1.5(a)
                              Estimated Cure Amount

    None




                                       8

Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             80 64
                                                of 99
                                                   of 80
                                          Schedule 4.1(g)
                                        Compliance with Law

1. Administrative Order on Consent, issued by the Missouri Department of Natural Resources to
   Remington Arms Company, LLC, No. 14-HW-E005 with regard to hazardous materials handling,
   storage and disposal.
2. In March 2020, the Company received a pre-litigation settlement offer from Trex Properties LLC
   concerning the Detrex Corporation facility located in Charlotte, NC. The offer names Para USA LLC
   (a Company subsidiary) is a potentially responsible party pursuant to the Comprehensive
   Environmental Response, Compensation, and Liability Act (CERCLA) for alleged transport or disposal
   of hazardous materials at the Detrex facility. The offer demanded a $12,000 payment to release all
   CERCLA, state and natural resource damage claims. Because the Company could not confirm that
   Para USA LLC actually deposited waste at the Trex facility, it did not accept the offer; however, the
   Company cannot rule out potential liability as a potentially responsible party.
3. Citation and Notification of Penalty regarding inspection number 1350744 issued by the U.S.
   Department of Labor, Occupational Safety and Health Administration, dated March 26, 2019 (Ilion,
   NY).
4. Citation and Notification of Penalty regarding inspection number 1353904 issued by the U.S.
   Department of Labor, Occupational Safety and Health Administration, dated March 26, 2019 (Ilion,
   NY).
5. Citation and Notification of Penalty regarding inspection number 1130012 issued by the U.S.
   Department of Labor, Occupational Safety and Health Administration, dated June 8, 2016 (Lexington,
   MO).
6. Citation and Notification of Penalty regarding inspection number 314352477 issued by the U.S.
   Department of Labor, Occupational Safety and Health Administration, dated November 4, 2011 (Ilion,
   NY).
7. Citation and Notification of Penalty regarding inspection number 315538082 issued by the U.S.
   Department of Labor, Occupational Safety and Health Administration, dated August 31, 2011
   (Lexington, MO).
8. Notice of Alleged Safety or Health Hazards issued by the U.S. Department of Labor, Occupational
   Safety and Health Administration, regarding Complaint Number 850727 (Lexington, MO).




                                                   9
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             81 65
                                                of 99
                                                   of 80
                                           Schedule 4.1(h)
                                             Contracts

1. Seller received in August 2020 a proposed Settlement Agreement from the International Union, United
   Mine Workers of America regarding Grievance Nos. 32-2020 and 33-2020, alleging certain violations
   of the CBA.




                                                 10
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             82 66
                                                of 99
                                                   of 80
                                                                                                                                                             Schedule 4.1(i)




Case
                                                                                                                                                           Material Permits

                                                                                   a. Special Tax Stamps and Federal Firearms Licenses

                                                                                               Site                   Type of License/Permit          License/Permit #                   Regulator (Agency)                          Name of Permittee(s)

                                                                                                                2021 Special Tax Stamp                                       U.S. Dept. of Justice, Bureau of Alcohol,




Case20-81688-CRJ11
                                                                                            Ilion, NY                                                                                                                         Remington Arms Company LLC
                                                                                                                                                                             Tobacco, Firearms and Explosives




     21-80033-CRJ Doc
                                                                                                                2021 Special Tax Stamp                                       U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                          Huntsville, AL                                                                                                                      Remington Arms Company LLC




                   Doc
                                                                                                                                                                             Tobacco, Firearms and Explosives

                                                                                                                2021 Special Tax Stamp                                       U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                           Sturgis, SD                                                                                                                        Remington Arms Company LLC
                                                                                                                                                                             Tobacco, Firearms and Explosives




                      1 983-1
                      Exhibits
                                                                                                                                                                             U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                                                Federal Firearms License          1-62-105-07-0A-07514                                                        Stormlake/Remington Arms
                                                                                         Lenoir City, TN                                                                     Tobacco, Firearms and Explosives




                        Document
                          Filed 03/05/21
                                                                                   b. Import/Export




                               to OrderPage
                                                                                          Business Area                 Type of License/Permit          License/Permit #                   Regulator (Agency)                        Name of Permittee(s)




                                          Page
                                 Filed 10/13/20
                                             83 67
                                                                                                                                                                               U.S. Dept. of State, Office of Defense Trade




                                           Entered
                                                                                                                 ITAR Registration                  M23608                                                                    Remington Arms Company, LLC
                                                                                      Ammunition and Firearms                                                                  Controls Compliance




                                                of 99
                                                                                      Ammunition and Firearms    Export License                                                                                               Remington Outdoor Company, Inc.




                                                   of 80
                                                  Entered
                                                                                                                                                    050553995 (DA-0520-15)     U.S. Dept. of State
                                                                                                                 (Borchers, S.A. Warehouse                                                                                    Remington Arms Company, LLC




                                                    03/05/21
                                                                                                                 Distribution Agreement)


                                                                                      Ammunition and Firearms    Export License




                                                          10/13/20
                                                                                                                                                    050672664 (DA-1349-18)     U.S. Dept. of State                            Remington Arms Company, LLC
                                                                                                                 (Helmut Hofmann GMBH Warehouse




                                                             15:49:37
                                                                                                                 Distribution Agreement)




                                                                   10:35:35
                                                                                      Ammunition and Firearms    Export License
                                                                                                                                                                                                                              Remington Outdoor Company, Inc.
                                                                                                                                                                               U.S. Dept. of State
                                                                                                                                                    050614380 (DA-2227-16)
                                                                                                                 (Jaguar Gruppen A/S Warehouse
                                                                                                                                                                                                                              Remington Arms Company, LLC
                                                                                                                 Distribution Agreement)




                                                                       Desc Main
                                                                            Desc
                                                                                                                                                                    11
                                                                                   Ammunition and Firearms   Export License
                                                                                                                                                                                                                           Remington Outdoor Company, Inc.




Case
                                                                                                                                                      050583291 (DA-0001-16)   U.S. Dept. of State
                                                                                                             (Midarms, SPRL Warehouse
                                                                                                                                                                                                                           Remington Arms Company, LLC
                                                                                                             Distribution Agreement)


                                                                                   Ammunition and Firearms   Export License
                                                                                                                                                      050698288 (DA-0788-19)   U.S. Dept. of State                         Remington Arms Company, LLC
                                                                                                             (Norma Precision AB Warehouse
                                                                                                             Distribution Agreement)




Case20-81688-CRJ11
                                                                                   Ammunition and Firearms   Export License                                                                                                Remington Outdoor Company, Inc.
                                                                                                                                                      050569321 (DA-1597-15)   U.S. Dept. of State




     21-80033-CRJ Doc
                                                                                                             (Raytrade Pty Ltd. Warehouse                                                                                  Remington Arms Company, LLC




                   Doc
                                                                                                             Distribution Agreement)


                                                                                   Ammunition and Firearms   Export License




                      1 983-1
                      Exhibits
                                                                                                                                                      050672127 (DA-1340-18)   U.S. Dept. of State                         Remington Arms Company, LLC
                                                                                                             (Raytrade UK Limited Warehouse
                                                                                                             Distribution Agreement)




                        Document
                                                                                   Ammunition and Firearms   Export License




                          Filed 03/05/21
                                                                                                                                                                                                                           Remington Outdoor Company, Inc.
                                                                                                                                                      050515421 (DA-1428-14)   U.S. Dept. of State
                                                                                                             (Sako Ltd. Warehouse Distribution




                               to OrderPage
                                                                                                                                                                                                                           Barnes Bullets, LLC
                                                                                                             Agreement)




                                          Page
                                 Filed 10/13/20
                                             84 68
                                                                                                             Export License




                                           Entered
                                                                                                                                                                                                                           Remington Outdoor Company, Inc.
                                                                                   Ammunition and Firearms




                                                of 99
                                                                                                                                                      050627594 (DA-0635-17)   U.S. Dept. of State
                                                                                                             (Skenco Europe, Kft. Warehouse
                                                                                                                                                                                                                           Remington Arms Company, LLC




                                                   of 80
                                                                                                             Distribution Agreement)




                                                  Entered
                                                    03/05/21
                                                                                                             Application and Permit for Importation
                                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                          Firearms           of Firearms, Ammunition and              202001414                                                            Remington Arms Company LLC
                                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                                             Implements of War




                                                          10/13/20
                                                             15:49:37
                                                                                                             Application and Permit for Importation
                                                                                          Firearms           of Firearms, Ammunition and              202001470                U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                                                                                                                                                           Remington Arms Company LLC
                                                                                                             Implements of War                                                 Tobacco, Firearms and Explosives




                                                                   10:35:35
                                                                                                             Application and Permit for Importation                            U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                                                                                      202001473                                                            Remington Arms Company LLC
                                                                                          Firearms           of Firearms, Ammunition and                                       Tobacco, Firearms and Explosives
                                                                                                             Implements of War




                                                                       Desc Main
                                                                            Desc
                                                                                                                                                                     12
                                                                                              Application and Permit for Importation
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,




Case
                                                                                   Firearms   of Firearms, Ammunition and              202001512                                                           Remington Arms Company LLC
                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                              Implements of War


                                                                                              Application and Permit for Importation
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                   Firearms   of Firearms, Ammunition and              202001516                                                           Remington Arms Company LLC
                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                              Implements of War


                                                                                              Application and Permit for Importation
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,




Case20-81688-CRJ11
                                                                                   Firearms   of Firearms, Ammunition and              202002302                                                           Remington Arms Company LLC
                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                              Implements of War




     21-80033-CRJ Doc
                   Doc
                                                                                              Application and Permit for Importation
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                   Firearms   of Firearms, Ammunition and              202002684                                                           Remington Arms Company LLC
                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                              Implements of War




                      1 983-1
                      Exhibits
                                                                                              Application and Permit for Importation
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                   Firearms   of Firearms, Ammunition and              202003611                                                           Remington Arms Company LLC




                        Document
                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                              Implements of War




                          Filed 03/05/21
                                                                                              Application and Permit for Importation
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                   Firearms   of Firearms, Ammunition and              202004581                                                           Remington Arms Company LLC




                               to OrderPage
                                                                                                                                                               Tobacco, Firearms and Explosives
                                                                                              Implements of War




                                          Page
                                 Filed 10/13/20
                                             85 69
                                                                                              Application and Permit for Importation




                                           Entered
                                                                                                                                                               U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                   Firearms   of Firearms, Ammunition and              202005830




                                                of 99
                                                                                                                                                               Tobacco, Firearms and                       Remington Arms Company LLC
                                                                                              Implements of War                        (application pending)
                                                                                                                                                               Explosives




                                                   of 80
                                                  Entered
                                                    03/05/21
                                                                                              Application and Permit for Importation                           U.S. Dept. of Justice, Bureau of Alcohol,
                                                                                              of Firearms, Ammunition and              202006481               Tobacco, Firearms and
                                                                                   Firearms                                                                                                                Remington Arms Company LLC
                                                                                              Implements of War                        (application pending)   Explosives




                                                          10/13/20
                                                             15:49:37
                                                                                   Firearms   Export License                           050715420               U.S. Dept. of State                         Remington Arms Company, LLC




                                                                   10:35:35
                                                                                   Firearms   Export License                           050710057               U.S. Dept of State                          Remington Arms Company, LLC




                                                                       Desc Main
                                                                            Desc
                                                                                                                                                         13
                                                                                                                                        Schedule 4.1(j)




Case
                                                                                                                                 Acquired Intellectual Property


                                                                                   (1) TRADEMARKS

                                                                                     Country                     Trademark                              Registration   Owner
                                                                                                                                                        Number
                                                                                     United States of America    Design Only (Bull's Eye Design)        1,624,731      Remington Arms Company, LLC




Case20-81688-CRJ11
                                                                                     United States of America    TAMER                                  1,842,873      Remington Arms Company, LLC
                                                                                     United States of America    ULTIMATE MUZZLE-LOADER                 3,195,936      Remington Arms Company, LLC




     21-80033-CRJ Doc
                                                                                     United States of America    VETERAN                                4,576,469      Remington Arms Company, LLC




                   Doc
                                                                                     Mexico                      VETERAN                                1368618        Remington Arms Company, LLC
                                                                                     European Union (Community   VETERAN                                11606399       Remington Arms Company, LLC
                                                                                     United States of America    EXPRESS BIT                            4,611,225      RA Brands, L.L.C.




                      1 983-1
                      Exhibits
                                                                                     United States of America    FIELDMASTER                            346,422        RA Brands, L.L.C.
                                                                                     United States of America    FIELDMASTER                            2,843,452      RA Brands, L.L.C.




                        Document
                                                                                     United States of America    LDA                                    2,329,006      RA Brands, L.L.C.
                                                                                     United States of America    MODEL 700                              4,531,854      RA Brands, L.L.C.
                                                                                     United States of America    MODEL 870                              4,531,855      RA Brands, L.L.C.




                          Filed 03/05/21
                                                                                     United States of America    MSR                                    4,026,621      RA Brands, L.L.C.




                               to OrderPage
                                                                                     United States of America    NESIKA                                 4,756,634      RA Brands, L.L.C.




                                          Page
                                 Filed 10/13/20
                                                                                     United States of America    P & Design                             1,882,081      RA Brands, L.L.C.
                                                                                     United States of America    PARA                                   2,716,330      RA Brands, L.L.C.




                                             86 70
                                           Entered
                                                                                     United States of America    RANGEMASTER                            336,055        RA Brands, L.L.C.




                                                of 99
                                                                                     United States of America    SPEEDMASTER                            336,054        RA Brands, L.L.C.




                                                   of 80
                                                                                     United States of America    SPORTSMAN                              3,998,213      RA Brands, L.L.C.




                                                  Entered
                                                                                     United States of America    SPORTSMAN (Stylized)                   279,904        RA Brands, L.L.C.




                                                    03/05/21
                                                                                     United States of America    SUPER CELL                             4,364,262      RA Brands, L.L.C.
                                                                                     United States of America    SUPER MAG                              3,924,798      RA Brands, L.L.C.
                                                                                     United States of America    SUPER SLUG                             3,687,791      RA Brands, L.L.C.




                                                          10/13/20
                                                                                     United States of America    SUPER SLUG (Stylized)                  3,684,692      RA Brands, L.L.C.




                                                             15:49:37
                                                                                     United States of America    TRINYTE                                3,644,916      RA Brands, L.L.C.
                                                                                     United States of America    V3                                     5,301,793      RA Brands, L.L.C.
                                                                                     United States of America    VERSA MAX                              4,029,749      RA Brands, L.L.C.




                                                                   10:35:35
                                                                                     United States of America    VERSAMAX                               3,935,038      RA Brands, L.L.C.
                                                                                     United States of America    VERSAPORT                              4,007,056      RA Brands, L.L.C.
                                                                                     United States of America    WINGMASTER (Stylized)                  541,094        RA Brands, L.L.C.




                                                                       Desc Main
                                                                            Desc
                                                                                                                                                   14
                                                                                           United States of America          WOOD TECH                         4,602,778   RA Brands, L.L.C.




Case
                                                                                           United States of America          X-MARK PRO                        3,540,721   RA Brands, L.L.C.
                                                                                           Canada                            HANDI GRIP                        TMA867719   Remington Arms Company, LLC
                                                                                           Canada                            ARMORLOKT                         TMA805337   RA Brands, L.L.C.
                                                                                           Canada                            ERPC                              TMA814526   RA Brands, L.L.C.
                                                                                           Canada                            NESIKA                            TMA957938   RA Brands, L.L.C.
                                                                                           Canada                            SHOOT LIKE A GIRL...IF YOU CAN!   TMA784901   RA Brands, L.L.C.
                                                                                           Canada                            SUPER CELL                        TMA899946   RA Brands, L.L.C.
                                                                                           Canada                            TRINYTE                           TMA791056   RA Brands, L.L.C.




Case20-81688-CRJ11
                                                                                           Canada                            VERSAMAX                          TMA834026   RA Brands, L.L.C.
                                                                                           Canada                            VERSAPORT                         TMA826341   RA Brands, L.L.C.




     21-80033-CRJ Doc
                                                                                           Canada                            WOODSMASTER                       TMA774728   RA Brands, L.L.C.




                   Doc
                                                                                      (2) PATENTS




                      1 983-1
                      Exhibits
                                                                                   Owner                              Patent         Description
                                                                                                                      Number




                        Document
                                                                                   Remington Arms Company, LLC        6,761,101      FIREARMS RECEIVER BLOCK AND METHOD OF USING SAME
                                                                                   Remington Arms Company, LLC        6,283,006      DOUBLE ACTION PISTOL




                          Filed 03/05/21
                                                                                   Remington Arms Company, LLC        D580,007       RIFLE RECEIVER TRIGGER GASKET
                                                                                   Remington Arms Company, LLC        D595,385       RIFLE RECEIVER TRIGGER GASKET




                               to OrderPage
                                                                                   Remington Arms Company, LLC        7,810,271      MODULAR RIFLE SYSTEMS AND METHODS




                                          Page
                                 Filed 10/13/20
                                                                                   RA Brands LLC                      6,256,918      FIRING PIN LOCKING ASSEMBLY FOR A SEMI-AUTOMATIC HANDGUN




                                             87 71
                                           Entered
                                                                                   RA Brands LLC                      6,341,442      DOUBLE ACTION PISTOL




                                                of 99
                                                                                   RA Brands LLC                      6,381,892      DOUBLE ACTION PISTOL




                                                   of 80
                                                                                   RA Brands LLC                      6,415,702      DOUBLE ACTION SEMI-AUTOMATIC HANDGUN




                                                  Entered
                                                                                   RA Brands LLC                      6,557,288      COMPACT GOVERNMENT MODEL HANDGUN




                                                    03/05/21
                                                                                   RA Brands LLC                      D 562,931      HANDGUN GRIP
                                                                                   RA Brands LLC                      7,530,191      SEMI-AUTOMATIC HANDGUN, MAGAZINE, AND FOLLOWER
                                                                                   RA Brands LLC                      6,293,040      INTERCHANGEABLE WEAPON RECEIVER FOR ALTERNATE AMMUNITION




                                                          10/13/20
                                                                                   RA Brands LLC                      9,057,574      THUMB SAFETY FOR MODEL 1911 HANDGUN




                                                             15:49:37
                                                                                   RA Brands LLC                      5,706,598      MUZZLE LOADING GUN AND ADAPTOR
                                                                                   RA Brands LLC                      9,921,019      GAS VENT FOR FIREARM




                                                                   10:35:35
                                                                                   RA Brands LLC                      10,151,546     SHOTGUN WITH MAGAZINE LOADING SYSTEM
                                                                                   RA Brands LLC                      10,228,202     MAGAZINE WITH SPACERS FOR ACCOMMODATING MULTIPLE CALIBER AND/OR
                                                                                                                                     LENGTH ROUNDS




                                                                       Desc Main
                                                                            Desc
                                                                                                                                                        15
                                                                                   RA Brands LLC    10,281,233   RECOIL REDUCER




Case
                                                                                   RA Brands, LLC   5,806,226    BOLT ASSEMBLY FOR ELECTRONIC FIREARM (RA-0281)
                                                                                   RA Brands, LLC   5,987,798    BOLT ASSEMBLY FOR ELECTRONIC FIREARM (RA-0281A)
                                                                                   RA Brands, LLC   6,668,700    ACTUATOR ASSEMBLY
                                                                                   RA Brands, LLC   6,651,542    ACTUATOR ASSEMBLY
                                                                                   RA Brands, LLC   7,131,366    ACTUATOR ASSEMBLY
                                                                                   RA Brands, LLC   5,755,056    ELECTRONIC FIREARM AND PROCESS FOR CONTROLLING AN ELECTRONIC FIREARM
                                                                                   RA Brands, LLC   RE38,794     ELECTRONIC FIREARM AND PROCESS FOR CONTROLLING AN ELECTRONIC FIREARM
                                                                                   RA Brands, LLC   6,785,996    FIREARM ORIENTATION AND DROP SENSOR SYSTEM




Case20-81688-CRJ11
                                                                                   RA Brands, LLC   7,188,444    FIREARM ORIENTATION AND DROP SENSOR SYSTEM




     21-80033-CRJ Doc
                                                                                   RA Brands, LLC   5,799,433    ROUND SENSING MECHANISM




                   Doc
                                                                                   RA Brands, LLC   6,240,670    LOCKING MECHANISM FOR FIREARMS
                                                                                   RA Brands, LLC   6,256,917    LOCKABLE SAFETY FOR FIREARMS
                                                                                   RA Brands, LLC   6,052,935    SHOTGUN CHOKE TUBE




                      1 983-1
                      Exhibits
                                                                                   RA Brands, LLC   6,256,921    ONE-PIECE SYNTHETIC UNDERCARRIAGE
                                                                                   RA Brands, LLC   6,427,372    ONE-PIECE SYNTHETIC UNDERCARRIAGE




                        Document
                                                                                   RA Brands, LLC   6,189,431    SMALL CALIBER GUN BARREL
                                                                                   RA Brands, LLC   5,551,180    FIREARM BOLT LOCK MECHANISM




                          Filed 03/05/21
                                                                                   RA Brands, LLC   5,664,355    DETACHABLE AMMUNITION MAGAZINE




                               to OrderPage
                                                                                   RA Brands, LLC   5,718,074    TRIGGER ASSEMBLY




                                          Page
                                                                                   RA Brands, LLC   5,606,817    MUZZLE-LOADING FIREARMS




                                 Filed 10/13/20
                                                                                   RA Brands, LLC   5,718,073    MUZZLE LOADING RIFLE




                                             88 72
                                           Entered
                                                                                   RA Brands, LLC   5,907,919    BARREL AND RECEIVER ASSEMBLY




                                                of 99
                                                                                   RA Brands, LLC   5,755,052    MAGAZINE FOR RIMMED AMMUNITION




                                                   of 80
                                                                                   RA Brands, LLC   5,918,401    BOLT ASSEMBLY COMPRISING EJECTION PORT COVER




                                                  Entered
                                                                                   RA Brands, LLC   6,612,062    CARRIER LOCKING DEVICE




                                                    03/05/21
                                                                                   RA Brands, LLC   6,742,298    CARRIER LOCKING DEVICE
                                                                                   RA Brands, LLC   5,872,323    GAS OPERATED FIREARM PISTON/PISTON SEAL ASSEMBLY
                                                                                   RA Brands, LLC   6,305,115    GEL RECOIL PAD




                                                          10/13/20
                                                                                   RA Brands, LLC   7,814,695    COMPOSITE RECEIVER FOR FIREARMS




                                                             15:49:37
                                                                                   RA Brands, LLC   7,219,461    BOLT ASSEMBLY WITH LOCKING SYSTEM
                                                                                   RA Brands, LLC   7,775,149    ACTION RATE CONTROL SYSTEM




                                                                   10:35:35
                                                                                   RA Brands, LLC   7,181,880    ROLLER SEAR/HAMMER INTERFACE FOR FIREARMS
                                                                                   RA Brands, LLC   7,866,079    MODULAR BARREL ASSEMBLY
                                                                                   RA Brands, LLC   7,059,078    PROCESS FOR IMPRINTING A COMPOSITE VENTILATED RIB




                                                                       Desc Main
                                                                            Desc
                                                                                                                                16
                                                                                   RA Brands, LLC               7,334,364    PROCESS FOR IMPRINTING A COMPOSITE VENTILATED RIB




Case
                                                                                   RA Brands, LLC               7,143,537    FIRING PIN ASSEMBLY
                                                                                   RA Brands, LLC               7,516,570    FIRING PIN ASSEMBLY
                                                                                   RA Brands, LLC               7,047,685    FIRE CONTROL ADJUSTMENT SYSTEM
                                                                                   RA Brands, LLC               7,162,823    FIREARM STOCK CONNECTOR
                                                                                   RA Brands, LLC               7,533,598    SHELL STRIPPER ASSEMBLY
                                                                                   RA Brands, LLC               8,112,930    FIREARM WITH ENHANCED CORROSION AND WEAR RESISTANCE PROPERTIES
                                                                                   RA Brands, LLC               8,065,949    GAS-OPERATED FIREARM
                                                                                   RA Brands, LLC               7,941,955    PIVOTING, NON-DETACHABLE MAGAZINE




Case20-81688-CRJ11
                                                                                   RA Brands, LLC               7,946,214    GAS SYSTEM FOR FIREARMS




     21-80033-CRJ Doc
                                                                                   RA Brands, LLC               8,109,194    CLAMPED GAS BLOCK FOR BARREL




                   Doc
                                                                                   RA Brands, LLC               8,109,025    TRIGGER ENGAGEMENT LINK FOR FIREARM
                                                                                   RA Brands, LLC               D598,516     BARREL
                                                                                   RA Brands, LLC               8,061,260    GAS PLUG RETENTION AND REMOVAL DEVICE




                      1 983-1
                      Exhibits
                                                                                   RA Brands, LLC               7,107,715    BOLT ASSEMBLY WITH LOCKING SYSTEM
                                                                                   RA Brands, LLC               13/348,349   FIREARM WITH ENHANCED CORROSION AND WEAR RESISTANCE PROPERTIES




                        Document
                                                                                   Remington Arms Company LLC    8,522,465   MODULAR FIREARM SYSTEM
                                                                                   RA Brands, LLC                D661364     GAS BLOCK




                          Filed 03/05/21
                                                                                   RA Brands LLC                9,239,203    MODULAR FIREARM SYSTEM




                               to OrderPage
                                                                                   RA Brands, LLC                8,539,708   BARREL MOUNTING AND RETENTION MECHANISM




                                          Page
                                                                                   RA Brands, LLC                8,418,393   MAGAZINE CAP RETENTION SYSTEM




                                 Filed 10/13/20
                                                                                   RA Brands, LLC                D685873     RECOIL REDUCER




                                             89 73
                                           Entered
                                                                                   RA Brands, LLC                8,733,009   MAGAZINE CUTOFF




                                                of 99
                                                                                   RA Brands, LLC                8,250,964   GAS SYSTEM FOR FIREARMS




                                                   of 80
                                                                                   RA Brands, LLC                8,726,557   HAND GUARD ATTACHMENT SYSTEM FOR FIREARMS




                                                  Entered
                                                                                   RA Brands LLC                6,070,512    HANDGUN AND METHOD OF OPERATING HANDGUN




                                                    03/05/21
                                                                                   RA Brands LLC                6,385,887    MUZZLE LOADING FIREARM AND ADAPTOR
                                                                                   RA Brands LLC                7,322,143    SEMIAUTOMATIC HANDGUN
                                                                                   RA Brands LLC                7,587,851    RECEIVER GASKET




                                                          10/13/20
                                                                                   Remington Arms Company LLC   8,429,844    MODULAR FIREARM STOCK SYSTEM




                                                             15:49:37
                                                                                   RA Brands LLC                8,443,712    GAS-OPERATED FIREARM
                                                                                   RA Brands LLC                8,782,943    QUICK DETACH BARREL MOUNTING SYSTEM




                                                                   10:35:35
                                                                                   RA Brands LLC                8,800,422    BOLT ASSEMBLY FOR FIREARMS
                                                                                   RA Brands LLC                8,844,185    BUTTSTOCK ASSEMBLY
                                                                                   RA Brands LLC                8,850,735    UPPER RECEIVER AND HAND GUARD WITH CABLE ROUTING GUIDE




                                                                       Desc Main
                                                                            Desc
                                                                                                                                            17
                                                                                   RA Brands LLC   8,887,426    ELASTOMERIC EXTRACTOR MEMBER




Case
                                                                                   RA Brands LLC   8,887,616    AUTO REGULATING GAS SYSTEM FOR SUPRESSED WEAPONS
                                                                                   RA Brands LLC   8,931,137    BUSHING FOR A FIREARM GRIP SCREW
                                                                                   RA Brands LLC   8,950,313    SELF REGULATING GAS SYSTEM FOR SUPPRESSED WEAPONS
                                                                                   RA Brands LLC   9,057,572    FIREARM EXTRACTION SYSTEM
                                                                                   RA Brands LLC   9,097,475    GAS-OPERATED FIREARM WITH PRESSURE COMPENSATING GAS PISTON
                                                                                   RA Brands LLC   9,212,856    GAS CUT-OFF SYSTEM FOR FIREARMS
                                                                                   RA Brands LLC   9,234,717    QUICK DETACH BARREL MOUNTING SYSTEM
                                                                                   RA Brands LLC   9,328,981    SELF REGULATING GAS SYSTEM FOR SUPPRESSED WEAPONS




Case20-81688-CRJ11
                                                                                   RA Brands LLC   9,347,719    REPLACEABLE FEED RAMP




     21-80033-CRJ Doc
                                                                                   RA Brands LLC   9,383,149    GAS-OPERATED FIREARM WITH PRESSURE COMPENSATING GAS PISTON




                   Doc
                                                                                   RA Brands LLC   9,383,154    GAS VENT FOR FIREARM
                                                                                   RA Brands LLC   9,410,764    BUTTSTOCK ASSEMBLY
                                                                                   RA Brands LLC   9,417,019    FIRE CONTROL FOR AUTO-LOADING SHOTGUN




                      1 983-1
                      Exhibits
                                                                                   RA Brands LLC   9,464,865    HAND GUARD INSTALLATION MECHANISM
                                                                                   RA Brands LLC                METHOD AND MECHANISM FOR AUTOMATIC REGULATION OF GAS FLOW WHEN




                        Document
                                                                                                   9,500,423
                                                                                                                MOUNTING A SUPPRESSOR TO A FIREARM
                                                                                   RA Brands LLC   9,562,730    REPLACEABLE FEED RAMP




                          Filed 03/05/21
                                                                                   RA Brands LLC   9,816,768    GAS-OPERATED FIREARM WITH PRESSURE COMPENSATING GAS PISTON




                               to OrderPage
                                                                                   RA Brands LLC   D,702,792    FIREARM
                                                                                   RA Brands LLC   D,702,793    FIREARM




                                          Page
                                 Filed 10/13/20
                                                                                   RA Brands LLC   D704294      BUTTSTOCK




                                             90 74
                                           Entered
                                                                                   RA Brands LLC   D716403      FIREARM STOCK




                                                of 99
                                                                                   RA Brands LLC   D741,978     PORTION OF A FIREARM HANDGUARD




                                                   of 80
                                                                                   RA Brands LLC   15/816,085   GAS OPERATING SYSTEM WITH EXHAUST SYSTEM




                                                  Entered
                                                                                   RA Brands LLC   15/233,477   FIRE CONTROL FOR AUTO-LOADING SHOTGUN




                                                    03/05/21
                                                                                   RA Brands LLC   62/845,579   FIRE CONTROL SYSTEM FOR FIREARMS
                                                                                   RA Brands LLC   62/849,551   HINGE ASSEMBLY FOR A MOVEABLE FIREARM BUTTSTOCK
                                                                                   RA Brands LLC   16/040,112   SHOTGUN WITH MAGAZINE LOADING SYSTEM




                                                          10/13/20
                                                                                   RA Brands LLC   16/141,543   MOUNTING AND ATTACHMENT ASSEMBLY FOR FIREARM MUZZLE ACCESSORIES




                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                                                                                                                              18
                                                                                   (3) COPYRIGHTS




Case
                                                                                   UNITED STATES COPYRIGHTS

                                                                                   (1) Remington Arms Distribution Company, LLC: None


                                                                                   (2) Remington Arms Company, LLC:




Case20-81688-CRJ11
                                                                                       Reg. No.          Published          Registered                 Description




     21-80033-CRJ Doc
                   Doc
                                                                                   TX-5-852-739      May 20, 2002        August 1, 2002   The Remington Guide to Shotgun Basics.
                                                                                   VA-1-167-453      July 1, 2001        June 11, 2002    Remington Artwork (3 CD-ROMs)




                      1 983-1
                      Exhibits
                        Document
                                                                                   (3) RA Brands, L.L.C.




                          Filed 03/05/21
                                                                                        Reg. No.           Published         Registered                Description




                               to OrderPage
                                                                                   GP99,836          April 11, 1975      July 11, 1975    “PETERS BLUE BELT AWARD BELT




                                          Page
                                 Filed 10/13/20
                                                                                                                                          BUCKLE”




                                             91 75
                                           Entered
                                                                                   GP99,826          February 24, 1975   July 10, 1975    “PETERS LONG RUN AWARD BELT




                                                of 99
                                                                                                                                          BUCKLE”




                                                   of 80
                                                  Entered
                                                                                   GP99,827          February 24, 1975   July 10, 1975    “PETERS HIGH GUN TROPHY BELT




                                                    03/05/21
                                                                                                                                          BUCKLE”
                                                                                   GP99,828          June 25, 1975       July 10, 1975    “PETERS GOLDEN DUCK BELT
                                                                                                                                          BUCKLE”




                                                          10/13/20
                                                             15:49:37
                                                                                   TX-4-508-826      December 1, 1996    April 8, 1997    Remington Arms Company, Inc.: a Vision
                                                                                                                                          for American Industrial Enterprise”




                                                                   10:35:35
                                                                                   GP95,854          August 16, 1974     September 10, 1974 “REMINGTON'S BELT BUCKLE FOR
                                                                                                                                            75TH ANNIVERSARY OF GRAND
                                                                                                                                            AMERICAN HANDICAP”




                                                                       Desc Main
                                                                            Desc
                                                                                                                                                  19
                                                                                        Reg. No.           Published        Registered                     Description




Case
                                                                                   AA186,575                           August 3, 1979        “ILLUSTRATED SKEET
                                                                                                                                             FUNDAMENTALS”
                                                                                   A215,733                                                  “THE MANUAL OF SPORTING
                                                                                                                                             AMMUNITION”
                                                                                   A249,243                                                  “REMINGTON ARMS IN AMERICAN




Case20-81688-CRJ11
                                                                                                                                             HISTORY”
                                                                                   A369,076           April 20, 1972   September 20, 1972 “OUTDOOR TIPS”




     21-80033-CRJ Doc
                   Doc
                                                                                   A461,872           April 20, 1973   June 8, 1973          “REMINGTON ARMS IN AMERICAN
                                                                                                                                             HISTORY”




                      1 983-1
                      Exhibits
                                                                                   CANADIAN COPYRIGHTS AND INDUSTRIAL DESIGNS




                        Document
                          Filed 03/05/21
                                                                                   (1) Remington Arms Distribution Company, LLC: None




                               to OrderPage
                                          Page
                                 Filed 10/13/20
                                                                                   (2) Remington Arms Company, LLC: None




                                             92 76
                                           Entered
                                                of 99
                                                                                   (3) RA Brands, L.L.C.




                                                   of 80
                                                  Entered
                                                                                   Industrial Designs :




                                                    03/05/21
                                                                                     Country             Title         Serial No.                         Owner




                                                          10/13/20
                                                                                    Canada         BUTTSTOCK           50133          RA BRANDS, L.L.C.




                                                             15:49:37
                                                                                   (4) Remington Outdoor Company, Inc.: None




                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                                                                                                                                                    20
                                                                                   (4) DOMAIN NAMES




Case
                                                                                   Domain Name    Account    Points To                              Expiration Date   Account Holder
                                                                                                  No.
                                                                                   para-usa.com   21043774   ns1.supercp.com|ns2.supercp.com        1/19/2022         Remington Arms Company, Inc.
                                                                                   paraord.com    21043774   Under Construction Page                10/10/2022        Remington Arms Company, Inc.




Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                      Exhibits
                        Document
                          Filed 03/05/21
                               to OrderPage
                                          Page
                                 Filed 10/13/20
                                             93 77
                                           Entered
                                                of 99
                                                   of 80
                                                  Entered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                                                                                                                                               21
                                  Schedule 11.5
                               Brokers and Finders

1. Ducera Partners.




                                       22
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             94 78
                                                of 99
                                                   of 80
                                            Schedule 12.1(a)
                                              Tradenames

The information in Schedule 4.1(j)(1) is hereby incorporated by reference.




                                                   23
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             95 79
                                                of 99
                                                   of 80
                                 Schedule 12.1(b)
                                 Permitted Liens

 1. None.




                                       24
Case
Case20-81688-CRJ11
     21-80033-CRJ Doc
                   Doc1 983-1
                          Filed 03/05/21
                                 Filed 10/13/20
                                           EnteredEntered
                                                    03/05/21
                                                          10/13/20
                                                             15:49:37
                                                                   10:35:35
                                                                       Desc Main
                                                                            Desc
                      Exhibits
                        Document
                               to OrderPage
                                          Page
                                             96 80
                                                of 99
                                                   of 80
                                                         Notice Recipients
District/Off: 1126−8                           User: admin                              Date Created: 10/13/2020
Case: 20−81688−CRJ11                           Form ID: pdf000                          Total: 160


Recipients of Notice of Electronic Filing:
ba          Richard M Blythe               Richard_Blythe@alnba.uscourts.gov
op          Sarah Link Schultz               sschultz@akingump.com
aty         Alexandra K. Garrett                agarrett@silvervoit.com
aty         Alinor C. Sterling             asterling@koskoff.com
aty         Andrew J. Shaver              ashaver@bradley.com
aty         Andrew Philip Walker                  walker.andrew@pbgc.gov
aty         Benjamin L. Locklar                ben.locklar@beasleyallen.com
aty         Benjamin Shaw Goldman                     bgoldman@handfirm.com
aty         Bill D Bensinger            bdbensinger@csattorneys.com
aty         Brenton K. Morris              bmorris@bcattys.com
aty         Brian R Walding             bwalding@waldinglaw.com
aty         Charles R. Johanson, III                rjohanson@ehjlaw.com
aty         Christopher A. Jones                cajones@wtplaw.com
aty         Christopher T. Conte                ctc@helmsinglaw.com
aty         Clark R Hammond                  chammond@wallacejordan.com
aty         Clyde Ellis Brazeal, III               ebrazeal@joneswalker.com
aty         Cullen K. Kuhn             ckkuhn@bryancave.com
aty         Daniel D Sparks             ddsparks@csattorneys.com
aty         David Elsberg            delsberg@selendygay.com
aty         David H. Arkoosh               david@arkooshlaw.com
aty         David Lewis Selby, II                dselby@baileyglasser.com
aty         David M. Bernard               dbernard@koskoff.com
aty         David W. Ross, Esq.                dross@babstcalland.com
aty         Derek F Meek             dmeek@burr.com
aty         Donald Bernstein              Donald.bernstein@davispolk.com
aty         Donald K. Ludman                 dludman@brownconnery.com
aty         Edward J Peterson, III                epeterson.ecf@srbp.com
aty         Edwin Bryan Nichols                  bnichols@waldinglaw.com
aty         Elizabeth S. Lynch               lynch@lynchsharp.com
aty         Eric J. Taube          eric.taube@wallerlaw.com
aty         Eric T Ray          eric.ray@wallerlaw.com
aty         Erica K. Dausch            edausch@babstcalland.com
aty         Erica R. Iverson           eiverson@selendygay.com
aty         Faith Gay          fgay@selendygay.com
aty         Frederick Darrell Clarke, III                fclarke@rumberger.com
aty         Gregory Michael Taube                   greg.taube@nelsonmullins.com
aty         Hanna Lahr           hlahr@burr.com
aty         Hannah Leah Uricchio                  uricchio.hannah@pbgc.gov
aty         Henry C. Shelton, III               henry.shelton@arlaw.com
aty         Howard Marc Spector                  hspector@spectorcox.com
aty         Jacob H. Marshall              jmarshall@beneschlaw.com
aty         Jan M. Hayden             jhayden@bakerdonelson.com
aty         Jay R. Bender           jbender@babc.com
aty         Jeffrey W. Wisner              jwisner@koskoff.com
aty         Jeremy L Retherford                jretherford@balch.com
aty         Jesse S Vogtle, Jr            jesse.vogtle@wallerlaw.com
aty         Joanna Caitlin Berry McDonald                    joanna.mcdonald@davispolk.com
aty         John Jeffery Rich             jrich@madisoncountyal.gov
aty         Jonathan E Raulston                jraulston@ehjlaw.com
aty         Jonathan Paul Hoffmann                   jhoffmann@balch.com
aty         Jordan Garman             jgarman@selendygay.com
aty         Joshua D. Koskoff               jkoskoff@koskoff.com
aty         Justin B. Little         jlittle@rrllaw.com
aty         Kathleen M. LaManna                   klamanna@goodwin.com
aty         Kevin Michael Capuzzi                  kcapuzzi@beneschlaw.com
aty         Kimberly E. Neureiter                 neureiter.kimberly@pbgc.gov
aty         Lawrence B Voit              lvoit@silvervoit.com
aty         Lindan J. Hill          lhill@gattorney.com
aty         Mark P. Williams              mpwilliams@nwkt.com
aty         Masten Childers, III.              mchilders@wtplaw.com
aty         Matthew M Cahill               mcahill@bakerdonelson.com
aty         Melissa W. Larsen               mwlarsen67@gmail.com
aty         Nicholas Christian Glenos                  cglenos@bradley.com
aty         Paul Greenwood              paul.greenwood@wallerlaw.com
aty         Paul M. Hoffmann                paul.hoffmann@stinson.com
aty         R. Scott Williams             swilliams@rumberger.com
aty         Richard Patrick Carmody                   richard.carmody@arlaw.com
aty         Rita L Hullett          rhullett@bakerdonelson.com
aty         Robert Kolodney              rkolodney@kanekessler.com

      Case
      Case20-81688-CRJ11
           21-80033-CRJ Doc Doc1 983-2
                                   Filed 03/05/21
                                          Filed 10/13/20
                                                     Entered
                                                           Entered
                                                             03/05/21
                                                                   10/13/20
                                                                      15:49:37
                                                                            10:35:35
                                                                                Desc Main
                                                                                     Desc
                 PDF Picklist Creditors
                                 Document
                                        & Ptys: Notice
                                                 Page 97
                                                       Recipients
                                                         of 99     Page 1 of 3
aty          Scott M Harrington          sharrington@dmoc.com
aty          Stephen B Porterfield         sporterfield@sirote.com
aty          Steven Pohl         spohl@brownrudnick.com
aty          Steven D Altmann          steve@nomberglaw.com
aty          Stuart H. Memory          smemory@memorylegal.com
aty          Stuart M Maples         smaples@mapleslawfirmpc.com
aty          Susan M Freeman           sfreeman@lrrc.com
aty          Tazewell Shepard         taze@ssmattorneys.com
aty          Tazewell Taylor Shepard, IV           ty@ssmattorneys.com
aty          Thomas Benjamin Humphries              thumphries@sirote.com
aty          Vivek Vijay Tata         vtata@selendygay.com
aty          William F. Godbold IV, IV           william.godbold@natstatelaw.com
aty          William M. Hancock           wmhancock@wolfejones.com
aty          William Wesley Causby            wcausby@memorylegal.com
                                                                                                                              TOTAL: 83

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Remington Outdoor Company, Inc.              100 Electronics Boulevard SW            Huntsville, AL 35824
cr          Franklin Advisers, Inc.        One Franklin Parkway             San Mateo, CA 94403
sp          Stephen H. Warren          O'Melveny & Myers LLP               400 South Hope Street          Los Angeles, CA 90071−2899
sp          Karen Rinehart         O'Melveny & Myers LLP              400 South Hope Street          Los Angeles, CA 90071−2899
op          Bradley C Meyer           Ducera Partners LLC           499 Park Avenue, 16th Floor           New York, NY 10022
op          Colin M. Adams           M−III Advisory Partners, LP            130 W 42nd Street, 17th Floor          New York, NY 10036
sp          Nancy Mitchell          Times Square Tower           7 Times Square          New York, NY 10036
sp          Diana M. Perez          Times Square Tower           7 Times Square          New York, NY 10036
cr          Ankura Trust Company, LLC              c/o Benjamin S. Goldman            Hand Arendall Harrison Sale LLC             1801 5th
            Avenue North          Suite 400         Birmingham, AL 35203
cr          United Mine Workers of America             c/o R. Scott Williams         2001 Park Place North           Suite
            1300        Birmingham, AL 35203 UNITED STATES
cr          Pension Benefit Guaranty Corporation            Office of General Counsel           1200 K St., NW          Suite
            340        Washington, DC 20005
cr          CZ Acquisition, LLC          c/o Jesse S. Vogtle, Jr.        Waller Lansden Dortch & Davis, LLP              1901 Sixth Ave
            N Suite 1400         Birmingham, AL 35203
cr          CZ Acquisition, LLC          c/o Paul H. Greenwood            Waller Lansden Dortch & Davis, LLP              1901 Sixth
            Avenue N, Suite 1400          Birmingham, AL 35203
cr          Huntsville Utilities       c/o Maples Law Firm PC             200 Clinton Avenue West            Suite 1000         Huntsville,
            AL 35801
cr          State of Alabama Department of Commerce               c/o Memory Memory & Causby                P.O. Box
            4054        Montgomery, AL 36103
sp          Jennifer Taylor        O'Melveny & Myers LLP              Two Embarcadero Center 28th Floor              San Francisco, CA
            94111−3823
cr          St. Marks Powder, Inc. and General Dynamics Ordnance & Tactical Systems Canada Valleyfield                     c/o Stephen
            Porterfield       2311 Highland Avenue South              Birmingham, AL 35203
intp        Corteva, Inc.        Ballard Spahr LLP          919 Market Street, 11th Floor          Wilmington, DE 19801
cr          Constellation NewEnergy Gas Division, LLC               c/o Eric T. Ray         Waller Lansden Dortch & Davis,
            LLP         1901 Sixth Ave N, Suite 1400           Birmingham, AL 35203
cr          Oneida Molded Plastics, Inc          104 South Warner Street          Oneida, NY 13421
aty         Safety First Ammo, LLC           c/o Edward J. Peterson, Esquire           Stichter, Riedel, Blain & Postler, P.A.        110
            E. Madison St., Ste. 200        Tampa, FL 33602
cr          Kennametal, Inc.         Babst, Calland, Clements and Zomnir, P.C             Two Gateway Center            Pittsburgh, PA
            15222
cr          Official Committee of Unsecured Creditors of Remington Outdoor Company, Inc.                   c/o Baker Donelson          420
            20th St. N.        Suite 1400        Birmingham, AL 35203
cr          Official Committee of Unsecured Creditors of Remington Outdoor Company, Inc.                   Fox Rothschild
            LLP         345 California St. Ste 2200         San Francisco, CA 94104−2670
cr          Oracle America, Inc.         Buchalter, A Professional Corporation            c/o Shawn M. Christianson           55 2nd St.,
            17th Fl.       San Francisco, CA 94105 SAN FRANCISCO
cr          Eagle Bulk Shipping International (USA) Inc.            c/o Lindan Hill, Esq.         Gordon, Dana & Gilmore,
            LLC         600 University Park Place, #100          Birmingham, AL 35209
cr          Eagle Bulk Shipping International (USA) Inc.            c/o Scott M. Harrington, Esq.          Diserio Martin O'Connor &
            Castiglioni        One Atlantic Street        Stamford, CT 06901
intp        Howard Marc Spector           Spector & Cox, PLLC             12770 Coit Road, Suite 1100           Dallas, TX 75251
cr          HORNADY MANUFACTURING CO.                        c/o C. Ellis Brazeal III        JONES WALKER LLP                 400 20th St.
            N. Ste 1100         Birmingham, AL 35203
cr          KSE Outdoor Sportsman Group, LLC               c/o Lewis Roca Rothgerber Christie LLP              201 E. Washington St.
            Suite 1200         Phoenix, AZ 85004
cr          Benjamin & Joann Harris           c/o Jack Shrader          Shrader Law Firm          11212 N. May Avenue, Suite
            405        Oklahoma City, OK 73120
intp        Royal Defence Co., Ltd          77/122, 29th Fl. Sinn Sathorn Tower            Krungdhonburi Road            Klongtonsai,
            Klongsan         Bangkok         , 10600 THAILAND
intp        JJE Capital Holdings, LLC           Adams and Reese LLP             1901 6th Avenue North, Stuie 3000            Birmingham,
            AL 35203
fa          M−III Advisory Partners, LP           130 West 42nd St.          17th Floor        New York, NY 10036
cr          Vista Outdoor, Inc.        c/o Walding, LLC           2227 1st Ave South           Suite
            100        Birmingham          Birmingham, AL 35233



      Case
      Case20-81688-CRJ11
           21-80033-CRJ Doc Doc1 983-2
                                   Filed 03/05/21
                                          Filed 10/13/20
                                                     Entered
                                                           Entered
                                                             03/05/21
                                                                   10/13/20
                                                                      15:49:37
                                                                            10:35:35
                                                                                Desc Main
                                                                                     Desc
                 PDF Picklist Creditors
                                 Document
                                        & Ptys: Notice
                                                 Page 98
                                                       Recipients
                                                         of 99     Page 2 of 3
intp       Sturm, Ruger & Company, Inc.            c/o ENGEL, HAIRSTON & JOHANSON, P.C.                     P.O. BOX
           11405          BIRMINGHAM, AL 35202 UNITED STATES
intp       Huntsman Holdings, LLC             Reynolds, Reynolds & Little, LLC          c/o Justin B. Little, Esq.      P.O. Box
           2863          Tuscaloosa, AL 35403
intp       Roundhill Group, LLC           c/o Shulman Bastian Friedman & Bui LLP              100 Spectrum Center Drive          Suite
           600         Irvine, CA 92618
cr         Madison County, Alabama             100 North Side Square         Huntsville, AL 35801 UNITED STATES
aty        Aaron Gregory Martin Javian           Reed Smith LLP           599 Lexington Avenue, 22nd Floor           New York, NY
           10022
aty        Andrea S. Hartley, Esq.         Akerman LLP−Three Brickell City Centre             98 Southeast Seventh Street, Ste
           1100          Miami, FL 33131
aty        Andreas P. Andromalos            Brown Rudnick LLP            One Financial Center        Boston, MA 02111
aty        Andrew M. Carty           Brown Rudnick LLP            Seven Times Square          New York, NY 10036
aty        Andrew V Alfano           Pillsbury Winthrop Shaw Pittman, LLP            31 West 52nd Street          New York, NY
           10019
aty        Chantelle D. McClamb            Ballard Spahr, LLP          919 Market Street, 11th Floor        Wilmington, DE 19801
aty        Christopher P Hoffman           Reed Smith LLP           599 Lexington Avenue, 22nd Floor           New York, NY 10022
aty        Claude Montgomery            Dentons US LLP           1221 Avenue of the Americas           New York, NY 10020−1089
aty        Gary Svirsky          Times Square Tower          7 Times Square         New York, NY 10036
aty        Gordon E. Gouveia           Fox, Rothschild LLP          321 N. Clark St. Ste 1600        Chicago, IL 60654
aty        James C Bastian          Shulman Bastian Friedman & Bui LLP             100 Spectrum Center Drive, Ste.
           600         Irvine, CA 92618
aty        Janine Panchok−Berry           O'Melveny & Myers LLP             7 Times Square         New York, NY 10036
aty        Jeffrey I. Kohn         O'Melveny & Myers LLP             7 Times Square        New York, NY 10036
aty        Joanna F. Newdeck           Gump Strauss Hauer & Feld LLP             2001 K Street, NW          Washington, DC 20006
aty        John Scalzo          Reed Smith LLP         599 Lexington Avenue, 22nd Floor            New York, NY 10022
aty        John M. Craig          Law Office of Russell R. Johnson III PLC          2258 Wheatlands Drive           Manakin−Sabot,
           VA 23103
aty        Jordan W. Garmon           Selendy & Gay PLLC             1290 Avenue of the Americas           New York, NY 10104
aty        Joshua Margolin          Selendy & Gay PLLC            1290 Avenue of the Americas           New York, NY 10104
aty        Joshua D. Morse          Pillsbury Winthrop Shaw Pittman, LLP            Four Embarcadero Center, 22nd Floor           San
           Francisco, CA 94111
aty        Kevin W. Barrett          Bailey & Glasser LLP          209 Capitol St       Charleston, WV 25301
aty        Lacey E. Rochester          Baker, Donelson, Bearman, Caldwell & Ber            420 20th Street N         Birmingham, AL
           35203
aty        Lauren E. Macksoud            Dentons US LLP          1221 Avenue of the Americas           New York, NY 10020−1089
aty        Lee Whidden           Dentons US LLP          1221 Avenue of the Americas           New York, NY 10020−1089
aty        Maggie B. Burrus          Bailey & Glasser, LLP          3000 Riverchase Galleria, Suite 905          Birmingham, AL
           35244
aty        Martha B. Chovanes           Fox Rothschild LLP           2000 Market St., 20th Fl       Philadelphia, PA 19103
aty        Michael A. Sweet          Fox Rothschild LLP          345 California St. Ste 2200         San Francisco, CA 94104−2670
aty        Michael G. Menkowitz            Fox Rothschild LLP           2000 Market St. 20th Fl.       Philadelphia, PA 19103
aty        Rachel S. Janger         O'Melveny & Myers LLP             1625 Eye Street NW          Washington, DC 20006
aty        Richard A. Ramler          Ramler Law Office, P.C.           202 West Madison Ave.          Belgrade, MT 59714
aty        Robert F. Elgidely         Fox Rothschild LLP          2 south Biscayne Blvd, Suite 2750           One Biscayne
           Tower          Miami, FL 33131
aty        Russell R. Johnson, III        Law Firm of Russell R. Johnson III, PLC           14890 Washington Street, 1st
           Floor         Haymarket, VA 20169
aty        Ryan O'Dea           Shulman Bastian Friedman & Bui LLP             100 Spectrum Centere Drive, Ste. 600         Irvine,
           CA 92618
aty        Sarah M. St. John         Shulman Bastian Friedman & Bui LLP             100 Spectrum Center Drive, Ste
           600         Irvine, CA 92618
aty        Shane G. Ramsey           Nelson, Mullins, Riley & Scarborough, LL           150 Fourth Avenue, North          Nashville,
           TN 37219
aty        Tobey Marie Daluz           Ballard Sparh, LLP         919 Market Street, 11th Floor         Wilmington, DE 19801
aty        Valerie Bantner Peo          Buchalter Firm        55 Second Street, Ste 1700         San Francisco, CA 94105
aty        William F. Godbold, IV, IV           Natural State Law, PLLC          900 S. Shackleford Road, Ste 705         Little
           Rock, AR 72211
smg        Richard Blythe          BA Decatur         P O Box 3045          Decatur, AL 35602
                                                                                                                         TOTAL: 77




       Case
       Case20-81688-CRJ11
            21-80033-CRJ Doc Doc1 983-2
                                    Filed 03/05/21
                                           Filed 10/13/20
                                                      Entered
                                                            Entered
                                                              03/05/21
                                                                    10/13/20
                                                                       15:49:37
                                                                             10:35:35
                                                                                 Desc Main
                                                                                      Desc
                  PDF Picklist Creditors
                                  Document
                                         & Ptys: Notice
                                                  Page 99
                                                        Recipients
                                                          of 99     Page 3 of 3
